Exhibit 10.3

Execution Copy

SECOND AMENDMENT AGREEMENT (this “Amendment”), dated as of September 7, 2012, to
that certain Credit Agreement, dated as of December 21, 2011 (as amended prior
to the date hereof, the “Existing Credit Agreement”; and as amended hereby, the
“Credit Agreement”), among SAMSON INVESTMENT COMPANY, a Nevada corporation (the
“Borrower”), the banks, financial institutions and other lending institutions
from time to time parties as lenders thereto (each a “Lender” and, collectively,
the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender and a Letter of Credit Issuer, and each other Letter of
Credit Issuer from time to time party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

WHEREAS, the Borrower desires to amend the Existing Credit Agreement on the
terms set forth herein;

WHEREAS, Section 13.1 of the Existing Credit Agreement provides that the
relevant Credit Parties and the Majority Lenders may amend the Existing Credit
Agreement and the other Credit Documents for certain purposes;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Existing Credit Agreement is, effective as of the
Amendment Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

Section 2. Borrowing Base Redetermination.

(a) Upon the Amendment Effective Date, the Borrowing Base shall be reaffirmed at
$2,250 million, which Borrowing Base shall remain in effect until the Borrowing
Base shall be (i) reduced in accordance with clause (b) below or (ii) otherwise
redetermined in accordance with the Credit Agreement. The parties hereto agree
that the reaffirmation of the Borrowing Base pursuant to this clause (a) shall
constitute the Scheduled Redetermination for October, 2012.

(b) Upon the first incurrence of any Permitted Second Lien Debt (as defined in
the Credit Agreement), the Borrowing Base then in effect shall be automatically
reduced by $250 million. The parties hereto acknowledge and agree that the
foregoing reduction in the Borrowing Base shall not constitute an Interim
Redetermination.

Section 3. Representations and Warranties. The Borrower makes on the date hereof
the following representations and warranties to the Agents and the Lenders:

(a) The Borrower has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Amendment and has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Amendment (and the Credit Agreement as amended thereby). The Borrower has duly
executed and delivered this Amendment and this Amendment constitutes the legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,



--------------------------------------------------------------------------------

reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law). None of the execution, delivery or performance by the
Borrower of this Amendment or the compliance with the terms and provisions
thereof will (a) contravene any material applicable provision of any material
Requirement of Law or (b) violate any provision of the certificate of
incorporation, by-laws or other organizational documents of the Borrower.

(b) After giving effect to this Amendment, all representations and warranties
made by any Credit Party contained in the Credit Agreement or in the other
Credit Documents are true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date).

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

Section 4. Consent to Enter into Intercreditor Agreement. The Lenders party
hereto hereby give their consent to permit the Administrative Agent and
Collateral Agent to enter into a Second Lien Intercreditor Agreement
substantially in the form of Exhibit O to the Credit Agreement (or such other
Customary Intercreditor Agreement as shall be reasonably acceptable to the
Agents) (the “Second Lien Intercreditor Agreement”). The Lenders party hereto
hereby acknowledge that (a) notwithstanding anything to the contrary in the
Security Documents, the rights, obligations and remedies of the Agents and the
Secured Parties under such Security Documents will be subject, upon execution,
to the provisions of Second Lien Intercreditor Agreement and (b) in the event of
any conflict or inconsistency between the provisions of the Second Lien
Intercreditor Agreement and the Credit Agreement, the provisions of the Second
Lien Intercreditor Agreement shall control. The Lenders party hereto hereby
authorize the Administrative Agent and Collateral Agent, as applicable, to take
such actions, including making filings and entering into agreements and any
amendments or supplements to any Security Document, as may be necessary or
desirable to reflect the intent of this Amendment.

Section 5. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the following conditions is
satisfied:

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent, the Borrower, and Lenders comprising at
least the Required Lenders (and each Lender that executes this Amendment shall
be deemed to have consented to this Amendment for all purposes requiring its
consent); and

(b) the Borrower shall have paid all agreed fees to the extent due and payable
in connection with this Amendment and paid or reimbursed the Administrative
Agent for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation and execution and delivery of this
Amendment (including the reasonable fees, disbursements and other charges of
Mayer Brown LLP).

Section 6. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts (including by facsimile or
other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

Section 7. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8. Headings. Section headings in this Amendment are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any other Credit Document.

Section 9. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise (i) limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer or any Lender, in each
case under the Credit Agreement or any other Credit Document, or (ii) alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Credit Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
and any other Credit Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. The Borrower on behalf of itself
and each other Loan Party reaffirms the obligations of the Credit Parties under
the Credit Documents and the validity of the Liens granted pursuant to the
Security Documents. This Amendment shall constitute a Credit Document for
purposes of the Credit Agreement and from and after the Amendment Effective
Date, all references to the Credit Agreement in any Credit Document and all
references in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement as amended by this Amendment.

Section 10. Integration. This Amendment represents the agreement of the
Borrower, the Guarantors, the Collateral Agent, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Borrower, the Guarantors, any
Agent nor any Lender relative to subject matter hereof not expressly set forth
or referred to herein.

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SAMSON INVESTMENT COMPANY,
as the Borrower

By:  

/s/ Michael G. Daniel

  Name:   Michael G. Daniel   Title:   Vice President-General Counsel

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Letter of Credit Issuer, Swingline
Lender and Lender

By:  

/s/ Jo Linda Papadakis

  Name:   Jo Linda Papadakis   Title:   Authorized Officer

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,
as Lender

By:  

/s/ Haylee Dallas

  Name:   Haylee Dallas   Title:   Assistant Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A.,
as Lender

By:  

/s/ Christopher Renyi

  Name:   Christopher Renyi   Title:   Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

BMO Harris Financing, Inc.,
as Lender

By:  

/s/ James V. Ducote

  Name:   James V. Ducote   Title:   Director

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC,
as Lender

By:  

/s/ May Huang

  Name:   May Huang   Title:   Assistant Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,
as Lender

By:  

/s/ Judith E. Smith

  Name:   Judith E. Smith   Title:   Managing Director For any institution
requiring a second signatory: By:  

/s/ Tyler R. Smith

  Name:   Tyler R. Smith   Title:   Associate

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd.,
as Lender

By:  

/s/ James R. Faych

  Name:   James R. Faych   Title:   Deputy General Manager

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada,
as Lender

By:  

/s/ Mark Lumpkin, Jr.

  Name:   Mark Lumpkin, Jr.   Title:   Authorized Signatory

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A.,
as Lender

By:  

/s/ Phil Ballard

  Name:   Phil Ballard   Title:   Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,
as Lender

By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director For any institution
requiring a second signatory: By:  

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Director

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Union Bank, N.A.,
as Lender

By:  

/s/ Lauren D. Trussell

  Name:   Lauren D. Trussell   Title:   Assistant Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Compass Bank,
as Lender

By:  

/s/ Kathleen J. Bowen

  Name:   Kathleen J. Bowen   Title:   Senior Vice President For any institution
requiring a second signatory: By:  

 

  Name:     Title:  

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK,
as Lender

By:  

/s/ David P. Carle

  Name:   David P. Carle   Title:   Senior Vice President For any institution
requiring a second signatory: By:  

 

  Name:     Title:  

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Toronto Dominion (New York) LLC,
as Lender

By:  

/s/ Vicki Ferguson

  Name:   Vicki Ferguson   Title:   Authorized Signatory For any institution
requiring a second signatory: By:  

 

  Name:     Title:  

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender

By:  

/s/ Michael Higgins

  Name:   Michael Higgins   Title:   Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company,
as Lender

By:  

/s/ Ryan K. Michael

  Name:   Ryan K. Michael   Title:   Senior Vice President For any institution
requiring a second signatory: By:  

 

  Name:     Title:  

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC,
as Lender

By:  

/s/ Charles Hall

  Name:   Charles Hall   Title:   Managing Director

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,
as Lender

By:  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory For any institution
requiring a second signatory: By:  

 

  Name:     Title:  

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,
as Lender

By:  

/s/ William Jones

  Name:   William Jones   Title:   Authorized Signatory

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

WHITNEY BANK,
as Lender

By:  

/s/ Liana Tchernysheva

  Name:   Liana Tchernysheva   Title:   Senior Vice President

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,
as Lender

By:  

/s/ E. Joseph Hess

  Name:   E. Joseph Hess   Title:   Managing Director

 

Signature Page

Samson Investment Company

Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Marked Pages of Credit Agreement

(See Attached)



--------------------------------------------------------------------------------

 

 

MARKED VERSION

REFLECTING CHANGES

PURSUANT TO SECOND

AMENDMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

CREDIT AGREEMENT

Dated as of December 21, 2011

among

SAMSON INVESTMENT COMPANY,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent,

Swingline Lender and a Letter of Credit Issuer,

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

 

 

 

J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.,

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

MIZUHO CORPORATE BANK, LTD. and

RBC CAPITAL MARKETS,

as Joint Bookrunners

KKR CAPITAL MARKETS LLC,

as Joint Manager and Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

Definitions

     2     

Defined Terms

     2     

Other Interpretive Provisions

     4445     

Accounting Terms

     4546     

Rounding

     4547     

References to Agreements, Laws, Etc

     4547     

Times of Day

     4547     

Timing of Payment or Performance

     4547   

1.8

 

Currency Equivalents Generally

     4647     

Classification of Loans and Borrowings

     4648    SECTION 2.  

Amount and Terms of Credit

     4648   

2.1

 

Commitments

     4648     

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     4849   

2.3

 

Notice of Borrowing

     4849   

2.4

 

Disbursement of Funds

     4950   

2.5

 

Repayment of Loans; Evidence of Debt

     4951   

2.6

 

Conversions and Continuations

     5051     

Pro Rata Borrowings

     5152   

2.8

 

Interest

     5153     

Interest Periods

     5253   

2.10

 

Increased Costs, Illegality, Etc

     5254     

Compensation

     5455     

Change of Lending Office

     5456     

Notice of Certain Costs

     5456   

2.14

 

Borrowing Base

     5556     

Defaulting Lenders

     5859   

2.16

 

Increase of Total Commitment

     6061   

2.17

 

Extension Offers

     6162    SECTION 3.  

Letters of Credit

     6364   

3.1

 

Letters of Credit

     6364   

3.2

 

Letter of Credit Requests

     6465   

3.3

 

Letter of Credit Participations

     6566   

3.4

 

Agreement to Repay Letter of Credit Drawings

     6668     

Increased Costs

     6769   

3.6

 

New or Successor Letter of Credit Issuer

     6869     

Role of Letter of Credit Issuer

     6970   

3.8

 

Cash Collateral

     7071     

Existing Letters of Credit

     7071     

Applicability of ISP and UCP

     7071     

Conflict with Issuer Documents

     7072     

Letters of Credit Issued for Restricted Subsidiaries

     7072    SECTION 4.  

Fees; Commitments

     7172    4.1  

Fees

     7172    4.2  

Voluntary Reduction of Commitments

     7173    4.3  

Mandatory Termination of Commitments

     7274   

 

i



--------------------------------------------------------------------------------

SECTION 5.

 

Payments

     7274     

Voluntary Prepayments

     7274   

5.2

 

Mandatory Prepayments

     7374   

5.3

 

Method and Place of Payment

     7476   

5.4

 

Net Payments

     7576   

5.5

 

Computations of Interest and Fees

     7879   

5.6

 

Limit on Rate of Interest

     7880   

SECTION 6.

 

Conditions Precedent to Initial Borrowing

     7980     

Credit Documents

     7980     

Collateral

     7980     

Legal Opinions

     8081     

Contemporaneous Debt Repayment

     8081     

Equity Contribution

     8081     

Closing Certificates

     8081     

Authorization of Proceedings of Each Credit Party; Organizational Documents

     8081     

Fees

     8082     

Representations

     8082     

Solvency Certificate

     8082     

Acquisition

     8082     

Patriot Act

     8182     

Historical Financial Statements

     8182     

Pro Forma Financial Statements

     8182     

Material Adverse Change

     8182   

SECTION 7.

 

Conditions Precedent to All Credit Events

     8183     

No Default; Representations and Warranties

     8183   

7.2

 

Notice of Borrowing

     8283   

SECTION 8.

 

Representations, Warranties and Agreements

     8283     

Corporate Status

     8283     

Corporate Power and Authority; Enforceability

     8283     

No Violation

     8284     

Litigation

     8384     

Margin Regulations

     8384     

Governmental Approvals

     8384     

Investment Company Act

     8384   

8.8

 

True and Complete Disclosure

     8384   

8.9

 

Financial Condition; Financial Statements

     8385     

Tax Matters

     8485   

8.11

 

Compliance with ERISA

     8485     

Subsidiaries

     8586     

Intellectual Property

     8586   

8.14

 

Environmental Laws

     8586   

8.15

 

Properties

     8587     

Solvency

     8687     

Insurance

     8687     

Gas Imbalances, Prepayments

     8687     

Marketing of Production

     8687     

Hedge Agreements

     8688   

 

ii



--------------------------------------------------------------------------------

  Patriot Act      8688   

SECTION 9.

 

Affirmative Covenants

     8788      Information Covenants      8788   

9.2

  Books, Records and Inspections      9192      Maintenance of Insurance     
9293      Payment of Taxes      9294      Consolidated Corporate Franchises     
9294      Compliance with Statutes, Regulations, Etc      9294   

9.7

  ERISA      9294      Maintenance of Properties      9395      Transactions
with Affiliates      9495      End of Fiscal Years; Fiscal Quarters      9597   

9.11

  Additional Guarantors, Grantors and Collateral      9597   

9.12

  Use of Proceeds      9698   

9.13

  Further Assurances      9798   

9.14

  Reserve Reports      9799      Title Information      98100      Change in
Business      98100   

SECTION 10.

 

Negative Covenants

     99100      Limitation on Indebtedness      99100      Limitation on Liens
     103104      Limitation on Fundamental Changes      105107      Limitation
on Sale of Assets      107109      Limitation on Investments      109110     
Limitation on Dividends      111113   

10.7

  Limitations on Debt Payments and Amendments      114116      Negative Pledge
Agreements      115117      Limitation on Subsidiary Distributions      116118
     Hedge Agreements      117119      Consolidated Total Debt to Consolidated
EBITDAXEBITDA Ratio      118120   

SECTION 11.

 

Events of Default

     119121      Payments      119121      Representations, Etc      119121     
Covenants      119121   

11.4

  Default Under Other Agreements      120121      Bankruptcy, Etc      120122   

11.6

  ERISA      120122      Guarantee      121123      Security Documents     
121123      Judgments      121123      Change of Control      121123      Equity
Cure      122124   

SECTION 12.

 

The Agents

     123125   

12.1

  Appointment      123125      Delegation of Duties      124126      Exculpatory
Provisions      124126      Reliance by Agents      124126   

 

iii



--------------------------------------------------------------------------------

  Notice of Default      125127      Non-Reliance on Administrative Agent,
Collateral Agent and Other Lenders      125127      Indemnification      125127
     Agents in Its Individual Capacities      126128      Successor Agents     
126128      Withholding Tax      127129      Security Documents and Collateral
Agent under Security Documents and Guarantee      128129      Right to Realize
on Collateral and Enforce Guarantee      128130      Administrative Agent May
File Proofs of Claim      128130   

SECTION 13.

 

Miscellaneous

     129131      Amendments, Waivers and Releases      129131      Notices     
130132      No Waiver; Cumulative Remedies      131133      Survival of
Representations and Warranties      131133      Payment of Expenses;
Indemnification      131133   

13.6

  Successors and Assigns; Participations and Assignments      132134   

13.7

  Replacements of Lenders under Certain Circumstances      136138   

13.8

  Adjustments; Set-off      137138      Counterparts      137139     
Severability      138139      Integration      138140      GOVERNING LAW     
138140      Submission to Jurisdiction; Waivers      138140      Acknowledgments
     138140      WAIVERS OF JURY TRIAL      139141      Confidentiality     
139141   

13.17

  Release of Collateral and Guarantee Obligations      140142      USA PATRIOT
Act      141143      Payments Set Aside      141143      Reinstatement     
141143      Disposition of Proceeds      142143      Collateral Matters; Hedge
Agreements      142143   

 

iv



--------------------------------------------------------------------------------

SCHEDULES    Schedule 1.1(a)    Commitments Schedule 1.1(b)    Debt Repayment
Schedule 1.1(c)    Excluded Stock Schedule 1.1(d)    Excluded Subsidiaries
Schedule 1.1(e)    Existing Letters of Credit Schedule 1.1(f)    Closing Date
Subsidiary Guarantors Schedule 1.1(g)    Closing Date Hedge Banks Schedule
1.1(h)    Closing Date Mortgaged Properties Schedule 6.3    Local Counsels
Schedule 8.4    Litigation Schedule 8.12    Subsidiaries Schedule 8.18   
Closing Date Gas Imbalances Schedule 8.19    Closing Date Marketing Agreements
Schedule 8.20    Closing Date Hedge Agreements Schedule 9.9    Closing Date
Affiliate Transactions Schedule 9.13(b)    Further Assurances Schedule 10.1   
Closing Date Indebtedness Schedule 10.2    Closing Date Liens Schedule 10.4   
Scheduled Dispositions Schedule 10.5    Closing Date Investments Schedule 10.8
   Closing Date Negative Pledge Agreements Schedule 13.2    Notice Addresses
EXHIBITS    Exhibit A    Form of Reserve Report Certificate Exhibit B    Form of
Notice of Borrowing Exhibit C    Form of Letter of Credit Request Exhibit D   
Form of Guarantee Exhibit E    Form of Security Agreement Exhibit F    Form of
Pledge Agreement Exhibit G    Form of Mortgage/Deed of Trust (Texas) Exhibit H
   Form of Legal Opinion of Simpson Thacher & Bartlett LLP Exhibit I    Form of
Credit Party Closing Certificate Exhibit J    Form of Assignment and Acceptance
Exhibit K    Form of Promissory Note Exhibit L    Form of Intercompany Note
Exhibit M    Form of Solvency Certificate Exhibit N    Form of Non-Bank Tax
Certificate Exhibit O    Form of Second Lien Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 21, 2011, among SAMSON INVESTMENT
COMPANY, a Nevada corporation (the “Borrower”), (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1), the banks, financial institutions and other lending
institutions from time to time parties as lenders hereto (each a “Lender” and,
collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Collateral Agent, Swingline Lender and a Letter of Credit Issuer, and
each other Letter of Credit Issuer from time to time party hereto.

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of November 22, 2011
(together with all exhibits and schedules thereto, and as amended, supplemented
or otherwise modified from time to time, the “Stock Purchase Agreement”), among
Samson Resources Corporation (“Holdings”), the Borrower and the Selling
Stockholders named (and as defined) therein (collectively, the “Seller”),
Holdings will, directly or indirectly, acquire from the Seller all of the issued
and outstanding shares of capital stock of the Borrower (the “Acquisition”);

WHEREAS, to fund, in part, the Acquisition, it is intended that the Co-Investors
will contribute an amount in cash to Holdings and/or a direct or indirect parent
thereof in exchange for Stock (such contribution, the “Equity Investments”),
which shall be no less than 40% of the pro forma total capitalization of the
Holdings and its Subsidiaries after giving effect to the Transactions (the
“Minimum Equity Amount”);

WHEREAS, to consummate the transactions contemplated by the Stock Purchase
Agreement, it is intended that the Borrower will enter into a senior unsecured
interim loan agreement, dated as of the Closing Date (as amended, supplemented
or otherwise modified from time to time, the “Senior Interim Loan Agreement”),
by and among the Borrower, the lenders from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent, pursuant to which the
Borrower will borrow senior unsecured loans in an aggregate principal amount of
$2,250,000,000 (the “Senior Interim Loans”);

WHEREAS, in connection with the foregoing, (I) the Borrower has requested that
the Lenders extend credit in the form of Loans made available to the Borrower on
the Closing Date in an aggregate principal amount of approximately
$1,350,000,000 (the “Closing Date Loans”) and at any time and from time to time
after the Closing Date subject to the Available Commitment, (II) the Borrower
has requested that the Letter of Credit Issuer issue Letters of Credit (subject
to the Available Commitment) at any time and from time to time prior to the L/C
Maturity Date, in an aggregate Stated Amount at any time outstanding not in
excess of $200,000,000 and (III) the Borrower has requested that the Swingline
Lender extend credit in the form of Swingline Loans (subject to the Available
Commitment) at any time and from time to time prior to the Swingline Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$50,000,000;

WHEREAS, the net proceeds of the Closing Date Loans, together with the net
proceeds of the Senior Interim Loans and the net proceeds of the Equity
Investments, will be used on the Closing Date to consummate the Acquisition, to
effect the Debt Repayments and to pay Transaction Expenses;

WHEREAS, following the Closing Date, the proceeds of the Loans will be used by
the Borrower for the acquisition, development and exploration of Oil and Gas
Properties and for working capital and other general corporate purposes of the
Borrower and its Subsidiaries (including Permitted Acquisitions) and the Letters
of Credit will be used by the Borrower and its Subsidiaries for general
corporate purposes and to support deposits required under purchase agreements
pursuant to which the Borrower or its Subsidiaries may acquire Oil and Gas
Properties and other assets;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Lenders, the Swingline Lender and the Letter of Credit Issuer are
willing to make available to the Borrower such revolving credit, swingline and
letter of credit facilities upon the terms and subject to the conditions set
forth herein; and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions

 

  1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause
(c) above, the LIBOR Rate for any day shall be based on the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on such day by reference to the rate appearing on the Reuters Screen LIBOR01
Page (or any successor page or any successor service, or any substitute page or
substitute for such service, providing rate quotations comparable to the Reuters
Screen LIBOR01 Page, as determined by the Administrative Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) for a period equal to one-month. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors, including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the ABR due to a change in such rate announced by the
Administrative Agent, in the Federal Funds Effective Rate or in the one-month
LIBOR Rate shall take effect at the opening of business on the day specified in
the public announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acquired EBITDAXEBITDA” shall mean, with respect to any Acquired Entity or
Business or any Converted Restricted Subsidiary (any of the foregoing, a “Pro
Forma Entity”) for any period, the amount for such period of Consolidated
EBITDAXEBITDA of such Pro Forma Entity (determined using such definitions as if
references to the Borrower and its Restricted Subsidiaries therein were to such
Pro Forma Entity and its Restricted Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity in a manner not inconsistent with
GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDAXEBITDA.”

“Acquisition” shall have the meaning provided in the recitals to this Agreement.

“Additional Lender” shall have the meaning provided in Section 2.16(a).

 

2



--------------------------------------------------------------------------------

“Adjusted Financial Performance Covenant” means the Financial Performance
Covenant; provided that each figure to the left of the word “to” in the “Ratio”
column in the table set forth in Section 10.11 shall be decreased by (x) until
the second anniversary following the Closing Date, 0.50 and (y) thereafter 0.25.
For example, for the Test Period ending June 30, 2012, the “Ratio” shall be 4.50
to 1.00 (instead of 5.00 to 1.00).

“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall mean this Credit Agreement.

“Amendment Agreement” shall mean that certain Second Amendment Agreement, dated
as of September [7], 2012, among the Borrower, the Administrative Agent, and
certain of the Lenders.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication,

(a) the amount of any capital contributions made in cash to, or any proceeds of
an equity issuance received by, the Borrower during the period from and
including the Business Day immediately following the Closing Date, through and
including the Applicable Equity Amount Reference Time, including proceeds from
the issuance of Stock or Stock Equivalents of any direct or indirect parent of
the Borrower, but excluding all proceeds from the issuance of Disqualified
Stock; minus

(b) the sum, without duplication, of:

(i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 10.5(g)(iii)(B), Section 10.5(h)(ii)
and Section 10.5(i)(B) after the Closing Date, and prior to the Applicable
Equity Amount Reference Time;

(ii) the aggregate amount of any Dividends made by the Borrower pursuant to
Section 10.6(j) after the Closing Date, and prior to the Applicable Equity
Amount Reference Time; and

 

3



--------------------------------------------------------------------------------

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.7(c)(iii) after the Closing Date and prior to the Applicable Equity
Amount Reference Time.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be, the rate per annum set forth in the grid below
based upon the Borrowing Base Utilization Percentage in effect on such day:

 

     Borrowing Base Utilization Grid              

Borrowing Base

Utilization Percentage

   X < 30%     > 30% X <60%     >60% X <80%     > 80% X <90%     X > 90%  

LIBOR Loans

     1.50 %      1.75 %      2.00 %      2.25 %      2.50 % 

ABR Loans

     0.50 %      0.75 %      1.00 %      1.25 %      1.50 % 

Commitment Fee Rate

     0.375 %      0.375 %      0.50 %      0.50 %      0.50 % 

Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company Petroleum Consultants, L.P., (c) W. D. Van
Gonten & Co. Petroleum Engineering, (d) LaRoche Petroleum Consultants, Ltd. and
(e) at the Borrower’s option, any other independent petroleum engineers selected
by the Borrower and reasonably acceptable to the Administrative Agent.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel and any manager, managing member or general partner, in each
case, of such Person, and any other senior officer designated as such in writing
to the Administrative Agent by such Person. Any document delivered hereunder
that is signed by an Authorized Officer shall be conclusively presumed to have
been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of the Borrower or any other Credit
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).

“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.

“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“benefited Lender” shall have the meaning provided in Section 13.8.

 

4



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with Section 2.14, as the same may be adjusted from
time to time pursuant to the provisions thereof.

“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total
Exposures of all Lenders exceeds the Borrowing Base then in effect. The amount
of the Borrowing Base Deficiency is the amount by which Total Exposures of all
Lenders exceeds the Borrowing Base then in effect.

“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the most
recently delivered Reserve Report delivered pursuant to Section 9.14.

“Borrowing Base Required Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding at least 90% of the Adjusted Total Commitment at such
date or (b) if the Total Commitment has been terminated, Lenders having or
holding at least 90% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.

“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Tulsa, Oklahoma are authorized
by law or other governmental actions to close, and, if such day relates to
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that leases that are recharacterized as
Capital Leases due to a change in GAAP after January 1, 2011 shall not be
treated as Capital Leases for any purpose under this Agreement but shall instead
be treated as they would have been in accordance with GAAP as in effect on
January 1, 2011.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP; provided that obligations that are recharacterized as Capitalized
Lease Obligations due to a change in GAAP after January 1, 2011 shall not be
treated as Capitalized Lease Obligations for any purpose under this Agreement
but shall instead be treated as they would have been in accordance with GAAP as
in effect on January 1, 2011.

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement entered into from time to
time by Holdings, the Borrower or any of the Borrower’s Restricted Subsidiaries
in connection with cash management services for collections, other Cash
Management Services and for operating, payroll and trust accounts of such
Person, including automatic clearing house services, controlled disbursement
services, electronic funds transfer services, lockbox services, stop payment
services and wire transfer services.

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Closing Date or (c) at any time
after it has provided any Cash Management Services, is a Lender or an Agent or
an Affiliate of a Lender or an Agent.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender with any guideline, request, directive or order enacted or
promulgated after the Closing Date by any central bank or other governmental or
quasi governmental authority (whether or not having the force of law); provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) and all
guidelines, requests, directives, orders, rules and regulations adopted, enacted
or promulgated in connection therewith shall be deemed to have gone into effect
after the Closing Date regardless of the date adopted, enacted or promulgated
and

 

6



--------------------------------------------------------------------------------

shall be included as a Change in Law only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a)(ii) and (c) of
Section 2.10 generally on other borrowers of loans under United States
reserve-based credit facilities.

“Change of Control” shall mean and be deemed to have occurred if:

(a) (i) at any time prior to a Qualifying IPO, (x) the Permitted Holders shall
at any time cease, directly or indirectly, to have the power to vote or direct
the voting of at least 35% of the Voting Stock of Holdings or (y) any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of such Person, entity or “group”
and its Subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders, shall at any time have acquired direct or indirect beneficial
ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of a percentage of the voting
power of the outstanding Voting Stock of Holdings that is greater than the
percentage of such voting power of such Voting Stock in the aggregate, directly
or indirectly, beneficially owned by the Permitted Holders or (ii) at any time
on and after a Qualifying IPO, any Person, entity or “group” (within the meaning
of Section 13(d) or 14(d) of the Exchange Act, but excluding any employee
benefit plan of such Person, entity or “group” and their respective Subsidiaries
and any Person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan), other than the Permitted Holders
(or any holding company parent of Holdings owned directly or indirectly by the
Permitted Holders), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Voting Stock of Holdings having more
than the greater of (A) 35% of the ordinary voting power for the election of
directors of Holdings and (B) the percentage of the ordinary voting power for
the election of directors of Holdings owned in the aggregate, directly or
indirectly, beneficially, by the Permitted Holders, unless in the case of either
clause (i) or (ii) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the members of the Board of Directors of
Holdings; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the Board of Directors of Holdings; or

(c) the failure of Holdings, directly or indirectly, through wholly owned
subsidiaries to own beneficially and of record, all of the Stock of the Borrower
(other than in respect to a Qualifying IPO by the Borrower); or

(d) a “Change of Control” (as defined in the Senior Interim Loan Agreement or
Senior Notes Indenture) shall have occurred;

provided that (x) at any time when at least a majority of the outstanding Voting
Stock of Holdings is directly or indirectly owned by a Parent Entity, all
references in clause (a) and clause (b) to “Holdings” (other than in this
proviso) shall be deemed to refer to the ultimate Parent Entity that directly or
indirectly owns such Voting Stock of Holdings and (y) at any time when Holdings
does not own a majority of the outstanding Voting Stock of the Borrower, all
references in clause (a) and clause (b) to “Holdings” shall be deemed to refer
to the Borrower.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Existing Loans, Extended Loans
(of the same Extension Series) or Swingline Loans, when used in reference to any
Commitment, refers to whether such Commitment is an Existing Commitment, an
Extended Commitment (of each Extension Series) or a Swingline Commitment and
when used in reference to any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a single class.

 

7



--------------------------------------------------------------------------------

“Closing Date” shall mean December 21, 2011.

“Closing Date Loans” shall have the meaning provided in the recitals to this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investors” shall mean the Sponsors and Itochu.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent appointed in
accordance with the provisions of Section 12.9.

“Collateral Coverage Minimum” shall mean that the Collateral, including the
Mortgaged Properties, shall represent (a) from the date that is 90 days
following the Closing Date up to (but excluding) the date that is 120 days
following the Closing Date, at least 50% of the PV-9 of the Credit Parties’
total Proved Reserves and (b) from the date that is 120 days following the
Closing Date and thereafter, at least 80% of the PV-9 of the Credit Parties’
total Proved Reserves, in each case, included either in the Initial Reserve
Report or in the most recent Reserve Report delivered pursuant to Section 9.14.

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.1(a) as such Lender’s “Commitment” and (b) in the case of any Lender that
becomes a Lender after the Closing Date, the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment, in each case as the same may be
changed from time to time pursuant to terms of this Agreement. The aggregate
amount of the Commitments as of the Closing Date is $2,250,000,000.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on any day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Borrowing Base Utilization Percentage in effect on such day.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.

“Company Representations” shall mean the representations and warranties made by
the Seller or Samson, in either case, with respect to the Samson Acquired
Business in the Stock Purchase Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or one of

 

8



--------------------------------------------------------------------------------

its Affiliates) has the right to terminate its obligations under the Stock
Purchase Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties in the Stock Purchase Agreement.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated EBITDAXEBITDA” shall mean, for any period, Consolidated Net Income
for such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for the Borrower and the Restricted Subsidiaries for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations, bank fees and costs of
surety bonds in connection with financing activities,

(ii) provision for taxes based on income, profits or capital, including U.S.
federal, state, non-U.S., franchise, excise and similar taxes and foreign
withholding taxes paid or accrued during such period, including any penalties
and interest relating to any tax examinations,

(iii) depreciation, depletion and amortization, including the amortization of
intangible assets established through purchase accounting and the amortization
of deferred financing fees or costs,

(iv) Non-Cash Charges,

(v) restructuring charges, accruals or reserves or related charges (including
restructuring costs related to acquisitions after the Closing Date),

(vi) the amount of management, monitoring, consulting, advisory and similar fees
and indemnities and related expenses (it being understood that this clause (vi)
is not intended to address ordinary course general and administrative expenses)
paid or accrued in such period to (or on behalf of) the Co-Investors to the
extent otherwise permitted by Section 9.9(g) and (j),

(vii) exploration expenses or costs (to the extent the Borrower adopts the
“successful efforts” method),

(viii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any equity subscription or equity holder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
of the Borrower (other than Disqualified Stock),

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption,

 

9



--------------------------------------------------------------------------------

(x) losses on asset Dispositions, disposals or abandonments (other than asset
Dispositions, disposals or abandonments in the ordinary course of business),

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDAXEBITDA in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated EBITDAXEBITDA pursuant to paragraph (b) below for any previous
period and not added back,

(xii) the amount of “run rate” net cost savings, operating expense reductions
and synergies in connection with, as a result of, or related to, the
Transactions projected by the Borrower in good faith to be realized as a result
of specified actions either taken or expected to be taken (which cost savings or
synergies shall be calculated on a pro forma basis as though such cost savings,
operating expense reductions or synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (A) such cost savings, operating expense
reductions or synergies are reasonably identifiable and factually supportable,
(B) such actions have either been taken or are expected to be taken within 18
months after the Closing Date and (C) the Borrower reasonably expects to realize
such savings, operating expense reductions or synergies within 36 months after
the Closing Date (it is understood and agreed that (x) “run rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken, or expected to be taken, net of the amount of actual
benefits realized during such period from such actions and (y) amounts added
back pursuant to this clause (xii) shall not be duplicative of restructuring or
other charges under clause (v) above or of any Pro Forma Adjustment)),

(xiii) the amount of any loss attributable to a new plant or facility, until the
date that is 12 months after the date of commencing construction of or acquiring
such plant or facility, as the case may be; provided that (A) such losses are
reasonably identifiable and factually supportable and certified by a responsible
officer of the Borrower and (B) losses attributable to such plant or facility
after 12 months from the date of commencing such construction of or acquiring
such plant or facility, as the case may be, shall not be included in this clause
(xiii),

(xiv) with respect to any joint venture that is not a Restricted Subsidiary and
solely to the extent relating to any net income referred to in clause (h) of the
definition of “Consolidated Net Income”, an amount equal to the proportion of
those items described in clauses (ii) and (iii) above relating to such joint
venture corresponding to the Borrower’s and the Restricted Subsidiaries’
proportionate share of such joint venture’s Consolidated Net Income (determined
as if such joint venture were a Restricted Subsidiary), and

(xv) one-time costs associated with commencingpreparations for and
implementation of Public Company Compliance,

less

 

10



--------------------------------------------------------------------------------

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDAXEBITDA in any prior period),

(ii) gains on asset Dispositions, disposals and abandonments (other than asset
Dispositions, disposals and abandonments in the ordinary course of business),

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at Consolidated EBITDAXEBITDA in any
period to the extent non-cash losses relating to such income were added in the
calculation of Consolidated EBITDAXEBITDA pursuant to paragraph (a) above for
any previous period and not deducted,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDAXEBITDA currency translation and transaction
gains and losses,

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDAXEBITDA for any period any non-cash gain or
loss attributable to the mark-to-market movement in the valuation of Hedging
Obligations (to the extent the cash impact resulting from such gain or loss has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Codification No. 815 and its related pronouncements and
interpretations,

(C) there shall be included in determining Consolidated EBITDAXEBITDA for any
period, without duplication, (A) the Acquired EBITDAXEBITDA of any Person or
business or attributable to any property or asset, acquired by the Borrower or
any Restricted Subsidiary during such period (but not the Acquired EBITDAXEBITDA
of any related Person or business or any Acquired EBITDAXEBITDA attributable to
any assets or property, in each case to the extent not so acquired) to the
extent not subsequently sold, transferred, abandoned or otherwise Disposed of by
the Borrower or such Restricted Subsidiary (each such Person, business, property
or asset acquired and not subsequently so Disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDAXEBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDAXEBITDA of such Pro
Forma Entity for such period (including the portion thereof occurring prior to
such acquisition or conversion) determined on a historical Pro Forma Basis, and
(B) an adjustment equal to the amount of the Pro Forma Adjustment shall be added
back to Consolidated EBTDAXEBITDA for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in a Pro Forma
Adjustment Certificate and delivered to the Administrative Agent (for further
delivery to the Lenders), and

(D) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDAXEBITDA for any period, the Disposed
EBITDAXEBITDA of any Person or business or attributable to any property or asset
(other than an Unrestricted Subsidiary) sold, transferred, abandoned or
otherwise Disposed of or closed by the Borrower or any Restricted Subsidiary
during such period (each such Person, business, property or asset so sold or
Disposed of or closed, a “Sold Entity or Business”), and the Disposed
EBITDAXEBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed

 

11



--------------------------------------------------------------------------------

EBITDAXEBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such sale, transfer, abandonment or Disposition,
closure or conversion) determined on a historical Pro Forma Basis.

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in clauses (C) and (D) of the immediately preceding
proviso with respect to acquisitions and Dispositions occurring following the
Closing Date and adjustments as provided under clauses (a)(xii) or (xiii) above,
Consolidated EBITDAXEBITDA shall be deemed to be $296,600,000 and $266,800,000
for the fiscal-quarters ended June 30, 2011 and September 30, 2011,
respectively.

Notwithstanding the foregoing, the aggregate amount of addbacks made pursuant to
subclauses (xii) and (xiii) of clause (a) above in any Test Period shall not
exceed 15% of Consolidated EBITDA (prior to giving effect to such addbacks) for
such Test Period.

“Consolidated Net Income” shall mean, for any period, the net income (loss)
attributable to the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication,

(a) any extraordinary, unusual or non-recurring charges and gains for such
period (less all fees and expenses relating thereto), including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives (including costs associated with the implementation or
adoption of new financial reporting, accounting or information systems expected
to result in cost savings), severance costs, relocation costs, signing costs,
retention or completion bonuses, transition costs, costs related to the closure
and/or consolidation of facilities and costs from curtailments or modifications
to pension and post-retirement employee benefit plans for such period,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Expenses, to the extent incurred on or prior to December 31,
2012,

(d) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset Disposition, issuance, incurrence or Refinancing of
debt, issuance of equity securities, refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring acquisition costs
incurred during such period as a result of any such transaction,

(e) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations),

(f) any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,

(g) accruals and reserves established or adjusted, or other charges required as
a result of, the adoption or modification of accounting policies during such
period, and

(h) any net income (or loss) for such period of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually received by the Borrower or a Restricted Subsidiary in cash or
Permitted Investments (or to the extent converted into cash or Permitted
Investment).

 

12



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the effects
from applying purchase accounting, including applying purchase accounting to
inventory, property and equipment, software and other intangible assets and
deferred revenue required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrower and the Restricted Subsidiaries), as a result of any acquisition
consummated prior to the Closing Date, the Transactions and any Permitted
Acquisitions (or Investments similar to those made for Permitted Acquisitions)
or the amortization or write-off of any amounts thereof.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but, in the case of clause (d), only to the extent of any
unreimbursed drawings under any letter of credit) and clause (f) of the
definition thereof, in each case actually owing by the Borrower and the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) the aggregate cash and Permitted Investments (in
each case, free and clear of all Liens, other than Permitted Liens and other
nonconsensual Liens permitted by Section 10.2 and Liens permitted by Sections
10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n)) included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt to Consolidated EBITDAXEBITDA Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated Total Debt as of the
last day of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDAXEBITDA for such Test Period.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Closing Date, (b) who, as of
the date of determination, has been a member of such board of directors for at
least the twelve preceding months, (c) who has been nominated to be a member of
such board of directors, directly or indirectly, by a Co-Investor or Persons
nominated by a Co-Investor or (d) who has been nominated or designated to be a
member of such board of directors by a majority of the other Continuing
Directors then in office.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDAXEBITDA.”

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDAXEBITDA.”

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, any promissory notes issued by the Borrower
under this Agreement, any Extension Amendment, any Incremental Agreement and any
intercreditor agreement with respect to the Facility entered into after the
Closing Date to which the Collateral Agent is party.

 

13



--------------------------------------------------------------------------------

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Crestview” shall mean Crestview Partners II GP, L.P.

“Cure Amount” shall have the meaning provided in Section 11.11(a).

“Cure Deadline” shall have the meaning provided in Section 11.11(a).

“Cure Right” shall have the meaning provided in Section 11.11(a).

“Customary Intercreditor Agreement” shall mean either (i) an intercreditor
agreement substantially in the form of Exhibit O or (ii) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower, which agreement shall provide that the
Liens securing such Indebtedness shall rank junior to the Lien securing the
Obligations.

“Debt Repayment” shall mean the purchase, repayment, prepayment, repurchase or
redemption of the Indebtedness of the Credit Parties that is identified on
Schedule 1.1(b).

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

“Disposed EBITDAXEBITDA” shall mean, with respect to any Sold Entity or Business
or any Converted Unrestricted Subsidiary for any period, the amount for such
period of Consolidated EBITDAXEBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary (determined as if references to the Borrower
and the Restricted Subsidiaries in the definition of Consolidated EBITDAXEBITDA
were references to such Sold Entity or Business or Converted Unrestricted
Subsidiary and its respective Subsidiaries), all as determined on a consolidated
basis for such Sold Entity or Business or Converted Unrestricted Subsidiary, as
the case may be.

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall
have a correlative meaning.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be repurchased or redeemed until the
Latest Maturity Date has occurred or such repurchase or

 

14



--------------------------------------------------------------------------------

redemption is otherwise permitted by this Agreement (including as a result of a
waiver hereunder)), in whole or in part, in each case prior to the date that is
91 days after the Latest Maturity Date hereunder; provided that, if such Stock
or Stock Equivalents are issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Stock
or Stock Equivalents shall not constitute Disqualified Stock solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations; provided, further,
that any Stock or Stock Equivalents held by any future, present or former
employee, director, manager or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors or managers
of the Borrower, in each case pursuant to any equity holders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries.

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.

“Dividends” shall have the meaning provided in Section 10.6.

“Documentation Agent” shall have the meaning provided in the recitals to this
Agreement.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“Engineering Reports” shall have the meaning provided in Section 2.14(c).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Borrower or any of the Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

15



--------------------------------------------------------------------------------

“Equity Investment” shall have the meaning provided in the recitals to this
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower and the Collateral Agent), the cost or other
consequences of pledging such Stock or Stock Equivalents in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Secured Parties therefrom, (b) solely in the case of any
pledge of Stock or Stock Equivalents of any Foreign Corporate Subsidiary or
FSHCO to secure the Obligations, any Stock or Stock Equivalents that is Voting
Stock of such Foreign Corporate Subsidiary or FSHCO in excess of 66% of the
outstanding Stock and Stock Equivalents of such class and, solely in the case of
a pledge of Stock or Stock Equivalents of any Disregarded Entity substantially
all of whose assets consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries to secure the Obligations, any Stock or Stock Equivalents of such
Disregarded Entity in excess of 66% of the outstanding Stock and Stock
Equivalents of such entity (such percentages to be adjusted upon any change of
law as may be required to avoid adverse U.S. federal income tax consequences to
the Borrower or any Subsidiary), (c) any Stock or Stock Equivalents to the
extent the pledge thereof would be prohibited by any Requirement of Law, (d) in
the case of (i) any Stock or Stock Equivalents of any Subsidiary to the extent
the pledge of such Stock or Stock Equivalents is prohibited by Contractual
Requirements or (ii) any Stock or Stock Equivalents of any Subsidiary that is
not wholly owned by the Borrower and its Restricted Subsidiaries at the time
such Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of each
such Subsidiary described in clause (i) or (ii) to the extent (A) that a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Requirement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable Requirements
of Law), (B) any Contractual Requirement prohibits

 

16



--------------------------------------------------------------------------------

such a pledge without the consent of any other party; provided that this clause
(B) shall not apply if (1) such other party is a Credit Party or a wholly owned
Restricted Subsidiary or (2) consent has been obtained to consummate such pledge
(it being understood that the foregoing shall not be deemed to obligate the
Borrower or any Subsidiary to obtain any such consent)) and for so long as such
Contractual Requirement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Credit Party or a wholly owned Restricted Subsidiary) to any Contractual
Requirement governing such Stock or Stock Equivalents the right to terminate its
obligations thereunder (other than customary non-assignment provisions that are
ineffective under the Uniform Commercial Code or other applicable Requirement of
Law), (e) the Stock or Stock Equivalents of any Immaterial Subsidiary and any
Unrestricted Subsidiary, (f) the Stock or Stock Equivalents of any Subsidiary of
a Foreign Corporate Subsidiary, (g) any Stock or Stock Equivalents of any
Subsidiary to the extent that the pledge of such Stock or Stock Equivalents
would result in material adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower and (h) any Stock or Stock
Equivalents set forth on Schedule 1.1(c) which have been identified on or prior
to the Closing Date in writing to the Administrative Agent by an Authorized
Officer of the Borrower and agreed to by the Administrative Agent.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-wholly owned
Restricted Subsidiary), (c) any Disregarded Entity substantially all the assets
of which consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries, (d) each Domestic Subsidiary that is prohibited by any applicable
Contractual Requirement or Requirement of Law from guaranteeing or granting
Liens to secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(unless such consent, approval, license or authorization has been received),
(e) each Domestic Subsidiary that is a Subsidiary of a Foreign Corporate
Subsidiary, (f) each other Domestic Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to Section
10.1(j) and permitted by the proviso to subclause (C) of Section 10.1(j)(i) and
each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing or granting a Lien on any of its assets
to secure the Obligations, (g) any other Domestic Subsidiary with respect to
which, (x) in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) providing such a Guarantee would result in material
adverse tax consequences as reasonably determined by the Borrower, and (h) each
Unrestricted Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions

 

17



--------------------------------------------------------------------------------

contemplated thereunder), (ii) except in the case of a Lender that is an
assignee pursuant to a request by the Borrower under Section 13.7, in the case
of a Non-U.S. Lender, any United States federal withholding Tax imposed on any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document that (A) is required to be imposed on amounts
payable to such Non-U.S. Lender pursuant to laws in force at the time such
Non-U.S. Lender becomes a party hereto (or designates a new lending office),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts or indemnification payments from any
Credit Party with respect to such withholding Tax pursuant to Section 5.4 or
(B) is attributable to such Non-U.S. Lender’s failure to comply with Section
5.4(e) or (iii) any United States federal withholding Tax imposed under FATCA.

“Existing Class” shall have the meaning provided in Section 2.17.

“Existing Commitment” shall have the meaning provided in Section 2.17.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(e) and any amendments, extensions
and renewals thereof.

“Existing Loans” shall have the meaning provided in Section 2.17.

“Extended Commitments” shall have the meaning provided in Section 2.17.

“Extended Loans” shall have the meaning provided in Section 2.17.

“Extending Lender” shall have the meaning provided in Section 2.17.

“Extension Amendment” shall have the meaning provided in Section 2.17.

“Extension Date” shall have the meaning provided in Section 2.17.

“Extension Election” shall have the meaning provided in Section 2.17.

“Extension Request” shall have the meaning provided in Section 2.17.

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended
Commitments provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, maturity and other terms.

“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

18



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 10.11.

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“FSHCO” shall mean any direct or indirect Subsidiary that has no material assets
other than the Stock of one or more direct or indirect Foreign Corporate
Subsidiaries

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D.

 

19



--------------------------------------------------------------------------------

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean Holdings and each Domestic Subsidiary listed on Schedule
1.1(f) and each other Domestic Subsidiary (other than an Excluded Subsidiary)
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11 or otherwise.

“Gulf Coast and Offshore Reorganization” shall have the meaning provided in the
Stock Purchase Agreement.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas, (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

 

20



--------------------------------------------------------------------------------

“Hedge Bank” shall mean (a) any Person (other than the Borrower or any of its
Subsidiaries) that (x) at the time it enters into a Hedge Agreement is a Lender
or Agent or an Affiliate of a Lender or Agent, or (y) at any time after it
enters into a Hedge Agreement it becomes a Lender or Agent or an Affiliate of a
Lender or Agent or (b) with respect to any Hedge Agreement that is in effect on
the Closing Date, any Person (other than the Borrower or any of its
Subsidiaries) that (x) is a Lender or Agent or an Affiliate of a Lender or Agent
on the Closing Date or (y) is listed on Schedule 1.1(g) (and, in the case of
this clause (y), any Affiliate of such Person).

“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the Restricted Subsidiaries under such Hedge Agreement
netted against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(i); provided, however, that the
“Hedge PV” shall never be less than $0.00.

“Hedging Condition” shall mean the circumstance that as of the later of (x) the
date that is 90 days following the Closing Date and (y) April 1, 2012, the
Borrower shall have entered into Hedge Agreements in respect of commodities the
net notional volumes for which are not less than 50% of the reasonably
anticipated projected Hydrocarbon production from the Credit Parties’ total
Proved Developed Producing Reserves as forecast based upon the Initial Reserve
Report for a term of five years (or for a shorter period if an equal amount of
such notional volumes is hedged on a weighted-average basis (e.g., 100% of such
anticipated production for a period of 2.5 years)).

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of Samson and its consolidated Subsidiaries as of June 30, 2010
and 2011, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
each of the fiscal years in the three-year period ended June 30, 2011 and
(b) the unaudited interim consolidated balance sheets of Samson and its
consolidated Subsidiaries as of September 30, 2010 and 2011, and the related
statements of income and comprehensive income, statements of changes in
shareholders’ equity and statements of cash flows for the quarters ended
September 30, 2010 and 2011.

“Holdings” shall have the meaning provided in the recitals to this Agreement.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured

 

21



--------------------------------------------------------------------------------

risks and other contingent liabilities of the Borrower and its Subsidiaries
taken as a whole after giving effect to the Transactions (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of the Borrower.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Increasing Lender” shall have the meaning provided in Section 2.16.

“Incremental Agreement” shall have the meaning provided in Section 2.16.

“Incremental Increase” shall have the meaning provided in Section 2.16.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (ii) obligations
resulting under firm transportation contracts or take or pay contracts entered
into in the ordinary course of business), (d) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder, (e) all indebtedness (excluding prepaid interest
thereon) of any other Person secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(f) the principal component of all Capitalized Lease Obligations of such Person,
(g) net Hedging Obligations of such Person, (h) all obligations of such Person
in respect of Disqualified Stock, (i) obligations to deliver commodities, goods
or services, including Hydrocarbons, in consideration of one or more advance
payments, other than obligations relating to net oil, natural gas liquids or
natural gas balancing arrangements arising in the ordinary course of business,
(j) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment,
and (k) without duplication, all Guarantee Obligations of such Person; provided
that Indebtedness shall not include (i) trade and other ordinary course payables
and accrued expenses arising in the ordinary course of business, (ii) deferred
or prepaid revenue, (iii) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller, (iv) in the case of the Borrower and its
Restricted Subsidiaries, all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business and (v) any obligation in respect of a
farm-in agreement or similar arrangement whereby such Person agrees to pay all
or a share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property.

For purposes hereof, the amount of any net Hedging Obligations on any date shall
be deemed to be the Swap Termination Value thereof as of such date. The amount
of Indebtedness of any Person for purposes of clause (e) above shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

 

22



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document other than (a) Excluded Taxes,
(b) Other Taxes and (c) any interest, penalties or expenses caused by an Agent’s
or Lender’s gross negligence or willful misconduct.

“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties.

“Initial Loans” shall have the meaning provided in Section 2.1(a).

“Initial Maturity Date” shall mean the fifth anniversary of the Closing Date,
or, if such anniversary is not a Business Day, the Business Day immediately
following such anniversary.

“Initial Reserve Report” shall mean the reserve engineers’ report as of
September 30, 2011 of Netherland, Sewell & Associates, Inc., with respect to the
Oil and Gas Properties of the Credit Parties.

“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Closing Date, substantially in the form of Exhibit L executed by the
Borrower and each other Subsidiary of the Borrower.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Interim Redetermination” shall have the meaning provided in Section 2.14.

“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture), (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of (x) all or
substantially all of the property and assets or business of another Person or
(y) assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

 

23



--------------------------------------------------------------------------------

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

“Itochu” shall mean ITOCHU Corporation and its Affiliates.

“Joint Bookrunners” shall mean J.P. Morgan Securities LLC, Wells Fargo
Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital
Markets Corp., Barclays Capital, the investment banking division of Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Mizuho Corporate Bank, Ltd. and RBC Capital Markets, LLC, each in its capacity
as joint bookrunner in respect of the Facility.

“KKR” shall mean Kohlberg Kravis Roberts & Co., L.P.

“Latest Maturity Date” shall mean at any date of determination, the latest
Maturity Date applicable to any Class of Commitments or Loans that is
outstanding hereunder on such date of determination, as extended in accordance
with this Agreement from time to time.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lead Arrangers” shall mean J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC, each in its capacity as lead arranger in respect of the
Facility.

“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure; (ii) the failure of any
Lender to pay over to the Administrative Agent, any Letter of Credit Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date

 

24



--------------------------------------------------------------------------------

when due, unless the subject of a good faith dispute; (iii) a Lender has
notified the Borrower or the Administrative Agent that it does not intend or
expect to comply with any of its funding obligations or has made a public
statement to that effect with respect to its funding obligations under the
Facility, (iv) the failure by a Lender to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its
obligations under the Facility or (v) a Distressed Person has admitted in
writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of (i) the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof or (ii) an undisclosed administration pursuant to the
laws of the Netherlands.

“Letter of Credit” shall have the meaning provided in Section 3.1 and shall
include the Existing Letters of Credit.

“Letter of Credit Commitment” shall mean $200,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (a) JPMorgan Chase Bank, N.A., any of its
Affiliates or any replacement or successor appointed pursuant to Section 3.6,
(b) Bank of Montreal and any of its Affiliates, (c) Compass Bank and any of its
Affiliates, and (d) if requested by the Borrower (subject to the consent of the
Administrative Agent, which consent shall not be unreasonably withheld, delayed
or conditioned) any other Person who is at the time of such request a Lender (it
being understood that if any such Person ceases to be a Lender hereunder, such
Person will remain a Letter of Credit Issuer with respect to any Letters of
Credit issued by such Person that remained outstanding as of the date such
Person ceased to be a Lender). If the Borrower requests JPMorgan Chase Bank,
N.A. to issue a Letter of Credit, JPMorgan Chase Bank, N.A. may, in its
discretion, arrange for such Letter of Credit to be issued by Affiliates of the
Administrative Agent or any Lender, and in each such case the term “Letter of
Credit Issuer” shall include any such Affiliate or Lender with respect to
Letters of Credit issued by such Affiliate or Lender. References herein and in
the other Credit Documents to the Letter of Credit Issuer shall be deemed to
refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.

 

25



--------------------------------------------------------------------------------

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

“LIBOR Rate” shall mean, for any Interest Period with respect to any Borrowing
of a LIBOR Loan, the interest rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor page or any successor service, or any substitute page
or substitute for such service, providing rate quotations comparable to those
currently provided on Reuters Screen LIBOR01 Page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such Borrowing of such LIBOR Loan for such Interest Period shall be determined
by the Administrative Agent by reference to such other comparable publicly
available service for displaying the offered rate for dollar deposits in the
London interbank market as may be selected by the Administrative Agent and, in
the absence of availability, then such rate shall be the rate at which dollar
deposits of an amount comparable to the Borrowing of such LIBOR Loan and for a
maturity comparable to such Interest Period are offered by the principal office
of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date and (b) the aggregate amount of cash and cash
equivalents (in each case, free and clear of all Liens, other than Permitted
Liens and nonconsensual Liens permitted by Section 10.2 and Liens permitted by
Sections 10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n))
included in the cash and cash equivalents accounts listed on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries at such date, less
the amount, if any, of the Borrowing Base Deficiency existing on such date of
determination.

“Loan Limit” shall mean, at any time, the lesser of (a) the Total Commitment at
such time and (b) the Borrowing Base at such time (including as it may be
reduced pursuant to Section 2.14(h)).

“Loan” shall mean any Initial Loan, Extended Loan or Swingline Loan made by any
Lender hereunder.

“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or

 

26



--------------------------------------------------------------------------------

holding a majority of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Material Adverse Change” shall mean any effect, change, event, occurrence,
development, or state of facts that, individually or in the aggregate with all
other such effects, changes, events, occurrences, developments, or states of
fact, (A) has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise)
or results of operations of the Borrower and the Borrower’s Subsidiaries, taken
as a whole, or (B) would, or would reasonably be expected to, prevent or
materially impair the ability of the Borrower or the Seller to consummate the
transactions contemplated by the Stock Purchase Agreement, but expressly
excluding in each case any such effect, change, event, occurrence, development,
or state of facts to the extent arising out of or resulting from: (i) general
economic conditions (or changes in such conditions) in the United States or
conditions in the global economy generally that do not affect the Borrower and
its Subsidiaries, taken as a whole, disproportionately when considered in the
context of the oil and gas exploration and production industry generally (in
which case only such disproportionate impact shall be considered),
(ii) conditions (or changes in such conditions) generally affecting the oil and
gas exploration and production industry that do not affect the Borrower and its
Subsidiaries, taken as a whole, disproportionately (in which case only such
disproportionate impact shall be considered), (iii) conditions (or changes in
such conditions) in the financial markets, credit markets or capital markets in
the United States or any other country or region, including (A) changes in
interest rates in the United States or any other country and changes in exchange
rates for the currencies of any countries or (B) any suspension of trading in
securities (whether equity, debt, derivative or hybrid securities) generally on
any securities exchange or over-the-counter market operating in the United
States or any other country or region in each case, that do not affect the
Borrower and its Subsidiaries together as a whole disproportionately when
considered in the context of the oil and gas exploration and production industry
generally (in which case only such disproportionate impact shall be considered),
(iv) changes in national, regional, state, local or foreign wholesale or retail
markets or prices for Hydrocarbons (as defined in the Stock Purchase Agreement)
or the gathering, transportation, treatment or processing thereof,
(v) conditions resulting from the announcement of the identity of Holdings (or
its Affiliates) as the purchaser of the Borrower under the Stock Purchase
Agreement, (vi) any actions taken or omitted to be taken at the written request
of Holdings (with the written consent of the Lead Arrangers), (vii) any changes
in any Laws or any accounting regulations or principles that do not affect the
Borrower and its Subsidiaries, taken as a whole, disproportionately when
considered in the context of the oil and gas exploration and production industry
generally (in which case only such disproportionate impact shall be considered),
(viii) natural declines in well performance or reclassification or recalculation
of reserves in the ordinary course of business; provided that, for purposes of
Section 3.15 of the Stock Purchase Agreement, or any certificate delivered
pursuant to the Stock Purchase Agreement as it relates to Section 3.15 thereof,
this clause (viii) shall be deemed to reference only such declines,
reclassification or recalculation occurring after the date of the Initial
Reserve Report, or (ix) any failure by the Borrower and its Subsidiaries to meet
their internal budgets, plans or forecasts of their revenues, earnings or other
financial performance or results of operations; provided, however, that, for
purposes of this clause (ix), the facts underlying such failures, and the
underlying causes of such failures, may be considered for purposes of
determining whether a Material Adverse Change has occurred.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Agents and the Lenders under this Agreement or under any of the
other Credit Documents.

 

27



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose Total Assets (when combined with the assets
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
at the last day of the Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period were equal to or
greater than 5% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of
such Test Period equal to or greater than 10.0% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date or (ii) revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries.”

“Maturity Date” shall mean, as to the applicable Loan, the Initial Maturity
Date, any maturity date related to any Extension Series of Extended Commitments,
or the Swingline Maturity Date, as applicable.

“Minimum Borrowing Amount” shall mean, with respect to any Borrowing of Loans,
$500,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing).

“Minimum Equity Amount” shall have the meaning provided in the recitals to this
Agreement.

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of Exhibit G (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Borrower and the Collateral Agent.

“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Credit Party and identified on Schedule 1.1(h),
and each other parcel of real property and improvements thereto with respect to
which a Mortgage is required to be granted pursuant to Section 9.11.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

28



--------------------------------------------------------------------------------

“NGP” shall mean Natural Gas Partners IX, L.P.

“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).

“Non-Cash Charges” shall mean, without duplication, (a) losses on non-ordinary
course asset Dispositions, disposals or abandonments, (b) any impairment charge
or asset write-off or write-down related to intangible assets (including
goodwill), long-lived assets and investments in debt and equity securities
pursuant to GAAP, including ceiling test writedowns, (c) all losses from
Investments recorded using the equity method, (d) stock-based, partnership
interest-based or similar incentive-based awards or arrangements, compensation
expense or costs, including any such charges arising from stock options,
restricted stock grants or other equity incentive grants, (e) the non-cash
impact of purchase accounting and the non-cash impact of accounting changes or
restatements, (f) the accretion of discounted liabilities and (g) other non-cash
charges (including reserve impairments) (provided that if any non-cash charges
referred to in this clause (g) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDAXEBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement, in each case, entered into with
the Borrower or any of its Restricted Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document. Notwithstanding the foregoing, (a) at the option of the
Borrower, the obligations of the Borrower or any Restricted Subsidiary under any
Secured Hedge Agreement and under any Secured Cash Management Agreement shall be
secured and guaranteed pursuant to the Security Documents and the Guarantee only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement and the other Credit Documents shall not
require the consent of the holders of Hedge Obligations under Secured Hedge
Agreements or of the holders of Cash Management Obligations under Secured Cash
Management Agreements.

 

29



--------------------------------------------------------------------------------

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar taxes (including interest, fines, penalties, additions to tax and
related, reasonable, out-of-pocket expenses with regard thereto) arising from
any payment made hereunder or made under any other Credit Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 13.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Credit Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Credit Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the Letter of Credit Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as a partnership) of Holdings and/or the
Borrower, as applicable.

“Participant” shall have the meaning provided in Section 13.6(c).

 

30



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning provided in Section 13.6(c).

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Guarantor;
(c) such acquisition shall result in the Collateral Agent, for the benefit of
the Secured Parties, being granted a security interest in any Stock or any
assets so acquired to the extent required by Section 9.11; (d) after giving
effect to such acquisition, no Default or Event of Default shall have occurred
and be continuing; (e) after giving effect to such acquisition, the Borrower and
its Subsidiaries shall be in compliance with Section 9.16; and (f) the Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist pursuant
to Section 10.1(j), and any related Pro Forma Adjustment), with the Financial
Performance Covenant, as such covenant is recomputed as at the last day of the
most recently ended Test Period as if such acquisition had occurred on the first
day of such Test Period.

“Permitted Acquisition Consideration” shall mean in connection with any
Permitted Acquisition, the aggregate amount (as valued at the Fair Market Value
of such Permitted Acquisition at the time such Permitted Acquisition is made)
of, without duplication: (a) the purchase consideration paid or payable in cash
for such Permitted Acquisition, whether payable at or prior to the consummation
of such Permitted Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee Obligations, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business and (b) the
aggregate amount of Indebtedness incurred or assumed in connection with such
Permitted Acquisition; provided, in each case, that any such future payment that
is subject to a contingency shall be considered Permitted Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP (as
determined at the time of the consummation of such Permitted Acquisition) to be
established in respect thereof for the Borrower or its Restricted Subsidiaries.

“Permitted Additional Debt” shall mean unsecured senior, senior subordinated or
subordinated Indebtedness issued by the Borrower or a Guarantor, (a) the terms
of which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the 91st day after the Latest Maturity Date
(other than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (b) the covenants, events of default, guarantees and other terms of
which (other than interest rate, fees, funding discounts and redemption or
prepayment premiums determined by the Borrower to be “market” rates, fees,
discounts and premiums at the time of issuance or incurrence of any such
Indebtedness), taken as a whole, are determined by the Borrower to be “market”
terms on the date of issuance or incurrence and in

 

31



--------------------------------------------------------------------------------

any event are not more restrictive on the Borrower and its Restricted
Subsidiaries than the terms of this Agreement (as in effect at the time of such
issuance or incurrence) and do not require the maintenance or achievement of any
financial performance standards other than as a condition to taking specified
actions; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence or issuance of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirements
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirements unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees),
(c) if such Indebtedness is senior subordinated or subordinated Indebtedness,
the terms of such Indebtedness provide for customary subordination of such
Indebtedness to the Obligations and (d) no Subsidiary of the Borrower (other
than a Guarantor) is an obligor under such Indebtedness.

“Permitted Holders” shall mean the Co-Investors and officers, directors,
employees and other members of management of the Borrower (or its direct or
indirect parent) or any of its Restricted Subsidiaries who are or become holders
of Stock or Stock Equivalents of the Borrower (or its direct or indirect parent
company) and each Person to whom any Co-Investor transfers Stock or Stock
Equivalents of the Borrower or any direct or indirect parent thereof in
connection with the primary equity syndication following the Closing Date.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

 

32



--------------------------------------------------------------------------------

(f) marketable short-term money market and similar funds (i) either having
assets in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge or
claim is to such property;

(b) Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmens’, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;

(d) Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory obligations, plugging and abandonment obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(including letters of credit issued in lieu of such bonds or to support the
issuance thereof) incurred in the ordinary course of business or otherwise
constituting Investments permitted by Section 10.5;

(e) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;

(f) easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights of way or
other property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities
and

 

33



--------------------------------------------------------------------------------

equipment) not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued in connection with any Borrowing Base Property;

(g) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Restricted Subsidiaries;

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;

(m) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Restricted Subsidiary or materially impair the value of such property
subject thereto; and

(n) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole.

The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Collateral Agent, for the benefit of
the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

 

34



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder,
(B) if the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(h) or 10.1(j), the direct and contingent obligors with respect to
such Permitted Refinancing Indebtedness are not changed (except that a Credit
Party may be added as an additional obligor), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section 10.1(g),
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness, and (D) if the Indebtedness being Refinanced is
Indebtedness permitted by Section 10.1(h) or 10.1(j)), terms and conditions of
any such Permitted Refinancing Indebtedness, taken as a whole, are not
materially less favorable to the Lenders than the terms and conditions of the
Refinanced Indebtedness being Refinanced (including, if applicable, as to
collateral priority and subordination, but excluding as to interest rates, fees,
floors, funding discounts and redemption or prepayment premiums); provided that
a certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Permitted Second Lien Debt” shall mean secured Indebtedness which may be
senior, senior subordinated or subordinated Indebtedness (provided that the
holders of the obligations secured thereby (or a representative or trustee on
their behalf) shall have entered into a Customary Intercreditor Agreement
providing that the Liens securing such obligations shall rank junior to the
Liens securing the Obligations), in each case, issued or incurred by the
Borrower and guaranteed by the Guarantors (a) the terms of which do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to the 91st day after the Latest Maturity Date (other than nominal
amortization, customary offers to purchase upon a change of control, asset sale
or casualty or condemnation event and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees and other
terms of which (other than interest rate, fees, funding discounts and redemption
or prepayment premiums determined by the Borrower to be “market” rates, fees,
discounts and premiums at the time of issuance or incurrence of any such
Indebtedness), taken as a whole, are determined by the Borrower to be “market”
terms on the date of issuance or incurrence and in any event are not more
restrictive on the Borrower and its Restricted Subsidiaries than the terms of
this Agreement (as in effect at the time of such issuance or incurrence)
(provided that, such terms shall not be deemed to be more restrictive solely as
a result of the inclusion in the documentation governing such Indebtedness of
any Previously Absent Financial Maintenance Covenant so long as the
Administrative Agent shall have been given prompt written notice thereof and
this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant), provided that a certificate of an Authorized Officer of
the Borrower delivered to the Administrative Agent at least five Business Days
prior to the incurrence or issuance of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such

 

35



--------------------------------------------------------------------------------

Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirements unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) if such Indebtedness is senior subordinated or
subordinated Indebtedness, the terms of such Indebtedness provide for customary
subordination of such Indebtedness to the Obligations and (d) no Subsidiary of
the Borrower (other than a Guarantor) is an obligor under such Indebtedness.

“Permitted Second Lien Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Second Lien Debt by any Credit Party.

“Permitted Second Lien Debt Obligations” shall mean, if any Permitted Second
Lien Debt is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Second Lien Debt Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Second Lien Debt Obligations of the applicable Credit
Parties under the Permitted Second Lien Debt Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Second Lien Debt Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Second Lien Debt Document.

“Permitted Second Lien Debt Secured Parties” shall mean the holders from time to
time of secured Permitted Second Lien Debt Obligations (and any representative
or trustee on their behalf).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

“Pledge Agreement” shall mean the Pledge Agreement entered into by the Borrower,
the other pledgors party thereto and the Collateral Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit F.

“Post Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

36



--------------------------------------------------------------------------------

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Previously Absent Financial Maintenance Covenant” shall mean, at any time
(x) any financial maintenance covenant that is not included in this Agreement at
such time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels in this Agreement that are less
restrictive on the Borrower and the Restricted Subsidiaries than the covenant
levels set forth in any Permitted Second Lien Debt Document.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post Acquisition Period, with respect
to the Acquired EBITDAXEBITDA of the applicable Pro Forma Entity or the
Consolidated EBITDAXEBITDA of the Borrower, the pro forma increase or decrease
in such Acquired EBITDAXEBITDA or such Consolidated EBITDAXEBITDA, as the case
may be, projected by the Borrower in good faith as a result of (a) actions taken
or expected to be taken prior to or during such Post Acquisition Period for the
purposes of realizing reasonably identifiable and factually supportable cost
savings, operating expense reductions and cost synergies or (b) any additional
costs incurred prior to or during such Post Acquisition Period, in each case in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Borrower and the Restricted Subsidiaries; provided that
(i) at the election of the Borrower, such Pro Forma Adjustment shall not be
required to be determined for any Pro Forma Entity to the extent the aggregate
consideration paid in connection with such acquisition was less than $25,000,000
and (ii) so long as such actions are taken prior to or during such Post
Acquisition Period or such costs are incurred prior to or during such Post
Acquisition Period, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDAXEBITDA or such
Consolidated EBITDAXEBITDA, as the case may be, that the applicable amount of
such cost savings, operating expense reductions and cost synergies will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDAXEBITDA or such Consolidated EBITDAXEBITDA, as
the case may be, shall be without duplication for cost savings or additional
costs already included in such Acquired EBITDAXEBITDA or such Consolidated
EBITDAXEBITDA, as the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(c) or Section 9.1(g).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (a) to the
extent applicable, the Pro Forma Adjustment shall have been made and (b) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(ii) any retirement or repayment of Indebtedness, and (iii) any incurrence,
issuance or assumption of Indebtedness by the Borrower or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the

 

37



--------------------------------------------------------------------------------

rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (a) above (but without
duplication thereof) the foregoing pro forma adjustments may be applied to any
such test or covenant solely to the extent that such adjustments are consistent
with the definition of Consolidated EBITDAXEBITDA and give effect to events
(including operating expense reductions) that are (1) (x) directly attributable
to such transaction, (y) expected to have a continuing impact on the Borrower
and the Restricted Subsidiaries and (z) factually supportable or (2) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDAXEBITDA.”

“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Restricted Subsidiaries
which are payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.

“Projections” shall have the meaning provided in Section 9.1(l).

“Proposed Acquisition” shall have the meaning provided in Section 10.10(a).

“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).

“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors and officers’ insurance, legal and other
professional fees, and listing fees.

“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(i).

“Qualifying IPO” shall mean the issuance by the Borrower or any direct or
indirect parent of the Borrower of its common Stock generating (individually or
in the aggregate together with any prior initial

 

38



--------------------------------------------------------------------------------

public offering) gross proceeds exceeding $100,000,000, in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).

“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66- 2/3% of the Adjusted Total Commitment at such date or
(b) if the Total Commitment has been terminated, Non-Defaulting Lenders having
or holding at least 66- 2/3% of the outstanding principal amount of the Loans,
the Swingline Exposure and Letter of Credit Exposure (excluding the Loans,
Swingline Exposure and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Reserve Report” shall mean the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each June 30th or December 31st (or such other date
in the event of certain Interim Redeterminations) the Proved Reserves and the
Proved Developed Reserves attributable to the Borrowing Base Properties of the
Borrower and the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and Capital
Expenditures with respect thereto as of such date, based upon the most

 

39



--------------------------------------------------------------------------------

recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(i); provided that in connection with any Interim
Redeterminations of the Borrowing Base pursuant to the last sentence of
Section 2.14(b), (i.e., as a result of the Borrower having acquired Oil and Gas
Properties with Proved Reserves which are to be Borrowing Base Properties having
a PV-9 (calculated at the time of acquisition) in excess of 5% of the Borrowing
Base in effect immediately prior to such acquisition), the Borrower shall be
required, for purposes of updating the Reserve Report, to set forth only such
additional Proved Reserves and related information as are the subject of such
acquisition.

“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Samson” shall mean the Borrower prior to the consummation of the Transactions.

“Samson Acquired Business” shall mean Samson after giving effect to the Gulf
Coast and Offshore Reorganization and Selling Stockholder Transaction.

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(i).

“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).

“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 2.17 Additional Amendment” shall have the meaning provided in
Section 2.17(c).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer, each Lender, each Hedge Bank that
is party to any Secured Hedge Agreement, each Cash Management Bank that is a
party to any Secured Cash Management Agreement and each sub-agent pursuant to
Section 12 appointed by the Administrative Agent with respect to matters
relating to the Credit Documents or by the Collateral Agent with respect to
matters relating to any Security Document.

 

40



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit E.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.13 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

“Segmented Financial Statements” shall mean the unaudited segmented consolidated
balance sheets of Samson Acquired Business and its consolidated Subsidiaries, as
of June 30, 2011 and September 30, 2011, and the related statements of income
for the fiscal year ended June 30, 2011, the quarter ended September 30, 2011
and the last 12 months ended September 30, 2011.

“Seller” shall have the meaning provided in the recitals to this Agreement.

“Selling Stockholder Transaction” shall have the meaning provided in the Stock
Purchase Agreement.

“Senior Interim Loan Agreement” shall have the meaning provided in the recitals
to this Agreement.

“Senior Interim Loans” shall have the meaning provided in the recitals to this
Agreement.

“Senior Notes” shall mean (a) senior notes to be issued in connection with the
refinancing or exchange of the Senior Interim Loans in sales pursuant to Rule
144A and Regulation S under the Securities Act, under the Senior Notes Indenture
or Senior Interim Loan Agreement, as applicable, in each case together with
interest, fees and all other amounts payable in connection therewith, generating
aggregate gross proceeds of up to $2,250,000,000 plus additional principal
amounts to fund the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with such refinancing (less
the amount of any Senior Interim Loans that remain outstanding after the
issuance of the Senior Notes) and (b) any Permitted Refinancing Indebtedness in
respect of the foregoing.

“Senior Notes Indenture” shall mean the indenture to be entered into in
connection with the refinancing or exchange of the Senior Interim Loans, among
the Borrower, the guarantors party thereto and a trustee, pursuant to which the
Senior Notes shall be issued, as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDAXEBITDA”.

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the Fair Value of the assets of such Person exceeds its Stated Liabilities
and Identified Contingent Liabilities; (ii) the Present Fair Salable Value of
the assets of such Person exceeds its Stated Liabilities and Identified
Contingent Liabilities; (iii) for the period from the date hereof through the
Initial Maturity Date, such

 

41



--------------------------------------------------------------------------------

Person after consummation of the Transactions is a going concern and has
sufficient capital to ensure that it will continue to be a going concern for
such period, in light of the nature of the particular business or businesses
conducted or to be conducted, and based on the needs and anticipated needs for
capital of the business conducted or anticipated to be conducted by such Person
as reflected in projected financial statements and in light of anticipated
credit capacity; and (iv) for the period from the date hereof through the
Maturity Date, such Person will have sufficient assets and cash flow to pay its
Stated Liabilities and Identified Contingent Liabilities as those liabilities
mature or (in the case of contingent liabilities) otherwise become payable, in
light of the business conducted or anticipated to be conducted by such Person as
reflected in projected financial statements and in light of anticipated credit
capacity.

“Specified Existing Commitment” shall mean any Existing Commitments belonging to
a Specified Existing Commitment Class.

“Specified Existing Commitment Class” shall have the meaning provided in
Section 2.17(a).

“Specified Representations” shall mean the representations and warranties with
respect to the Borrower set forth in Sections 8.2, 8.3(c), 8.5, 8.7, 8.16 and
8.21 of this Agreement and in Section 3.2(a) and (b) of the Security Agreement.

“Specified Subsidiary” shall mean, at any date of determination any Restricted
Subsidiary (i) whose Total Assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 15% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries at such date, or
(ii) whose revenues during such Test Period were equal to or greater than 15% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence, issuance or Refinancing of Indebtedness,
Dividend, Subsidiary designation, Incremental Increase or other event that by
the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis.”

“Sponsor Development Plan” shall mean the Sponsors’ Plan of Development for Oil
and Gas Properties and related Hydrocarbon Interests as of the Closing Date, and
any subsequent Sponsors’ Plan of Development for Oil and Gas Properties and
related Hydrocarbon Interests delivered to the Administrative Agent from time to
time pursuant to Section 9.14(c)(vi).

“Sponsors” shall mean any of (i) KKR and its Affiliates, (ii) Crestview and its
Affiliates and (iii) NGP and its Affiliates, in each case excluding any
operating portfolio companies of any of the foregoing.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

42



--------------------------------------------------------------------------------

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Stock Purchase Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swingline Commitment” shall mean, the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at
any one time outstanding not to exceed $50,000,000.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.

 

43



--------------------------------------------------------------------------------

“Syndication Agent” shall mean Wells Fargo Bank, N.A., as syndication agent for
the Lenders under this Agreement and the other Credit Documents.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Commitment” shall mean the sum of the Commitments of the Lenders.

“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding,
(b) such Lender’s Letter of Credit Exposure at such time and (c) such Lender’s
Commitment Percentage of the aggregate principal amount of all outstanding
Swingline Loans at such time.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates (including the
Co-Investors, Samson and its Subsidiaries) in connection with the Transactions,
this Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

“Transactions” shall mean, collectively, the Acquisition and the consummation of
the other transactions contemplated by the Stock Purchase Agreement or related
thereto, this Agreement, the Senior Interim Loan Agreement (including the
Take-out Notes Offering (as defined therein)), the Equity Investment, the Debt
Repayment, the payment of Transaction Expenses on the Closing Date and the other
transactions contemplated by this Agreement and the Credit Documents (including
the Closing Date Loans).

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the Fair Market Value of the assets allocable thereto.

 

44



--------------------------------------------------------------------------------

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (i) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the Fair Market Value of the Borrower’s
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation, (ii) in the case
of clause (b), such designation shall be deemed to be a Disposition of the
assets owned by such Restricted Subsidiary on the date of such designation for
the purposes of Section 10.4(b) and (iii) no Default or Event of Default would
result from such designation after giving Pro Forma Effect thereto and (c) each
Subsidiary of an Unrestricted Subsidiary. No Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any Permitted Additional Debt or any Permitted
Refinancing Indebtedness in respect of any of the foregoing. The Borrower may,
by written notice to the Administrative Agent, re-designate any Unrestricted
Subsidiary as a Restricted Subsidiary, and thereafter, such Subsidiary shall no
longer constitute an Unrestricted Subsidiary, but only if (A) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness, with the Financial Performance Covenant, as such covenant is
recomputed as at the last day of the most recently ended Test Period as if such
re-designation had occurred on the first day of such Test Period (and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating satisfaction of such test) and
(B) no Default or Event of Default would result from such re-designation.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

 

45



--------------------------------------------------------------------------------

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

  1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDAXEBITDA Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.

 

46



--------------------------------------------------------------------------------

1.4 Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City (daylight or standard, as applicable).

1.7 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

 

  1.8 Currency Equivalents Generally.

(a) For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Section 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Dividend or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Dividend or payment under Section 10.7 is made, (y) for purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such Refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.8 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition, Dividend or payment under
Section 10.7 may be made at any time under such Sections. For purposes of
Section 10.11, amounts in currencies other than Dollars shall be translated into
Dollars at the applicable exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 9.1(a) or (b).

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDAXEBITDA Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.

 

47



--------------------------------------------------------------------------------

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., an “Extended Loan”) or
by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Extended
Loan”).

SECTION 2. Amount and Terms of Credit

 

  2.1 Commitments.

(a) (i) Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make a loan or loans denominated in
Dollars (each an “Initial Loan” and, collectively, the “Initial Loans”) to the
Borrower, which Loans (i) shall be made at any time and from time to time on and
after the Closing Date and prior to the Termination Date, (ii) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Total Exposure at such time exceeding
such Lender’s Commitment Percentage at such time of the Loan Limit and (v) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result in the aggregate amount of all Lenders’ Total Exposures at such time
exceeding the Loan Limit.

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

(b) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans,
(ii) shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Total Commitment then in effect and (v) may be repaid and
reborrowed in accordance with the provisions hereof. Each outstanding Swingline
Loan shall be repaid in full on the earlier of (a) 15 Business Days after such
Swingline Loan is initially borrowed and (b) the Swingline Maturity Date. The
Swingline Lender shall not make any Swingline Loan after receiving a written
notice from the Borrower, the Administrative Agent or any Lender stating that an
Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice of (i) rescission of all such notices
from the party or parties originally delivering such notice or (ii) the waiver
of such Event of Default in accordance with the provisions of Section 13.1.

 

48



--------------------------------------------------------------------------------

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Commitment Percentages, provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing same from
and after such date of purchase.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing shall be in a minimum amount of at
least the Minimum Borrowing Amount for such Type of Loans and in a multiple of
$100,000 in excess thereof and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Sections 3.3 or 3.4, as applicable). More
than one Borrowing may be incurred on any date; provided, that at no time shall
there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.

 

  2.3 Notice of Borrowing.

(a) Whenever the Borrower desires to incur Loans (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 1:00
p.m. (New York City time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Loans if
such Loans are to be initially LIBOR Loans (or prior to 9:00 a.m. (New York City
time) two Business Days’ prior written notice in the case of a Borrowing of
Loans to be made on the Closing Date initially as LIBOR Loans) and (ii) written
notice (or telephonic notice promptly confirmed in writing) prior to 12:00 noon
(New York City time) on the date of each Borrowing of Loans that are to be ABR
Loans. Such notice (together with each notice of a Borrowing of Swingline Loans
pursuant to Section 2.3(b), a “Notice of Borrowing”) shall specify (A) the
aggregate principal amount of the Loans to be made pursuant to such Borrowing,
(B) the date of the Borrowing (which shall be a Business Day), (C) whether the
respective Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR
Loans, the Interest Period to be initially applicable thereto (if no Interest
Period is selected, the Borrower shall be deemed to

 

49



--------------------------------------------------------------------------------

have selected an Interest Period of one month’s duration) and (D) the amount of
the then effective Borrowing Base, the current aggregate Total Exposures
(without regard to the requested Borrowing) of all Lenders and the pro forma
aggregate Total Exposures (giving effect to the requested Borrowing) of all
Lenders. The Administrative Agent shall promptly give each Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of Loans, of such Lender’s Commitment Percentage thereof and of the other
matters covered by the related Notice of Borrowing.

(b) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 3:00 p.m.
(New York City time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.

(c) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

 

  2.4 Disbursement of Funds.

(a) No later than 1:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Closing Date, such funds
shall be made available by 10:00 a.m. (New York City time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided further that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (New York City time) on the date
requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing in immediately available funds to the Administrative Agent
at the Administrative Agent’s Office in Dollars, and the Administrative Agent
will (except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Borrowing Notice to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the

 

50



--------------------------------------------------------------------------------

Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

  2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower agrees to repay to the Administrative Agent, for the benefit of
the applicable Lenders, (i) on the Initial Maturity Date, the then outstanding
Initial Loans, (ii) on the relevant maturity date for any Extension Series of
Extended Commitments, all then outstanding Extended Loans in respect of such
Extension Series and (iii) on the Swingline Maturity Date, the then outstanding
Swingline Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder (whether such Loan is an Initial Loan, an Extended Loan
or Swingline Loan, as applicable), the Type of each Loan made and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender or the
Swingline Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

  2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount

 

51



--------------------------------------------------------------------------------

(and in multiples of $100,000 in excess thereof) of the outstanding principal
amount of Loans of one Type into a Borrowing or Borrowings of another Type and
(ii) the Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
Interest Period; provided that (A) no partial conversion of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such conversion,
(C) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such continuation, and
(D) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (1) three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans or (2) the date of conversion, in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable thereto
(if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Revolving Loans
subject to an interest rate Hedge Agreement as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Agreement;
provided that any Notice of Conversion or Continuation delivered pursuant to
this Section 2.6(c) shall include a schedule attaching the relevant interest
rate Hedge Agreement or related trade confirmation.

2.7 Pro Rata Borrowings. Each Borrowing of Initial Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then applicable
Commitment Percentages with respect to the applicable Class. Each Borrowing of
Extended Loans under this Agreement shall be granted by the Lenders of the
relevant Extension Series thereof pro rata on the basis of their then-applicable
Extended Commitments for the applicable Extension Series. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

 

52



--------------------------------------------------------------------------------

  2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant LIBOR Rate, in each case, in effect from time to time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at stated maturity,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (the “Default Rate”) (A) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (B) in the case of
any overdue interest, to the extent permitted by applicable Requirements of Law,
the rate described in Section 2.8(a) plus 2% from the date of such non-payment
to the date on which such amount is paid in full (after as well as before
judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and
(C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 9- or 12-month period or any period shorter than one-month
requested by the Borrower; provided that, notwithstanding the foregoing, the
initial Interest Period beginning on the Closing Date may be for a period less
than one month if agreed upon by the Borrower, the Administrative Agent and each
of the Lenders.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

 

53



--------------------------------------------------------------------------------

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.

 

  2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Majority Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

(ii) that, due to a Change in Law occurring at any time or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans or
participating in Letters of Credit (in each case hereunder) increasing by an
amount which such Lender reasonably deems material or the amounts received or
receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the

 

54



--------------------------------------------------------------------------------

Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to LIBOR Loans that have not yet been incurred shall be deemed rescinded by the
Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days) after receipt of written
demand therefor such additional amounts as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by applicable Requirements of Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
of any Lender or compliance by any Lender or its parent with any Change in Law
relating to capital adequacy occurring after the Closing Date, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its parent’s policies with respect to capital adequacy), then from time to time,
promptly (but in any event no later than fifteen days) after written demand by
such Lender (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
its parent for such reduction, it being understood and agreed, however, that a
Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
applicable Requirement of Law as in effect on the Closing Date. Each Lender,
upon determining in good faith that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

2.11 Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the

 

55



--------------------------------------------------------------------------------

Borrower’s receipt of a written request by such Lender (which request shall set
forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent (within fifteen days after such request) for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that such Lender may reasonably incur as a result of
such payment, failure to convert, failure to continue or failure to prepay,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR Loan.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

  2.14 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Closing Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $2,250,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.14(e), (f) and (g).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuers and the Lenders on April 1st and October 1st
of each year, commencing October 1, 2012. In addition, the Borrower may at any
time (including prior to the first Scheduled Redetermination date of October 1,
2012), by notifying the Administrative Agent thereof not more than twice during
any period of 12 consecutive calendar months, and the Administrative Agent,
following the first Scheduled Redetermination date of October 1, 2012, may, at
the direction of the Required Lenders, by notifying the Borrower thereof, one
time during any period of 12 consecutive calendar months, in each case elect to
cause the Borrowing Base to be redetermined between Scheduled Redeterminations
(an “Interim Redetermination”) in accordance with this Section 2.14; provided
that the Required Lenders may direct the Administrative Agent to initiate an
Interim Redetermination prior to the first Scheduled Redetermination of
October 1, 2012 in the event that the Hedging Condition is not satisfied (in
which case, such Interim Redetermination shall not count against the first such
Interim Redetermination otherwise permitted to be initiated pursuant to this
Section 2.14(b) by the Administrative Agent). In addition to, and not including
and/or limited by the annual Interim Redetermination allowed above, the Borrower
may, by notifying the Administrative Agent thereof, at any time between
Scheduled Redeterminations, request additional Interim Redeterminations of the
Borrowing

 

56



--------------------------------------------------------------------------------

Base in the event it acquires Oil and Gas Properties with Proved Reserves which
are to be Borrowing Base Properties having a PV-9 (calculated at the time of
acquisition) in excess of 5% of the Borrowing Base in effect immediately prior
to such acquisition.

 

  (c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and supplemental information, including the information provided pursuant
to Section 9.14(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall in good faith propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including the status of title information with respect to the
Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate in good faith in accordance with its
usual and customary oil and gas lending criteria as it exists at the particular
time.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, then on or
before the March 15th and September 15th of such year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 9.14(a) and (c) in a timely manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Borrowing Base
Required Lenders in each such Lender’s sole discretion and consistent with each
such Lender’s normal and customary oil and gas lending criteria as it exists at
the particular time as provided in this Section 2.14(c)(iii) and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as it
exists at the particular time as provided in this
 Section 2.14(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have 15 days to agree with the Proposed Borrowing Base or disagree
with the Proposed Borrowing Base by proposing an alternate Borrowing Base. If at
the end of such
15-day period, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, at the end of such 15-day period,
the Borrowing Base Required Lenders, in the case of a Proposed Borrowing Base
that would increase the Borrowing Base then in effect, or the Required Lenders,
in the case of a Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, have approved or deemed to have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in Section 2.14(d). If,

 

57



--------------------------------------------------------------------------------

however, at the end of such 15-day period, the Borrowing Base Required Lenders
or the Required Lenders, as applicable, have not approved or deemed to have
approved, as aforesaid, then the Administrative Agent shall promptly thereafter
poll the Lenders to ascertain the highest Borrowing Base then acceptable to the
Borrowing Base Required Lenders (in the case of any increase to the Borrowing
Base) or a number of Lenders sufficient to constitute the Required Lenders (in
any other case) and such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.14(d).

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(h),
after a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Required Lenders or the Required Lenders, as
applicable, pursuant to Section 2.14(c)(iii), the Administrative Agent shall
promptly thereafter notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Letter of Credit Issuers and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 9.14(a) and (c) in a timely and complete manner,
on the April 1st or October 1st, as applicable, following such notice, or (B) if
the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 9.14(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.14(h), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the Borrowing Base under Section 2.14(e), (f),
(g) or (h), whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Incurrence of Permitted Additional Debt.
Upon the issuance or incurrence of any Permitted Additional Debt in accordance
with Section 10.1(o) (other than Permitted Additional Debt constituting
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness, but
only to the extent that the aggregate principal amount of Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness does not result in an
increase in the principal amount thereof above the principal amount originally
incurred or issued up to the original principal amount of the Refinanced Debt),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Permitted
Additional Debt (without regard to any original issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance or incurrence, effective and applicable to the
Borrower, the Administrative Agent, the Letter of Credit Issuers and the Lenders
on such date until the next redetermination or modification thereof hereunder.

(f) Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Restricted Subsidiary shall terminate or create any off-setting
positions in respect of any commodity hedge positions (whether evidenced by a
floor, put or Hedge Agreement) upon which (i) the Lenders relied in determining
the Borrowing Base and (ii) the Hedge PV (as calculated at the time of any such
termination or creation of off-setting positions) of such terminated and/or
offsetting positions (after taking into account any other Hedge Agreement,
executed contemporaneously with the taking of such actions) exceeds 5% of the
effective Borrowing Base, then the Required Lenders shall have the right to
adjust the

 

58



--------------------------------------------------------------------------------

Borrowing Base in an amount equal to the Borrowing Base value, if any,
attributable to such terminated or off-setting hedge positions in the
calculation of the then-effective Borrowing Base and (if the Required Lenders in
fact make any such adjustment) the Administrative Agent shall promptly notify
the Borrower in writing of the Borrowing Base value, if any, attributable to
such hedge positions in the calculation of the then-effective Borrowing Base and
upon receipt of such notice, the Borrowing Base shall be simultaneously reduced
by such amount. For the avoidance of doubt, the parties acknowledge that the
Borrowing Base value of a Hedge Agreement may be more or less than the
mark-to-market or termination value of such Hedge Agreement.

(g) Reduction of Borrowing Base Upon Asset Dispositions. If (i) the Borrower or
one of the other Credit Parties Disposes of Oil and Gas Properties or Disposes
of any Stock or Stock Equivalents in any Restricted Subsidiary or Minority
Investment owning Oil and Gas Properties, (ii) such Disposition involves
Borrowing Base Properties included in the most recently delivered Reserve Report
and (iii) the aggregate PV-9 (calculated at the time of such Disposition) of all
such Borrowing Base Properties Disposed of since the later of (A) the last
Scheduled Redetermination Date and (B) the last adjustment of the Borrowing Base
made pursuant to this Section 2.14(g) exceeds 5% of the then-effective Borrowing
Base, then, after the Administrative Agent has received the notice required to
be delivered by the Borrower pursuant to Section 10.4(b), no later than two
Business Days’ after the date of consummation of any such Disposition, the
Required Lenders shall have the right to adjust the Borrowing Base in an amount
equal to the Borrowing Base value, if any, attributable to such Disposed of
Borrowing Base Properties in the calculation of the then-effective Borrowing
Base and, if the Required Lenders in fact make any such adjustment, the
Administrative Agent shall promptly notify the Borrower in writing of the
Borrowing Base value, if any, attributable to such Disposed of Borrowing Base
Properties in the calculation of the then-effective Borrowing Base and upon
receipt of such notice, the Borrowing Base shall be simultaneously reduced by
such amount.

(h) Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of the New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, the Borrowing Base will be a lesser
amount than the amount set forth in such New Borrowing Base Notice, whereupon
such specified lesser amount will become the new Borrowing Base. The Borrower’s
notice under this Section 2.14(h) shall be irrevocable, but without prejudice to
its rights to initiate Interim Redeterminations.

(i) Administrative Agent Data. The Administrative Agent hereby agrees to
provide, promptly, and in any event within 3 Business Days, following its
receipt of a request by the Borrower, an updated Bank Price Deck. In addition,
the Administrative Agent and the Lenders agree, upon request, to meet with the
Borrower to discuss their evaluation of the reservoir engineering of the Oil and
Gas Properties included in the Reserve Report and their respective methodologies
for valuing such properties and the other factors considered in calculating the
Borrowing Base.

2.15 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

(b) The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or Borrowing Base Required Lenders have taken or may take any
action hereunder (including any consent to any amendment

 

59



--------------------------------------------------------------------------------

or waiver pursuant to Section 13.1); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders pursuant to Section 13.1
(other than Section 13.1(x)) or requiring the consent of each affected Lender
pursuant to Section 13.1(i) or (ix), shall require the consent of such
Defaulting Lender (which for the avoidance of doubt would include any change to
the Maturity Date applicable to such Defaulting Lender, decreasing or forgiving
any principal or interest due to such Defaulting Lender, any decrease of any
interest rate applicable to Loans made by such Defaulting Lender (other than the
waiving of post-default interest rates) and any increase in such Defaulting
Lender’s Commitment) and (ii) any redetermination, whether an increase, decrease
or affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender, but the Commitment (i.e., the Commitment Percentage of the
Borrowing Base) of a Defaulting Lender may not be increased without the consent
of such Defaulting Lender;

(c) If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Letter of Credit Issuers or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Swingline Exposure or Letter
of Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in
Section 2.15(c)(i) or otherwise, the Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, Cash Collateralize for the benefit of the applicable
Letter of Credit Issuer’ only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above), in accordance with the
procedures set forth in Section 3.8 for so long as such Letter of Credit
Exposure is outstanding, (iii) if the Borrower Cash Collateralizes any portion
of such Defaulting Lender’s Letter of Credit Exposure pursuant to
Section 2.15(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages and the Borrower shall not be
required to pay any Swingline or Letter of Credit Fees to the Defaulting Lender
pursuant to Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period that such Defaulting Lender’s Letter of Credit
Exposure is reallocated, or (v) if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to this Section
2.15(c), then, without prejudice to any rights or remedies of the Letter of
Credit Issuer or any Lender hereunder, all Letter of Credit Fees payable under
Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Letter of Credit Issuer until such Letter of
Credit Exposure is Cash Collateralized and/or reallocated;

(d) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Letter of Credit Issuer will be
required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the Letter of Credit Issuer is
reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or

 

60



--------------------------------------------------------------------------------

fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof in accordance with clause (c) above
or otherwise in a manner reasonably satisfactory to the Letter of Credit Issuer,
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.15(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) If the Borrower, the Administrative Agent , the Swingline Lender and each
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure of such Lender
reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Letter of Credit Issuer and the Swingline
Lender hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Letter of Credit Issuers or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such Letter of Credit Issuer or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.15(f). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to Section 3.8
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

 

  2.16 Increase of Total Commitment.

(a) Subject to the conditions set forth in Section 2.16(b), the Borrower may
increase the Total Commitment then in effect (any such increase an “Incremental
Increase”) by increasing the Commitment of a Lender (an “Increasing Lender”) or
by causing a Person that at such time is not a Lender to become a Lender (an
“Additional Lender”).

 

61



--------------------------------------------------------------------------------

(b) Any increase in the Total Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $10,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed $4,250,000,000;

(ii) no Event of Default shall have occurred and be continuing after giving
effect to such increase;

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer must consent to the increase in Commitments of an Increasing Lender and
the addition of any Additional Lender, in each case, such consent not to be
unreasonably withheld or delayed;

(v) the maturity date of such increase shall be the same as the Maturity Date;
and

(vi) the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of the Facility may be increased to be consistent with that for such Incremental
Increases).

(c) Any increase in the Total Commitment shall be implemented using customary
documentation (any such documentation, an “Incremental Agreement”).

 

  2.17 Extension Offers.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Commitments of any Class, existing at the time of such request
(each, an “Existing Commitment” and any related revolving credit loans under any
such facility, “Existing Loans”; each Existing Commitment and related Existing
Loans together being referred to as an “Existing Class”) be converted to extend
the termination date thereof and the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of
Existing Loans related to such Existing Commitments (any such Existing
Commitments which have been so Extended, “Extended Commitments” and any related
revolving credit loans, “Extended Loans”) and to provide for other terms
consistent with this Section 2.17. Prior to entering into any Extension
Amendment with respect to any Extended Commitments, the Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Commitments and which
such request shall be offered equally to all Lenders) (an “Extension Request”)
setting forth the proposed terms of the Extended Commitments to be established
thereunder, which terms shall be substantially similar to those applicable to
the Existing Commitments from which they are to be Extended (the “Specified
Existing Commitment Class”) except that (w) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Existing Commitments of the Specified Existing Commitment
Class, (x)(A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Commitments may be different from those for the Existing Commitments of
the Specified Existing Commitment Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), (y)(1) the undrawn revolving credit commitment fee rate with respect to the
Extended

 

62



--------------------------------------------------------------------------------

Commitments may be different from such rate for Existing Commitments of the
Specified Existing Commitment Class and (2) the Extension Amendment may provide
for other covenants and terms that apply to any period after the Latest Maturity
Date; provided that, notwithstanding anything to the contrary in this
Section 2.17 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments (which
shall be governed by clause (3) below)) of the Extended Loans under any Extended
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Existing Loans of the Specified Existing Commitment Class (the mechanics
for which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and replacement procedures of
the Specified Existing Commitment Class), (2) assignments and participations of
Extended Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 13.6 and (3) subject to the
applicable limitations set forth in Section 4.2, permanent repayments of
Extended Loans (and corresponding permanent reduction in the related Extended
Commitments) shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
Loans or Commitments of any Existing Class converted into Extended Loans or
Extended Commitments pursuant to any Extension Request. Any Extended Commitments
of any Extension Series shall constitute a separate Class of revolving credit
commitments from Existing Commitments of the Specified Existing Commitment Class
and from any other Existing Commitments (together with any other Extended
Commitments so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its reasonable discretion) prior to the date on which Lenders under
the Existing Class are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.15. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments (or any earlier Extended Commitments) of an Existing Class subject
to such Extension Request converted into Extended Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Commitments (and/or any earlier
Extended Commitments) which it has elected to convert into Extended Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate amount of Commitments (and any earlier
Extended Commitments) subject to Extension Elections exceeds the amount of
Extended Commitments requested pursuant to the Extension Request, Commitments
and (and any earlier Extended Commitments) subject to Extension Elections shall
be converted to Extended Commitments on a pro rata basis based on the amount of
Commitments (and any earlier Extended Commitments) included in each such
Extension Election or as may be otherwise agreed to in the applicable Extension
Amendment. Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all Existing Commitments of the Specified Existing Commitment Class for purposes
of the obligations of a Lender in respect of Swingline Loans under
Section 2.1(c) and Letters of Credit under Section 3, except that the applicable
Extension Amendment may provide that the Swingline Maturity Date and/or the last
day for issuing Letters of Credit may be extended and the related obligations to
make Swingline Loans and issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
applicable Swingline Lender and/or the applicable Letter of Credit Issuer, as
applicable, have consented to such extensions (it being understood that no
consent of any other Lender shall be required in connection with any such
extension).

(c) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 13.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Commitments
established thereby) executed by the Credit Parties, the Administrative Agent

 

63



--------------------------------------------------------------------------------

and the Extending Lenders. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Credit Documents
authorized by this Section 2.17 and the arrangements described above in
connection therewith. No Extension Amendment shall provide for any tranche of
Extended Commitments in an aggregate principal amount that is less than
$200,000,000. Notwithstanding anything to the contrary in this Section 2.17(c)
and without limiting the generality or applicability of Section 13.1 to any
Section 2.17 Additional Amendments (as defined below), any Extension Amendment
may provide for additional terms an/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.17 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.17 Additional Amendments are within the
requirements of Section 2.17(a) and do not become effective prior to the time
that such Section 2.17 Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Loans provided for in any Extension Amendment) by such of the Lenders, Credit
Parties and other parties (if any) as may be required in order for such
Section 2.17 Additional Amendments to become effective in accordance with
Section 13.1.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Existing Commitments is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (an
“Extension Date”), in the case of the Existing Commitments of each Extending
Lender under any Specified Existing Commitment Class, the aggregate principal
amount of such Existing Commitments shall be deemed reduced by an amount equal
to the aggregate principal amount of Extended Commitments so converted by such
Lender on such date, and such Extended Commitments shall be established as a
separate Class of revolving credit commitments from the Specified Existing
Commitment Class and from any other Existing Commitments (together with any
other Extended Commitments so established on such date) and (B) if, on any
Extension Date, any Existing Loans of any Extending Lender are outstanding under
the Specified Existing Commitment Class, such Existing Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) in the same proportion as such Extending Lender’s Specified
Existing Commitments to Extended Commitments.

(e) No exchange of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.17 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.

SECTION 3. Letters of Credit

 

  3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Restricted Subsidiaries, a letter of credit or letters of credit (the “Letters
of Credit” and each, a “Letter of Credit”) in such form and with such Issuer
Documents as may be approved by the Letter of Credit Issuer in its reasonable
discretion; provided that the Borrower shall be a co-applicant of, and jointly
and severally liable with respect to, each Letter of Credit issued for the
account of a Restricted Subsidiary.

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of all Lenders’ Total Exposures at such time to exceed the Loan
Limit then in

 

64



--------------------------------------------------------------------------------

effect, (iii) each Letter of Credit shall have an expiration date occurring no
later than one year after the date of issuance or such longer period of time as
may be agreed by the applicable Issuing Lender, unless otherwise agreed upon by
the Administrative Agent and the Letter of Credit Issuer or as provided under
Section 3.2(b); provided that any Letter of Credit may provide for automatic
renewal thereof for additional periods of up to 12 months or such longer period
of time as may be agreed by the applicable Letter of Credit Issuer, subject to
the provisions of Section 3.2(b); provided, further, that in no event shall such
expiration date occur later than the L/C Maturity Date unless arrangements which
are reasonably satisfactory to the Letter of Credit Issuer to Cash Collateralize
(or backstop) such Letter of Credit have been made, (iv) each Letter of Credit
shall be denominated in Dollars, (v) no Letter of Credit shall be issued if it
would be illegal under any applicable Requirement of Law for the beneficiary of
the Letter of Credit to have a Letter of Credit issued in its favor and (vi) no
Letter of Credit shall be issued by a Letter of Credit Issuer after it has
received a written notice from any Credit Party or the Administrative Agent or
the Majority Lenders stating that a Default or Event of Default has occurred and
is continuing until such time as the Letter of Credit Issuer shall have received
a written notice (A) of rescission of such notice from the party or parties
originally delivering such notice, (B) of the waiver of such Default or Event of
Default in accordance with the provisions of Section 13.1 or (C) that such
Default or Event of Default is no longer continuing.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.

 

  3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance. Each notice shall be executed by the Borrower and
shall be in the form of Exhibit C or such other form (including by electronic or
fax transmission) as reasonably agreed between the Borrower, the Administrative
Agent and the Letter of Credit Issuer (each a “Letter of Credit Request”). No
Letter of Credit Issuer shall issue any Letters of Credit unless such Letter of
Credit Issuer shall have received notice from the Administrative Agent that the
conditions to such issuance have been met, which notice shall be deemed given
(i) if the Letter of Credit Issuer has not received notice from the
Administrative Agent that the conditions to such issuance have been met within
two Business Days after the date of the applicable Letter of Credit Request or
(ii) if the aggregate amount of Letters of Credit Outstanding issued by such
Letter of Credit Issuer then outstanding does not exceed the amount theretofore
agreed to by the Borrower, the Administrative Agent and such Letter of Credit
Issuer, and the Administrative Agent has not otherwise notified such Letter of
Credit Issuer that it may no longer rely on this clause (i).

(b) If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 12-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such 12-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to the

 

65



--------------------------------------------------------------------------------

Letter of Credit Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Letter of Credit Issuer to permit the extension of such Letter
of Credit at any time to an expiry date not later than the L/C Maturity Date;
provided, however, that the Letter of Credit Issuer shall not permit any such
extension if (i) the Letter of Credit Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of
clause (b) of Section 3.1 or otherwise), or (ii) it has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (A) from the Administrative Agent that
the Majority Lenders have elected not to permit such extension or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 7 are not then satisfied, and in each
such case directing the Letter of Credit Issuer not to permit such extension.

(c) Each Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, such
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer; provided further that the
notification requirements of this Section 3.2(c) shall not apply with respect to
any Existing Letter of Credit.

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

  3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit (and on the Closing Date, with respect to the Existing Letters of
Credit), the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender (each such Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Commitment Percentage, in each Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that (i) any documents required to be
delivered under such Letter of Credit have been delivered, (ii) the Letter of
Credit Issuer has examined the documents with reasonable care and (iii) the
documents appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the relevant Letter of Credit
Issuer under or in connection with any Letter of Credit issued by it, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each such L/C Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Letter of Credit Issuer, the amount

 

66



--------------------------------------------------------------------------------

of such L/C Participant’s Commitment Percentage of such unreimbursed payment in
Dollars and in immediately available funds; provided, however, that no L/C
Participant shall be obligated to pay to the Administrative Agent for the
account of the Letter of Credit Issuer its Commitment Percentage of such
unreimbursed amount arising from any wrongful payment made by the Letter of
Credit Issuer under any such Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer. Each L/C Participant shall make available to the Administrative
Agent for the account of the Letter of Credit Issuer such L/C Participant’s
Commitment Percentage of the amount of such payment no later than 1:00 p.m. (New
York City time) on the first Business Day after the date notified by the Letter
of Credit Issuer in immediately available funds. If and to the extent such L/C
Participant shall not have so made its Commitment Percentage of the amount of
such payment available to the Administrative Agent for the account of the Letter
of Credit Issuer, such L/C Participant agrees to pay to the Administrative Agent
for the account of the Letter of Credit Issuer, forthwith on demand, such
amount, together with interest thereon for each day from such date until the
date such amount is paid to the Administrative Agent for the account of the
Letter of Credit Issuer at a rate per annum equal to the Overnight Rate from
time to time then in effect, plus any administrative, processing or similar fees
customarily charged by the Letter of Credit Issuer in connection with the
foregoing. The failure of any L/C Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other L/C Participant of its obligation hereunder to make available
to the Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any payment under such Letter of Credit on the date
required, as specified above, but no L/C Participant shall be responsible for
the failure of any other L/C Participant to make available to the Administrative
Agent such other L/C Participant’s Commitment Percentage of any such payment.

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

67



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer.

 

  3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer by
making payment in Dollars to the Administrative Agent for the account of the
Letter of Credit Issuer in immediately available funds, for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or disbursement if the
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 11:00 a.m. (New York City time) on such next succeeding
Business Day (from the date of such payment or disbursement or (ii) if such
notice is received after such time, on the next Business Day following the date
of receipt of such notice (such required date for reimbursement under clause
(i) or (ii), as applicable, on such Business Day (the “Reimbursement Date”)),
with interest on the amount so paid or disbursed by such Letter of Credit
Issuer, from and including the date of such payment or disbursement to but
excluding the Reimbursement Date, at the per annum rate for each day equal to
the rate described in Section 2.8(a); provided that, notwithstanding anything
contained in this Agreement to the contrary, with respect to any Letter of
Credit, (i) unless the Borrower shall have notified the Administrative Agent and
the Letter of Credit Issuer prior to 11:00 a.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse the Letter of Credit
Issuer for the amount of such drawing with funds other than the proceeds of
Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that the Lenders make Loans (which shall be ABR Loans) on the
Reimbursement Date in an amount equal to the amount at such drawing, and
(ii) the Administrative Agent shall promptly notify each Letter of Credit
Participant of such drawing and the amount of its Loan to be made in respect
thereof, and each Letter of Credit Participant shall be irrevocably obligated to
make a Loan to the Borrower in the manner deemed to have been requested in the
amount of its Commitment Percentage of the applicable Unpaid Drawing by 12:00
noon (New York City time) on such Reimbursement Date by making the amount of
such Loan available to the Administrative Agent. Such Loans made in respect of
such Unpaid Drawing on such Reimbursement Date shall be made without regard to
the Minimum Borrowing Amount and without regard to the satisfaction of the
conditions set forth in Section 7. The Administrative Agent shall use the
proceeds of such Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing. In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the Maturity
Date, the full amount of the Letters of Credit Outstanding in respect of such
Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the Lenders as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash

 

68



--------------------------------------------------------------------------------

collateral remains, to the repayment of obligations in respect of any Loans that
have not paid at such time and third, to the Borrower or as otherwise directed
by a court of competent jurisdiction. Nothing in this Section 3.4(a) shall
affect the Borrower’s obligation to repay all outstanding Loans when due in
accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct, bad faith
or gross negligence on the part of the Letter of Credit Issuer.

3.5 Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein, or
(b) impose on the Letter of Credit Issuer or any L/C Participant any other
conditions, costs or expenses affecting its obligations under this Agreement in
respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than (i) Taxes
indemnifiable under Section 5.4, or (ii) Excluded Taxes) in respect of Letters
of Credit or L/C Participations therein, then, promptly (and in any event no
later than 15 days) after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such Requirement of Law as in effect on
the Closing Date. A certificate submitted to the Borrower by the relevant Letter
of Credit Issuer or an L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

 

  3.6 New or Successor Letter of Credit Issuer.

(a) The Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace the Letter of Credit Issuer for any reason
upon written notice to the Letter of Credit Issuer and the Administrative Agent
and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or,

 

69



--------------------------------------------------------------------------------

with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) and such new Letter of Credit Issuer, another successor
or new issuer of Letters of Credit, whereupon such successor issuer shall
succeed to the rights, powers and duties of the replaced or resigning Letter of
Credit Issuer under this Agreement and the other Credit Documents, or such new
issuer of Letters of Credit shall be granted the rights, powers and duties of a
Letter of Credit Issuer hereunder, and the term “Letter of Credit Issuer” shall
mean such successor or such new issuer of Letters of Credit effective upon such
appointment. The acceptance of any appointment as a Letter of Credit Issuer
hereunder whether as a successor issuer or new issuer of Letters of Credit in
accordance with this Agreement, shall be evidenced by an agreement entered into
by such new or successor issuer of Letters of Credit, in a form reasonably
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a “Letter of Credit Issuer” hereunder. After the resignation
or replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall have a Stated Amount equal to
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding backstopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to a Letter of Credit Issuer shall inure to its benefit as to
any actions taken or omitted to be taken by it (A) while it was a Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit Issuer and the successor issuer of Letters of Credit shall have the
obligations regarding outstanding Letters of Credit described in clause
(a) above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (a) any action taken or omitted
in connection herewith at the request or with the approval of the Majority
Lenders, (b) any action taken or omitted in the absence of gross negligence or
willful misconduct or (c) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to

 

70



--------------------------------------------------------------------------------

its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Letter of Credit Issuer’s willful misconduct or gross
negligence or the Letter of Credit Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Letter of Credit Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Letter of Credit Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

  3.8 Cash Collateral.

(a) Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Majority Lenders
may require that the L/C Obligations be Cash Collateralized; provided that, upon
the occurrence of an Event of Default referred to in Section 11.5 with respect
to the Borrower, the Borrower shall immediately Cash Collateralize the Letters
of Credit then outstanding and no notice or request by or consent from the
Majority Lenders shall be required.

(c) For purposes of this Agreement, “Cash Collateralize” shall mean to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount equal to the amount of the Letters
of Credit Outstanding required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.

3.9 Existing Letters of Credit. Subject to the terms and conditions hereof, each
Existing Letter of Credit that is outstanding on the Closing Date, listed on
Schedule 1.1(e) shall, effective as of the Closing Date and without any further
action by the Borrower, be continued as a Letter of Credit hereunder and from
and after the Closing Date shall be deemed a Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof.

3.10 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower when a Letter of Credit is issued,
(a) the rules of the ISP shall apply to each standby Letter of Credit and
(b) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

71



--------------------------------------------------------------------------------

3.11 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

3.12 Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.

 

  SECTION 4. Fees; Commitments

 

  4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Termination Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitment
(assuming for this purpose that there is no reference to “Swingline Exposure” in
the definition of Total Exposure) in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).

(c) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination or expiration
date of such Letter of Credit, computed at the rate for each day equal to
0.125% per annum (or such other amount a may be agreed in a separate writing
between the Borrower and any Letter of Credit Issuer) on the average daily
Stated Amount of such Letter of Credit (or at such other rate per annum as
agreed in writing between the Borrower and the Letter of Credit Issuer). Such
Fronting Fees shall be due and payable by the Borrower (i) quarterly in arrears
on the last Business Day of each March, June, September and December and (ii) on
the Termination Date (for the period for which no payment has been received
pursuant to clause (i) above).

(d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.

 

72



--------------------------------------------------------------------------------

(e) The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.

 

  4.2 Voluntary Reduction of Commitments.

(a) Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Commitments of any
Class, as determined by the Borrower, in whole or in part; provided that
(a) with respect to the Commitments, any such termination or reduction shall
apply proportionately and permanently to reduce the Commitments of each of the
Lenders of such Class, except that, notwithstanding the foregoing, (1) the
Borrower may allocate any termination or reduction of Commitments among classes
of Commitments either (A) ratably among Classes or (B) first to the Commitments
with respect to any Existing Commitments and second to any Extended Commitments
and (2) in connection with the establishment on any date of any Extended
Commitments pursuant to Section 2.17, the Existing Commitments of any one or
more Lenders providing any such Extended Commitments on such date shall be
reduced in an amount equal to the amount of Specified Existing Commitments so
extended on such date (provided that (x) after giving effect to any such
reduction and to the repayment of any Loans made on such date, the Total
Exposure of any such Lender does not exceed the Commitment thereof (such Total
Exposure and Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Commitment and any exposure in
respect thereof) and (y) for the avoidance of doubt, any such repayment of Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.17 of Existing Commitments and Existing
Loans into Extended Commitments and Extended Loans respectively, and prior to
any reduction being made to the Commitment of any other Lender), (b) any partial
reduction pursuant to this Section 4.2 shall be in the amount of at least
$1,000,000 and (c) after giving effect to such termination or reduction and to
any prepayments of Loans or cancellation or Cash Collateralization of Letters of
Credit made on the date thereof in accordance with this Agreement, the aggregate
amount of the Lenders’ Total Exposures shall not exceed the Loan Limit.

(b) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.

 

  4.3 Mandatory Termination of Commitments.

(a) The Total Commitment shall terminate at 5:00 p.m. (New York City time) on
the Termination Date.

 

73



--------------------------------------------------------------------------------

(b) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.

SECTION 5. Payments

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Loans and
Swingline Loans, in each case, without premium or penalty, in whole or in part
from time to time on the following terms and conditions:

(a) the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, three Business Days prior to and (ii) in
the case of ABR Loans on the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders;

(b) each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof, and (ii) any ABR Loans
shall be in a minimum amount of $500,000 and in multiples of $100,000 in excess
thereof; provided that no partial prepayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans; and

(c) any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

Notwithstanding the foregoing (and as provided in clause (1) of the proviso to
Section 2.17(a)), the Borrower may not prepay Extended Loans of any Extension
Series unless such prepayment is accompanied by a pro rata repayment of Existing
Loans of the Specified Existing Commitment Class of the Existing Class from
which such Extended Loans and Extended Commitments were converted (or such Loans
and Commitments of the Existing Class have otherwise been repaid and terminated
in full).

 

  5.2 Mandatory Prepayments.

(a) Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to
Section 4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan
Limit (as reduced), then the Borrower shall on the same Business Day (i) prepay
the Swingline Loans and, after all Swingline Loans have been paid in full, the
remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.

(b) Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.

 

74



--------------------------------------------------------------------------------

(i) Upon any redetermination of the Borrowing Base in accordance with Section
2.14(b), if the aggregate Total Exposures of all Lenders exceeds the
redetermined Borrowing Base, then the Borrower shall, within 10 Business Days
after its receipt of a New Borrowing Base Notice indicating such Borrowing Base
Deficiency, inform the Administrative Agent of the Borrower’s election to:
(A) within 30 days following such election prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in six equal monthly
installments, commencing on the 30th day following its receipt of such New
Borrowing Base Notice with each payment being equal to 1/6th of the aggregate
principal amount of such excess, (C) within 30 days following such election,
provide additional Collateral in the form of additional Oil and Gas Properties
not evaluated in the most recently delivered Reserve Report or other Collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 5.2(b)(i) to eliminate any such excess or (D) undertake a combination of
clauses (A), (B) and (C); provided that if, because of Letter of Credit
Exposure, a Borrowing Base Deficiency remains after prepaying all of the Loans,
the Borrower shall Cash Collateralize such remaining Borrowing Base Deficiency
as provided in Section 3.8; provided further, that all payments required to be
made pursuant to this Section 5.2(b)(i) must be made on or prior to the
Termination Date.

(ii) Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e),
(f) or (g), if the aggregate Total Exposures of all Lenders exceeds the
Borrowing Base, as adjusted, then the Borrower shall (A) prepay the Loans in an
aggregate principal amount equal to such excess and (B) if any excess remains
after prepaying all of the Loans as a result of any Letter of Credit Exposure,
Cash Collateralize such excess as provided in Section 3.8. The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral no later
than two Business Days following the date it receives written notice from the
Administrative Agent of the adjustment of the Borrowing Base and the resulting
Borrowing Base Deficiency; provided that all payments required to be made
pursuant to this clause must be made on or prior to the Termination Date.

(c) Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by Section 5.2, the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) being repaid and
(ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(d) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.

 

75



--------------------------------------------------------------------------------

(e) Application of Proceeds. The application of proceeds pursuant to this
Section 5.2 shall not reduce the aggregate amount of Commitments under the
Facility and amounts prepaid may be reborrowed subject to the Available
Commitment.

 

  5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower; it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuer, as applicable, entitled thereto.

(b) For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

  5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor or the
Administrative Agent shall be required by applicable Requirements of Law to
deduct or withhold any Taxes from such payments, then (i) the Borrower or such
Guarantor or the Administrative Agent shall make such deductions or withholdings
as are reasonably determined by the Borrower, such Guarantor or the
Administrative Agent to be required by any applicable Requirement of Law,
(ii) the Borrower, such Guarantor or the Administrative Agent, as applicable,
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 5.4)
the Administrative Agent, the Collateral Agent, any Letter of Credit Issuer or
any Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made. Whenever any
Indemnified Taxes or Other Taxes are payable by the Borrower or such Guarantor,
as promptly as possible thereafter, the Borrower or Guarantor shall send to the
Administrative Agent for its own account or for the account of such Letter of
Credit Issuer or Lender, as the case may be, a certified copy of an official
receipt (or other evidence acceptable to such Letter of

 

76



--------------------------------------------------------------------------------

Credit Issuer or Lender, acting reasonably) received by the Borrower or such
Guarantor showing payment thereof. After any payment of Taxes by any Credit
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by laws to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of the foregoing, each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit N hereto) representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a 10%
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower, is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the United States trade or business conducted by such
Lender), (B) Internal Revenue Service Form W-8BEN or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Non-U.S. Lender claiming

 

77



--------------------------------------------------------------------------------

complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments by the Borrower under this Agreement, (C) Internal Revenue Service Form
W-8IMY (or any applicable successor form) and all necessary attachments
(including the forms described in clauses (A) and (B) above, as required) or
(D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower and the Administrative Agent;

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.

(f) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion, that it had received and
retained a refund of an Indemnified Tax or Other Tax for which a payment has
been made by the Borrower or any Guarantor pursuant to this Agreement or any
other Credit Document, which refund in the good faith judgment of such Lender,
the Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower or any Guarantor, then the
Lender, the Administrative Agent or the Collateral Agent, as the case may be,
shall reimburse the Borrower or such Guarantor for such amount (net of all
out-of-pocket expenses of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender, Administrative Agent or the Collateral Agent, as
the case may be, determines in its sole discretion to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that the
Borrower or such Guarantor, upon the request of the Lender, the Administrative
Agent or the Collateral Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender, the
Administrative Agent or the Collateral Agent in the event the Lender, the
Administrative Agent or the Collateral Agent is required to repay such refund to
such Governmental Authority. In such event, such Lender, the Administrative
Agent or the Collateral Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that such Lender, the Administrative Agent or
the Collateral Agent may delete any information therein that it deems
confidential). A Lender, the Administrative Agent or the Collateral Agent shall
claim any refund that it determines is available to it, unless it concludes in
its sole discretion that it would be adversely affected by making such a claim.
No Lender nor the Administrative Agent nor the Collateral Agent shall be obliged
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party in connection with this
clause (f) or any other provision of this Section 5.4.

 

78



--------------------------------------------------------------------------------

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. The Borrower shall indemnify and hold each Lender and
Agent harmless against any out-of-pocket expenses incurred by such Person in
connection with any request made by the Borrower pursuant to this
Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each Lender and Agent that is a United States person under
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent two Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States federal backup
withholding (i) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in the Agent’s or Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Borrower or
the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Credit Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender

(k) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

  5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

 

79



--------------------------------------------------------------------------------

  5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing.

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.

6.1 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, each Agent, each Lender (including the Swingline Lender) and
each Letter of Credit Issuer;

(b) the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date;

(c) the Security Agreement, executed and delivered by a duly Authorized Officer
of the Borrower, the Collateral Agent and each Person that is a Guarantor as of
the Closing Date; and

(d) the Pledge Agreement, executed and delivered by a duly Authorized Officer of
Holdings, the Borrower, the Collateral Agent and each other pledgor party
thereto as of the Closing Date.

6.2 Collateral. Except for any items referred to on Schedule 9.13(b):

(a) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect

 

80



--------------------------------------------------------------------------------

such Liens to the extent required by, and with the priority required by, such
Security Document shall have been delivered to the Collateral Agent for filing,
registration or recording and none of the Collateral shall be subject to any
other pledges, security interests or mortgages, except for Liens permitted under
Section 10.2.

(b) All Stock of the Borrower and all Stock of each Restricted Subsidiary of the
Borrower directly or indirectly owned by the Borrower or any Subsidiary
Guarantor, in each case as of the Closing Date, shall have been pledged pursuant
to the Pledge Agreement (except that such Credit Parties shall not be required
to pledge any Excluded Stock) and the Collateral Agent shall have received all
certificates, if any, representing such securities pledged under the Pledge
Agreement, accompanied by instruments of transfer and/or undated powers endorsed
in blank.

(c) (i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor shall
be evidenced by a promissory note and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank.

(ii) All Indebtedness of the Borrower and each of its Restricted Subsidiaries
that is owing to any Credit Party shall be evidenced by the Intercompany Note,
which shall be executed and delivered by the Borrower and each of the Restricted
Subsidiaries and shall have been pledged pursuant to the Pledge Agreement, and
the Collateral Agent shall have received such Intercompany Note, together with
undated instruments of transfer with respect thereto endorsed in blank.

(d) The Guarantee shall be in full force and effect.

6.3 Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Simpson Thacher & Bartlett LLP, counsel to the Borrower,
substantially in the form of Exhibit H, and (b) local counsel to the Borrower in
the jurisdictions listed on Schedule 6.3 in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

6.4 Contemporaneous Debt Repayment. Substantially simultaneously with the
initial Borrowing under the Facility, the Debt Repayment shall have been
consummated.

6.5 Equity Contribution. Equity Investments in an amount not less than the
Minimum Equity Amount shall have been made.

6.6 Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of each Credit
Party, and attaching the documents referred to in Section 6.7 and such other
closing certificates as it may reasonably request.

6.7 Authorization of Proceedings of Each Credit Party; Organizational Documents.
The Administrative Agent shall have received (a) a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors or managers of each Credit Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a
party and (ii) in the case of the Borrower, the extensions of credit
contemplated hereunder and (b) true and complete copies of each of the
organizational documents of each Person that is a Credit Party as of the Closing
Date.

 

81



--------------------------------------------------------------------------------

6.8 Fees. All fees required to be paid on the Closing Date pursuant to any fee
letter previously agreed in writing between the Agents, the Lead Arranger, the
Joint Bookrunners and Holdings or the Borrower and reasonable out-of-pocket
expenses required to be paid on the Closing Date pursuant to any commitment
letter in respect of the Commitments as agreed in writing between the Agents,
the Lead Arranger, the Joint Bookrunners and Holdings or the Borrower, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower), shall, upon the initial
Borrowings hereunder, have been, or will be substantially simultaneously, paid
(which amounts may be offset against the proceeds of the Closing Date Loans).

6.9 Representations. On the Closing Date, the Company Representations and
Specified Representations shall be true and correct in all material respects.

6.10 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Financial Officer, the Treasurer, the
Vice President-Finance or any other senior financial officer of the Borrower
substantially in the form of Exhibit M.

6.11 Acquisition. The Acquisition shall, substantially concurrently with the
initial borrowing under this Agreement, be consummated in all material respects
in accordance with the terms of the Stock Purchase Agreement, without giving
effect to any modifications, amendments or express waivers thereto that are
materially adverse to the Lenders without the consent of the Lead Arrangers (not
to be unreasonably withheld or delayed) (it being understood and agreed that any
reduction in the purchase price shall not be deemed to be materially adverse to
the Lenders but shall be allocated ratably in proportion to the actual
percentages that the amount of the Equity Investment, the Senior Interim Loan
and the Closing Date Loans bear to the pro forma total capitalization of the
Borrower and its Subsidiaries after giving effect to the Transactions).

6.12 Patriot Act. The Administrative Agent and the Joint Bookrunners shall have
received all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Joint Bookrunners at least seven calendar days prior
to the Closing Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

6.13 Historical Financial Statements. The Lead Arrangers shall have received
true, correct and complete copies of the Historical Financial Statements and the
Segmented Financial Statements.

6.14 Pro Forma Financial Statements. The Lead Arrangers shall have received a
pro forma balance sheet as of September 30, 2011, and pro forma related
statement of income for the last 12 months ended September 30, 2011, in each
case, reflecting the removal of the properties and businesses pursuant to the
Gulf Coast and Offshore Reorganization and Selling Stockholder Transaction and
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such dates (in the case of such balance sheet) or at the
beginning of such periods (in the case of such other income statement).

6.15 Material Adverse Change. Except (i) as set forth in the Disclosure Schedule
to the Stock Purchase Agreement, (ii) for matters related to the assets,
liabilities and operations of Samson’s Offshore Division and Gulf Coast Division
and (iii) for matters related to the assets conveyed to Schusterman (as defined
in the Stock Purchase Agreement) pursuant to the Selling Stockholder
Transaction, since June 30, 2011, no Material Adverse Change has occurred. The
preceding sentence is subject to the qualification that each item in a
particular section of the Disclosure Schedules applies to the corresponding
section of the Stock Purchase Agreement and to any other section of the Stock
Purchase Agreement as to which its relevance is reasonably apparent on the face
of such item.

 

82



--------------------------------------------------------------------------------

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any date
(other than any Existing Letter of Credit), is subject to the satisfaction of
the following conditions precedent:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (other than the initial Credit Event to
occur on the Closing Date) (a) no Default or Event of Default shall have
occurred and be continuing and (b) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

  7.2 Notice of Borrowing.

(a) Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3(a).

(b) Prior to the issuance of each Letter of Credit (other than any Existing
Letter of Credit), the Administrative Agent and the Letter of Credit Issuer
shall have received a Letter of Credit Request meeting the requirements of
Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the Closing Date, the Specified Representations and on each
other date as required or otherwise set forth in this Agreement, the following
representations and warranties to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

8.1 Corporate Status. Each of the Borrower and each Restricted Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Effect.

8.2 Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational

 

83



--------------------------------------------------------------------------------

action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).

8.3 No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except to the extent such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

8.4 Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (including Environmental Claims) pending or, to the knowledge of
the Borrower, threatened with respect to the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6 Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

8.7 Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, any Lead Arranger, any Joint Bookrunner and/or any Lender
on or before the Closing Date (including all such information and data contained
in the Credit Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement of any
material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading at such time
(after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

 

84



--------------------------------------------------------------------------------

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Agents and the Lenders that such projections are as to future events and are not
to be viewed as facts, the projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material.

 

  8.9 Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the consolidated financial position of Samson and its consolidated Subsidiaries
at the date of such information and for the period covered thereby and have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes thereto, if any, subject, in the case of the unaudited
financial information, to changes resulting from audit, normal year end audit
adjustments and to the absence of footnotes. Since the Closing Date, there has
been no Material Adverse Effect.

(b) As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect.

8.10 Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided to the extent required by and in accordance
with GAAP and (b) to the extent then due and payable, the Borrower and each of
the Subsidiaries have paid, or have provided adequate reserves (in the good
faith judgment of management of the Borrower or such Subsidiary) in accordance
with GAAP for the payment of, all federal, state, provincial and foreign taxes
applicable for the current fiscal year to the Closing Date.

 

  8.11 Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been

 

85



--------------------------------------------------------------------------------

notified in writing that it will incur any liability under any of the foregoing
Sections with respect to any Plan; no proceedings have been instituted (or are
reasonably likely to be instituted) to terminate or to reorganize any Plan or to
appoint a trustee to administer any Plan, and no written notice of any such
proceedings has been given to the Borrower or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has the Borrower or any
ERISA Affiliate been notified in writing that such a lien will be imposed on the
assets of the Borrower or any ERISA Affiliate on account of any Plan, except to
the extent that a breach of any of the representations, warranties or agreement
in this Section 8.11(a) would not result, individually or in the aggregate, in
an amount of liability that would be reasonably likely to have a Material
Adverse Effect. No Plan (other than a Multiemployer Plan) has an Unfunded
Current Liability that would, individually or when taken together with any other
liabilities referenced in this Section 8.11(a), be reasonably likely to have a
Material Adverse Effect. With respect to Plans that are Multiemployer Plans, the
representations and warranties in this Section 8.11(a), other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or (ii) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Material Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
have obtained all intellectual property, free from burdensome restrictions, that
is necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights would not reasonably be expected to have a Material Adverse
Effect.

 

  8.14 Environmental Laws.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) no underground storage tank or related piping, or any impoundment or
disposal area containing Hazardous Materials has been used by the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, is located at, on
or under any Oil and Gas Properties currently owned or leased by the Borrower or
any of its Subsidiaries.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.

 

86



--------------------------------------------------------------------------------

  8.15 Properties.

(a) Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) disposed of in compliance with Section 10.4 since delivery of such
Reserve Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
good title to all its material personal properties, in each case, free and clear
of all Liens other than Liens permitted by Section 10.2. After giving full
effect to the Liens permitted by Section 10.2, the Borrower or the Restricted
Subsidiary specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such properties shall
not in any material respect obligate the Borrower or such Restricted Subsidiary
to bear the costs and expenses relating to the maintenance, development and
operations of each such property in an amount in excess of the working interest
of each property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Credit
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions (including the execution and delivery of this Agreement, the
making of the Closing Date Loans and the use of proceeds of such Closing Date
Loans on the Closing Date), the Borrower on a consolidated basis with its
Restricted Subsidiaries will be Solvent.

8.17 Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured in the manner contemplated by Section 9.3.

8.18 Gas Imbalances, Prepayments. On the Closing Date, except as set forth on
Schedule 8.18, on a net basis, there are no gas imbalances, take or pay or other
prepayments exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) in the aggregate, with respect to the Credit Parties’ Oil and
Gas Properties that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.

8.19 Marketing of Production. On the Closing Date, except as set forth on
Schedule 8.19, no material agreements exist (which are not cancelable on 60
days’ notice or less without penalty or detriment) for the sale of production of
the Credit Parties’ Hydrocarbons at a fixed non-index price (including calls on,
or other rights to purchase, production, whether or not the same are currently
being exercised) that (i) represent in respect of such agreements 2.5% or more
of the Borrower’s average monthly production of Hydrocarbon volumes and
(ii) have a maturity or expiry date of longer than six months from the Closing
Date.

 

87



--------------------------------------------------------------------------------

8.20 Hedge Agreements. Schedule 8.20 sets forth, as of the Closing Date, a true
and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof (as of the last Business Day of the most recent fiscal quarter preceding
the Closing Date and for which a mark to market value is reasonably available),
all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

8.21 Patriot Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent all information related to the
Credit Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and mutually agreed to be required by the Patriot Act to be
obtained by the Administrative Agent or any Lender.

SECTION 9. Affirmative Covenants

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

9.1 Information Covenants. The Borrower will furnish (or in the case of
Section 9.1(l), use commercially reasonable efforts to prepare and furnish) to
the Administrative Agent (which shall promptly make such information available
to the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
audited consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such fiscal year, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal years (or applicable
preceding four-quarter periods, in the event of any change in the Borrower’s
financial reporting convention that results in a different fiscal year end) (or,
in lieu of such audited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation, reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand), all in reasonable detail and
prepared in accordance with GAAP, and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a “going concern” or like qualification or exception (other than with
respect to, or resulting from, (x) the occurrence of the Maturity Date within
one year from the date such opinion is delivered or (y) any potential inability
to satisfy the Financial Performance Covenant on a future date or in a future
period), together in any event with a certificate of such accounting firm
stating that in the course of either (i) its regular audit of the business of
the Borrower and its consolidated Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards or (ii) performing certain
other

 

88



--------------------------------------------------------------------------------

procedures permitted by professional standards, such accounting firm has
obtained no knowledge of any Event of Default relating to the Financial
Performance Covenant that has occurred and is continuing or, if in the opinion
of such accounting firm such an Event of Default has occurred and is continuing,
a statement as to the nature thereof. Notwithstanding the foregoing, the
obligations in this Section 9.1(a) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing
(A) the applicable financial statements of any direct or indirect parent of the
Borrower or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K filed with the SEC; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such information relates to a parent of
the Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent and its consolidated Subsidiaries, on the one hand, and the
information relating to the Borrower and its consolidated Subsidiaries and the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other hand and (ii) to the extent such information is in lieu of information
required to be provided under the first sentence of this Section 9.1(a), such
materials are accompanied by an opinion of an independent registered public
accounting firm of recognized national standing, which opinion shall not be
materially qualified with a “going concern” or like qualification or exception
(other than with respect to, or resulting from, (x) the occurrence of the
Maturity Date within one year from the date such opinion is delivered or (y) any
potential inability to satisfy the Financial Performance Covenant on a future
date or in a future period).

(b) Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each
such quarterly accounting period (or, in the case of the first three quarters of
fiscal year 2012, 75 days)), the consolidated balance sheets of the Borrower and
the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year (or, in lieu of such unaudited financial statements of the
Borrower and the Restricted Subsidiaries, a detailed reconciliation reflecting
such financial information for the Borrower and the Restricted Subsidiaries, on
the one hand, and the Borrower and the Subsidiaries, on the other hand), all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows, of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.
Notwithstanding the foregoing, the obligations in this Section 9.1(b) may be
satisfied with respect to financial information of the Borrower and its
consolidated Subsidiaries by furnishing (A) the applicable financial statements
of any direct or indirect parent of the Borrower or (B) the Borrower’s (or any
direct or indirect parent thereof’s), as applicable, Form 10 Q filed with the
SEC; provided that, with respect to each of clauses (A) and (B), to the extent
such information relates to a parent of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent and its consolidated
Subsidiaries, on the one hand, and the information relating to the Borrower and
its consolidated Subsidiaries and the Borrower and its consolidated Restricted
Subsidiaries on a standalone basis, on the other hand.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature

 

89



--------------------------------------------------------------------------------

and extent thereof, which certificate shall set forth (i) beginning with the
fiscal quarter ending March 31, 2012, the calculations required to establish
whether the Borrower and its Restricted Subsidiaries were in compliance with the
Financial Performance Covenant as at the end of such fiscal year or period, as
the case may be, (ii) a specification of any change in the identity of the
Restricted Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries, Material Subsidiaries, Guarantors and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be and (iii) the
amount of any Pro Forma Adjustment not previously set forth in a Pro Forma
Adjustment Certificate or any change in the amount of a Pro Forma Adjustment set
forth in any Pro Forma Adjustment Certificate previously provided and, in either
case, in reasonable detail, the calculations and basis therefor. At the time of
the delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth in reasonable
detail the Applicable Equity Amount as at the end of the fiscal year to which
such financial statements are applicable.

(d) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains actual knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

(e) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Oil and Gas Properties;

(ii) any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party with any
applicable Environmental Law or (B) would reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Oil and Gas
Properties;

(iii) any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

(f) Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it

 

90



--------------------------------------------------------------------------------

becomes effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statements on Form
S-8), (ii) copies of all financial statements, proxy statements, notices and
reports that the Borrower or any of the Subsidiaries shall send to the holders
of any publicly issued debt of the Borrower and/or any of the Subsidiaries, in
each case in their capacity as such holders, lenders or agents (in each case to
the extent not theretofore delivered to the Administrative Agent pursuant to
this Agreement) and, (iii) with reasonable promptness, but subject to the
limitations set forth in the last sentences of Section 9.2(a) and Section 13.6,
such other information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender (acting through the Administrative
Agent) may reasonably request in writing from time to time.

(g) Certificate of Authorized Officer – Hedge Agreements. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, setting forth as of the last Business Day of the most recently ended
fiscal year or period, as applicable, a true and complete list of all material
commodity Hedge Agreements of the Borrower and each Credit Party, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value thereof (as of the
last Business Day of such fiscal year or period, as applicable and for which a
mark to-market value is reasonably available), any new credit support agreements
relating thereto not listed on Schedule 8.20 or on any previously delivered
certificate delivered pursuant to this clause (g), any margin required or
supplied under any credit support document and the counterparty to each such
agreement; provided that such certificate shall be required solely to the extent
the foregoing certification is not otherwise included in the applicable Reserve
Report Certificate delivered in connection with such Reserve Report.

(h) Certificate of Authorized Officer – Gas Imbalances. Concurrently with any
delivery of each Reserve Report, a certificate of an Authorized Officer of the
Borrower, certifying that as of the last Business Day of the most recently ended
fiscal year or period, as applicable, except as specified in such certificate,
or on Schedule 8.18, on a net basis, there are no gas imbalances, take or pay
obligations or other prepaymentsprepayment obligations exceeding 2.5 Bcfe of
Hydrocarbon volumes (stated on a gas equivalent basis) in the aggregate, with
respect to the Credit Parties’ Oil and Gas Properties that would require any
Credit Party to deliver Hydrocarbons either generally or produced from their Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.; provided that such certificate shall be required solely to
the extent the foregoing certification is not otherwise included in the
applicable Reserve Report Certificate delivered in connection with such Reserve
Report.

(i) Certificate of Authorized Officer – Production Report and Lease Operating
Statement. Concurrently with any delivery of each Reserve Report in connection
with a Scheduled Redetermination, a certificate of an Authorized Officer of the
Borrower, setting forth, for each calendar month during the then current fiscal
year to date, the volume of production of Hydrocarbons and sales attributable to
production of Hydrocarbons (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the
Borrowing Base Properties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto for each
such calendar month; provided that such certificate shall be required solely to
the extent the foregoing certification is not otherwise included in the
applicable Reserve Report Certificate delivered in connection with such Reserve
Report.

(j) Lists of Purchasers. At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of the
Borrower setting forth a list of Persons purchasing Hydrocarbons from the
Borrower or any other Credit Party who collectively account for at least 85% of
the revenues resulting from the sale of all Hydrocarbons from the Borrower and
such other Credit Parties during the fiscal year for which such financial
statements relate.

 

91



--------------------------------------------------------------------------------

(k) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made, a certificate of an Authorized Officer of the Borrower
setting forth the amount of such Pro Forma Adjustment and, in reasonable detail,
the calculations and basis therefor.

(l) Projections. Within 90 days after the end of each fiscal year (beginning
with the fiscal year ending on or about December 31, 2012) of the Borrower or,
if not delivered by the Borrower and requested in writing by the Administrative
Agent and any Lender, as soon thereafter as is commercially reasonable, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections.

(m) Certificate of Authorized Officer – Marketing Agreements. Concurrently with
any delivery of each Reserve Report, a certificate of an Authorized Officer of
the Borrower, setting forth as of the last Business Day of the most recently
ended fiscal year or period, as applicable, a true and complete list of all
material marketing agreements (which are not cancellable on 60 days’ notice or
less without penalty or detriment) for the sale of production of the Credit
Parties’ Hydrocarbons at a fixed non-index price (including calls on, or other
parties rights to purchase, production, whether or not the same are currently
being exercised) that (i) represent in respect of such agreements 2.5% or more
of the Borrower’s average monthly production of Hydrocarbon volumes and
(ii) have a maturity or expiry date of longer than six months from the last day
of such fiscal year or period, as applicable, and are not cancellable on 60
days’ notice or less without penalty or detriment; provided that such
certificate shall be required solely to the extent the foregoing certification
is not otherwise included in the applicable Reserve Report Certificate delivered
in connection with such Reserve Report.

Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2 or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificates required by
Section 9.1(c) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

  9.2 Books, Records and Inspections.

(a) The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such

 

92



--------------------------------------------------------------------------------

Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection (and shall use commercially reasonable
efforts to cause such inspection to be permitted to the extent that it is not
within such party’s control to permit such inspection), and to examine the books
and records of the Borrower and any such Subsidiary and discuss the affairs,
finances and accounts of the Borrower and of any such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
upon reasonable advance notice to the Borrower, all at such reasonable times and
intervals during normal business hours and to such reasonable extent as the
Administrative Agent or the Majority Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default
(i) only the Administrative Agent on behalf of the Majority Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.2, and
(ii) only one such visit shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Majority Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Majority Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in
Section 9.1(f)(iii) or this Section 9.2, neither the Borrower nor any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product.

(b) The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.

9.3 Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Secured Parties shall be the additional insureds
on any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Collateral Agent shall be the additional loss payee
under any such casualty insurance; provided that, so long as no Event of Default
has occurred and is then continuing, the Secured Parties will provide any
proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. The Borrower shall deliver to the
Administrative Agent within 45 Business Days following the Closing Date (or such
later date as the Administrative Agent may reasonably agree), copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and the Subsidiaries pursuant to this Section 9.3.

 

93



--------------------------------------------------------------------------------

9.4 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful material claims in respect of any Taxes
imposed, assessed or levied that, if unpaid, would reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries; provided that neither the Borrower nor any of the
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of the Borrower) with respect thereto to the extent required by,
and in accordance with, GAAP or the failure to pay or discharge would not
reasonably be expected to result in a Material Adverse Effect.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

  9.7 ERISA.

(a) Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

94



--------------------------------------------------------------------------------

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower, any of
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the Borrower, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

9.8 Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;

(b) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

(c) to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 9.8.

9.9 Transactions with Affiliates. The Borrower will conduct, and cause each of
the Restricted Subsidiaries to conduct, all transactions involving aggregate
payments or consideration in excess of $10,000,000 with any of its Affiliates
(other than the Borrower and the Restricted Subsidiaries or any entity that
becomes a Restricted Subsidiary as a result of such transaction) on terms that
are substantially as favorable to the Borrower or such Restricted Subsidiary as
it would obtain at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate, as determined by the board of directors or
managers of the Borrower or such Restricted Subsidiary in good faith; provided
that the foregoing restrictions shall not apply to:

(a) the payment of Transaction Expenses,

(b) the issuance of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) to the Co-Investors or the management of the Borrower
(or any direct or indirect parent thereof) or any of its Subsidiaries in
connection with the Transactions or pursuant to arrangements described in
clauses (f) and (k) below,

(c) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Stock or Stock Equivalents by the Borrower (or
any direct or indirect parent thereof) permitted under Section 10.6,

 

95



--------------------------------------------------------------------------------

(d) the payment of indemnities and reasonable expenses incurred by the
Co-Investors and their Affiliates in connection with management or monitoring or
the provision of other services rendered to the Borrower (or any parent entity
thereof) or any of its Subsidiaries,

(e) loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section 10,

(f) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
or managers of the Borrower (or any direct or indirect parent thereof),

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof), the
Co-Investors and the Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of, or in connection with any
services provided to, the Borrower and the Subsidiaries,

(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 9.9 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,

(i) Dividends, redemptions, repurchases and other actions permitted under
Section 10.6 and Section 10.7,

(j) customary payments (including reimbursement of fees and expenses) by the
Borrower and any Subsidiaries to the Co-Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures, whether or not consummated), which payments are approved by the
majority of the members of the board of directors or managers or a majority of
the disinterested members of the board of directors or managers of the Borrower
(or any direct or indirect parent thereof), in good faith,

(k) any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the board of directors or board of managers of the Borrower
(or any direct or indirect parent thereof),

(l) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries,

(m) payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such tax sharing agreements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,

 

96



--------------------------------------------------------------------------------

(n) sales or conveyances of net profits interests for cash at Fair Market Value
allowed under Section 10.4 and

(o) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.

9.10 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Restricted Subsidiaries’,
fiscal years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

  9.11 Additional Guarantors, Grantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case within 30 days from the date of such formation,
acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion) to execute (A) a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement, substantially in the form of Annex A, Exhibit 1 or Annex A, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee, a grantor under the Security Agreement, a pledgor under the Pledge
Agreement and (B) a joinder to the Intercompany Note, substantially in the form
of Annex I thereto.

(b) Subject to any applicable limitations set forth in the Pledge Agreement, the
Borrower will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Stock (other than any Excluded Stock) of each
Subsidiary owned by the Borrower or any Subsidiary Guarantor (or Person required
to become a Guarantor pursuant to Section 9.11(a)), in each case, formed or
otherwise purchased or acquired after the Closing Date, pursuant to a supplement
to the Pledge Agreement substantially in the form of Annex A thereto and,
(ii) except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Guarantor (or Person
required to become a Guarantor pursuant to Section 9.11(a)) (which shall be
evidenced by a promissory note), in each case pursuant to a supplement to the
Pledge Agreement substantially in the form of Annex A thereto.

(c) The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Credit Party (or a Person required
to become a Subsidiary Guarantor pursuant to Section 9.11(a)) shall be evidenced
by the Intercompany Note, which promissory note shall be required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Pledge Agreement.

 

97



--------------------------------------------------------------------------------

(d) In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties (as described in Section 9.14(c)),
to ascertain whether the PV-9 of the Collateral (calculated at the time of
redetermination) meets the Collateral Coverage Minimum after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-9 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause its Credit Parties to, grant, within 60
days of delivery of the certificate required under Section 9.14(c) (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), to the Collateral Agent as security for the Obligations a
first-priority Lien interest (subject to Liens permitted by Section 10.2) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Documents such that, after giving effect thereto, the PV-9 of the Collateral
(calculated at the time of redetermination) meets the Collateral Coverage
Minimum. All such Liens will be created and perfected by and in accordance with
the provisions of the Security Documents, including, if applicable, any
additional Mortgages. In order to comply with the foregoing, if any Restricted
Subsidiary places a Lien on its property and such Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with the provisions of Sections
9.11(a), (b) and (c).

 

  9.12 Use of Proceeds.

(a) The Borrower will use the proceeds of the Closing Date Loans, together with
the net proceeds of the Senior Interim Loans and the net proceeds of the Equity
Investments, on the Closing Date to consummate the Acquisition, to effect the
Debt Repayments and to pay Transaction Expenses. Following the Closing Date, the
Borrower will use the proceeds of Loans for the acquisition, development and
exploration of Oil and Gas Properties and for working capital and other general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions).

(b) The Borrower will use Swingline Loans and Letters of Credit for general
corporate purposes and to support deposits required under purchase agreements
pursuant to which the Borrower or its Subsidiaries may acquire Oil and Gas
Properties and other assets.

 

  9.13 Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture, filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Collateral Agent or the Majority Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.

(b) The Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.13(b) as soon as
commercially reasonable and by no later than the date set forth in Schedule
9.13(b) with respect to such action or such later date as the Administrative
Agent may reasonably agree.

(c) Notwithstanding anything herein to the contrary, if the Collateral Agent and
the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.

 

98



--------------------------------------------------------------------------------

9.14 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
September 1, 2012, the Borrower shall furnish to the Administrative Agent a
Reserve Report evaluating, as of the immediately preceding December 31st and
June 30th , the Proved Reserves of the Borrower and the Credit Parties located
within the geographic boundaries of the United States of America (or the Outer
Continental Shelf adjacent to the United States of America) that the Borrower
desires to have included in any calculation of the Borrowing Base. Each Reserve
Report as of December 31 and June 30 shall be prepared, at the election of the
Borrower (x) by one or more Approved Petroleum Engineers or (y) by or under the
supervision of the chief engineer of the Borrower or by the Borrower; provided
that the Reserve Report as of June 30, 2012, and Reserve Reports as of
December 31 of each year that are prepared by or under the supervision of the
chief engineer of the Borrower or by the Borrower shall, in each case, be
audited by one or more Approved Petroleum Engineers.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or by or under the supervision of the chief engineer of the
Borrower or by the Borrower. For any Interim Redetermination pursuant to
Section 2.14(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent, as soon as possible, but in any
event no later than 30 days, in the case of any Interim Redetermination
requested by the Borrower or 45 days, in the case of any Interim Redetermination
requested by the Administrative Agent or the Lenders, following the receipt of
such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a Reserve Report Certificate from an Authorized Officer of
the Borrower certifying that in all material respects:

(i) in the case of Reserve Reports prepared by or under the supervision of the
chief engineer of the Borrower or by the Borrower (other than the June 30, 2012
Reserve Report and December 31 Reserve Reports), such Reserve Report has been
prepared, except as otherwise specified therein, in accordance with the
procedures used in the immediately preceding December 31 Reserve Report or the
Initial Reserve Report, if no December 31 Reserve Report has been delivered;

(ii) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects;

(iii) except as set forth in an exhibit to such certificate, the Borrower or
another Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in such Reserve Report (other than those (x) Disposed of in
compliance with Section 10.4 since delivery of such Reserve Report, (y) leases
that have expired in accordance with their terms and (z) with title defects
disclosed in writing to the Administrative Agent) and such Borrowing Base
Properties are free of all Liens except for Liens permitted by Section 10.2;

(iv) except as set forth on an exhibit to such certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 8.18 with respect to the Credit Parties’ Oil and Gas
Property evaluated in such Reserve Report that would require the Borrower or any
other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor;

 

99



--------------------------------------------------------------------------------

(v) none of the Borrowing Base Properties have been Disposed since the date of
the last Borrowing Base determination except those Borrowing Base Properties
listed on such certificate as having been Disposed; and

(vi) the certificate shall also attach, as schedules thereto, (A) a list of
(1) as of the last Business Day of the most recently ended fiscal year or
period, as applicable, all material marketing agreements (which are not
cancellable on 60 days’ notice or less without penalty or detriment) entered
into subsequent to the later of the Closing Date and the most recently delivered
Reserve Report for the sale of production of the Credit Parties’ Hydrocarbons at
a fixed non-index price (including calls on, or other parties rights to
purchase, production, whether or not the same are currently being exercised)
that (i) represent in respect of such agreements 2.5% or more of the Borrower’s
average monthly production of Hydrocarbon volumes and (ii) have a maturity date
or expiry date of longer than six months from the last day of such fiscal year
or period, as applicable, and are not cancellable on 60 days’ notice or less
without penalty or detriment and (2) all Borrowing Base Properties evaluated by
such Reserve Report that are Collateral and demonstrating that the PV-9 of the
Collateral (calculated at the time of delivery of such Reserve Report) meets the
Collateral Coverage Minimum and (B) during the period commencing on the Closing
Date through and including April 1, 2014, the Sponsor Development Plan then in
effect.

9.15 Title Information. On or before the date of delivery to the Administrative
Agent of each Reserve Report required by Section 9.14(a), the Borrower will use
commercially reasonable efforts to deliver, if requested by the Administrative
Agent, title information consistent with usual and customary standards for the
geographic regions in which the Borrowing Base Properties are located, taking
into account the size, scope and number of leases and wells of the Borrower and
its Restricted Subsidiaries.

9.16 Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Investments by the
Borrower and its Restricted Subsidiaries and other business activities
incidental or reasonably related to any of the foregoing.

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment) and the Loans, the Swingline Loans and Unpaid Drawings,
together with interest, fees and all other Obligations incurred hereunder (other
than Hedging Obligations under Secured Hedge Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations not then due and payable), are paid in full:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a) Indebtedness arising under the Credit Documents (including pursuant to
Sections 2.16 and 2.17 and any Permitted Refinancing Debt incurred to Refinance
such Indebtedness);

(b) Indebtedness (including Guarantee Obligations thereunder) in respect of the
Senior Interim Loans, the Senior Notes and any fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with the foregoing
and any Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

 

100



--------------------------------------------------------------------------------

(c) Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall (x) be evidenced by the Intercompany
Note or (y) otherwise be outstanding on the Closing Date so long as such
Indebtedness is evidenced by an intercompany note substantially in the form of
Exhibit L or otherwise subject to subordination terms substantially identical to
the subordination terms set forth in
Exhibit L, in each case, to the extent permitted by Requirements of Law and not
giving rise to material adverse tax consequences, (ii) any Subsidiary that is
not a Guarantor owing to any other Subsidiary that is not a Guarantor and
(iii) to the extent permitted by Section 10.5, any Subsidiary that is not a
Guarantor owing to the Borrower or any Guarantor;

(d) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(e) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(e) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(e) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (B) no guarantee by any Restricted
Subsidiary of any Permitted Additional Debt (or Indebtedness under clause
(b) above) shall be permitted unless such Restricted Subsidiary shall have also
provided a guarantee of the Obligations substantially on the terms set forth in
the Guarantee;

(f) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (g), (h), (i), (q), (r) and (s);

(g) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction, lease, repair,
replacement, expansion or improvement of fixed or capital assets to finance the
acquisition, construction, lease, repair, replacement expansion, or improvement
of such fixed or capital assets; (ii) Indebtedness arising under Capital Leases,
other than (A) Capital Leases in effect on the Closing Date and (B) Capital
Leases entered into pursuant to subclause (i) above (provided that, in the case
of each of the foregoing subclauses (i) and (ii), the Borrower shall be in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the Financial Performance Covenant, as such covenant is
recomputed as at the last day of the most recently ended Test Period as if such
incurrence had occurred on the first day of such Test Period); and (iii) any
Permitted Refinancing Indebtedness issued or incurred to Refinance any such
Indebtedness;

(h) Indebtedness outstanding on the date hereof listed on Schedule 10.1 and any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

(i) Indebtedness in respect of Hedge Agreements, subject to the limitations set
forth in Section 10.10;

 

101



--------------------------------------------------------------------------------

(j) (i) Indebtedness of a Person or Indebtedness attaching to the assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to the assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that:

(A) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(B) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries),

(C) (1) the Stock of such Person is pledged to the Collateral Agent to the
extent required under Section 9.11(b) and (2) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement and a
joinder to the Intercompany Note, in each case to the extent required under
Section 9.11; provided that the assets covered by such pledges and security
interests may, to the extent permitted by Section 10.2, equally and ratably
secure such Indebtedness assumed with the Secured Parties subject to
intercreditor arrangements in form and substance reasonably satisfactory to the
Administrative Agent; provided, further, that the requirements of this clause
(C) shall not apply to any Indebtedness of the type that could have been
incurred under Section 10.1(g), and

(D) after giving effect to the assumption of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
as if such assumption and acquisition had occurred on the first day of such Test
Period;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(k) (i) Indebtedness incurred to finance a Permitted Acquisition; provided that:

(A) (1) the Stock of such Person is pledged to the Collateral Agent to the
extent required under Section 9.11(b) and (2) such Person executes a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement and a
joinder to the Intercompany Note, in each case to the extent required under
Section 9.11;

(B) after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
as if such incurrence and acquisition had occurred on the first day of such Test
Period;

(C) the maturity of such Indebtedness is not earlier than, and no mandatory
repayment or redemption (other than customary change of control or asset sale
offers or upon any event of default) is required prior to, 91 days after the
Latest Maturity Date of any Facility hereunder (determined at the time of
issuance or incurrence); and

 

102



--------------------------------------------------------------------------------

(D) such Indebtedness is not guaranteed in any respect by the Borrower or any
Subsidiary Guarantor except to the extent (1) permitted under Section 10.5 and
(2) that after giving effect to the incurrence of any such Indebtedness, to such
acquisition and to any related Pro Forma Adjustment, the Borrower shall be in
compliance on a Pro Forma Basis with the Adjusted Financial Performance
Covenant, as such covenant is recomputed as at the last day of the most recently
ended Test Period as if such incurrence and acquisition had occurred on the
first day of such Test Period;

(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

(l) Indebtedness consisting of secured financings by a Foreign Subsidiary in
which no Credit Party’s assets are used to secure such Indebtedness;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice;

(n) (i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (n) shall not at the time of incurrence thereof and after giving
Pro Forma Effect thereto and the use of proceeds thereof, exceed the greater of
$500,000,000 and 4.5% of Consolidated Total Assets (measured as of the date such
Indebtedness is incurred based upon the financial statements most recently
available prior to such date);

(o) Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
provided that (i) after giving effect to the incurrence or issuance thereof, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Performance Covenant as such covenant is recomputed as of the last day of the
most recently ended Test Period as if such incurrence or issuance had occurred
on the first day of such Test Period and (ii) the Borrowing Base shall be
adjusted as set forth in Section 2.14(e);

(p) Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;

(q) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(r) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock permitted hereunder;

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;

 

103



--------------------------------------------------------------------------------

(t) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(u) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;

(v) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;

(w) Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;

(x) Indebtedness consisting of the undischarged balance of any Production
Payment, subject to adjustment of the Borrowing Base as set forth in
Section 2.14(g) to the extent required under Section 10.4(b);

(y) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the Cash
Management Services (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries; and

(z) Indebtedness in respect of (i) Permitted Second Lien Debt in an aggregate
principal amount not exceeding $1,000,000,000 at any time outstanding, to the
extent that the net cash proceeds therefrom are applied to the prepayment of
Loans and (ii) any Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness; and

(aa) (z) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (y) above.

10.2 Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents to secure the Obligations
(including Liens contemplated by Section 3.8) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(b) Permitted Liens;

(c) (x) Liens (including liens arising under Capital Leases to secure Capital
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(g);
provided that such Liens attach concurrently with or within 270 days after the
acquisition, lease, repair, replacement, construction, expansion or improvement
(as applicable) being financed with such Indebtedness, (ii) other than the

 

104



--------------------------------------------------------------------------------

property financed by such Indebtedness, such Liens do not at any time encumber
any property, except for replacements thereof and accessions and additions to
such property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capital Leases, such Liens do not at any time
extend to or cover any assets (except for accessions and additions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capital Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender, and (y) Liens on the
assets of a Restricted Subsidiary that is not a Credit Party securing
Indebtedness permitted pursuant to Section 10.1(n);

(d) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (i) $5,000,000 individually or (ii) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (d) that are not listed on Schedule 10.2)
shall only be permitted to the extent such Lien is listed on Schedule 10.2;

(e) (i) the modification, replacement, extension or renewal of any Lien
permitted by clauses (a), (b), (c), (d), (f) and (s) of this Section 10.2 upon
or in the same assets theretofore subject to such Lien or upon or in
after-acquired property that is (A) affixed or incorporated into the property
covered by such Lien, (B) in the case of Liens permitted by clauses (f) and (s),
subject to a Lien securing Indebtedness permitted under Section 10.1, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof or (ii) Liens securing
Indebtedness incurred in replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of secured Indebtedness, to the extent the
replacement, extension or renewal of the Indebtedness secured thereby is
permitted by Section 10.1;

(f) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a Permitted Acquisition to the extent
the Liens on such assets secure Indebtedness permitted by Section 10.1(j);
provided that such Liens attach at all times only to the same assets that such
Liens (or upon or in after-acquired property that is (i) affixed or incorporated
into the property covered by such Lien, (ii) after-acquired property subject to
a Lien securing Indebtedness permitted under Section 10.1(j), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof) attached to, and secure only, the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness permitted by Section 10.1) that such Liens
secured, immediately prior to such Permitted Acquisition;

(g) Liens placed upon the Stock and Stock Equivalents of any Person that becomes
a Restricted Subsidiary pursuant to a Permitted Acquisition, or the assets of
such a Restricted Subsidiary, in each case, to secure Indebtedness incurred
pursuant to Section 10.1(k); provided that such Liens attach at all times only
to the Stock and Stock Equivalents or assets so acquired;

(h) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(i) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

 

105



--------------------------------------------------------------------------------

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens in respect of Production Payments, subject to adjustment of the
Borrowing Base as set forth in Section 2.14(g) to the extent required under
Section 10.4(b);

(r) the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;

(t) Liens on Stock in a joint venture securing obligations of such joint venture
so long as the assets of such joint venture do not constitute Collateral;

(u) Liens securing any Indebtedness permitted by Section 10.1(l);

(v) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Restricted Subsidiary that is reasonably likely
to exceed $5,000,000;

 

106



--------------------------------------------------------------------------------

(w) Liens on Collateral securing any Indebtedness permitted by Section 10.1(z);
provided that the applicable Permitted Second Lien Secured Parties (or a
representative or trustee thereof on their behalf) shall have entered into a
Customary Intercreditor Agreement providing that the Liens securing such
obligations shall rank junior to the Liens securing the Obligations; and

(x) (w) additional Liens on property not constituting Borrowing Base Properties
so long as the aggregate principal amount of the obligations secured thereby at
the time of the incurrence thereof and after giving Pro Forma Effect thereto and
the use of proceeds thereof, does not exceed the greater of $150,000,000 and
1.50% of Consolidated Total Assets (measured as of the date such Lien or the
Indebtedness secured is incurred based upon the financial statements most
recently available prior to such date).

10.3 Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person or, in the case of a
merger, amalgamation or consolidation with or into the Borrower, the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than the Borrower) shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein referred
to as the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing at the date of such merger, amalgamation or consolidation or would
result from such consummation of such merger, amalgamation or consolidation, and
(iv) if such merger, amalgamation or consolidation involves the Borrower and a
Person that, prior to the consummation of such merger, amalgamation or
consolidation, is not a Subsidiary of the Borrower (A) the Successor Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenant, as such
covenant is recomputed as at the last day of the most recently ended Test Period
under such Section as if such merger, amalgamation or consolidation had occurred
on the first day of such Test Period, (B) each Guarantor, unless it is the other
party to such merger, amalgamation or consolidation or unless the Successor
Borrower is the Borrower, shall have by a supplement to the Guarantee confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (C) each Subsidiary grantor and each Subsidiary pledgor, unless
it is the other party to such merger, amalgamation or consolidation or unless
the Successor Borrower is the Borrower, shall have by a supplement to the Credit
Documents confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation or unless
the Successor Borrower is the Borrower, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(E) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any
supplements to the Credit Documents preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the Security Documents,
(F) if reasonably requested by the Administrative Agent, an opinion of counsel
shall be required to be provided to the effect that such merger, amalgamation or
consolidation does not violate this Agreement or any other Credit Document;
provided, further, that if the foregoing are satisfied, the Successor Borrower
(if other than the Borrower) will succeed to, and be substituted for, the
Borrower

 

107



--------------------------------------------------------------------------------

under this Agreement and (G) such merger, amalgamation or consolidation shall
comply with all the conditions set forth in the definition of the term
“Permitted Acquisition” or is otherwise permitted under Section 10.5;

(b) any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into any one or more Subsidiaries of the
Borrower; provided that (i) in the case of any merger, amalgamation or
consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
take all steps necessary to cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Guarantor) shall execute
a supplement to the Guarantee, the Security Agreement, the Pledge Agreement and
any applicable Mortgage, and a joinder to the Intercompany Note, each in form
and substance reasonably satisfactory to the Collateral Agent in order for the
surviving Person to become a Guarantor and pledgor, mortgagor and grantor of
Collateral for the benefit of the Secured Parties and to acknowledge and agree
to the terms of the Intercompany Note, (iii) no Borrowing Base Deficiency,
Default or Event of Default has occurred and is continuing on the date of such
merger, amalgamation or consolidation or would result from the consummation of
such merger, amalgamation or consolidation and (iv) if such merger, amalgamation
or consolidation involves a Subsidiary and a Person that, prior to the
consummation of such merger, amalgamation or consolidation, is not a Restricted
Subsidiary of the Borrower, (A) the Borrower shall be in compliance, on a Pro
Forma Basis after giving effect to such merger, amalgamation or consolidation,
with the Financial Performance Covenant, as such covenant is recomputed as at
the last day of the most recently ended Test Period under such Section as if
such merger, amalgamation or consolidation had occurred on the first day of such
Test Period, (B) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger, amalgamation or consolidation
and such supplements to any Credit Document preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Agreement and (C) such merger, amalgamation or consolidation shall comply with
all the conditions set forth in the definition of the term “Permitted
Acquisition” or is otherwise permitted under Section 10.5;

(c) any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary and (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary of the Borrower;

(d) any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, an “Investment” and subject to the
limitations set forth in Section 10.5 and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;

(e) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

 

108



--------------------------------------------------------------------------------

(f) the Borrower and its Restricted Subsidiaries may consummate the
Transactions; and

(g) to the extent that no Borrowing Base Deficiency, Default or Event of Default
would result from the consummation of such Disposition, the Borrower and the
Restricted Subsidiaries may consummate a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 10.4.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose (each of the
foregoing a “Disposition”) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired or
(y) sell to any Person (other than the Borrower or a Guarantor) any shares owned
by it of any Restricted Subsidiary’s Stock and Stock Equivalents, except that:

(a) the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business (including equipment that is no longer
necessary for the business of the Borrower or its Restricted Subsidiaries or is
replaced by equipment of at least comparable value and use), (ii) Permitted
Investments, and (iii) assets for the purposes of charitable contributions or
similar gifts to the extent such assets are not material to the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to conduct its
business in the ordinary course;

(b) the Borrower and the Restricted Subsidiaries may Dispose of any Oil and Gas
Properties or any interest therein or the Stock or Stock Equivalents of any
Restricted Subsidiary or of any Minority Investment owning Oil and Gas
Properties (and including, but without limitation, Dispositions in respect of
Production Payments and in connection with net profits interests, operating
agreements, farm-ins, joint exploration and development agreements and other
agreements customary in the oil and gas industry for the purpose of developing
such Oil and Gas Properties); provided that such Disposition is for Fair Market
Value; provided, further, that if such Disposition of Oil and Gas Properties or
of any Stock or Stock Equivalents of any Restricted Subsidiary or Minority
Investment owning Oil and Gas Properties involves Borrowing Base Properties
included in the most recently delivered Reserve Report and the aggregate PV-9
(calculated at the time of such Disposition) of all such Borrowing Base
Properties Disposed of since the later of (i) the last Scheduled Redetermination
Date and (ii) the last adjustment of the Borrowing Base made pursuant to
Section 2.14(g) exceeds 5% of the then-effective Borrowing Base, then no later
than two Business Days’ after the date of consummation of any such Disposition,
the Borrower shall provide notice to the Administrative Agent of such
Disposition and the Borrowing Base Properties so Disposed and the Borrowing Base
shall be adjusted in accordance with the provisions of Section 2.14(g);
provided, further, that to the extent that the Borrower is notified by the
Administrative Agent that a Borrowing Base Deficiency could result from an
adjustment to the Borrowing Base resulting from such Disposition, after the
consummation of such Disposition(s), the Borrower shall have received net cash
proceeds, or shall have cash on hand, sufficient to eliminate any such potential
Borrowing Base Deficiency;

(c) the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to a Restricted Subsidiary; provided that if the
transferor of such property is a Credit Party (i) the transferee thereof must
either be a Credit Party or (ii) such transaction is permitted under
Section 10.5;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;

 

109



--------------------------------------------------------------------------------

(e) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(f) Dispositions (including like-kind exchanges) of property (other than
Borrowing Base Properties) to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property, in each case under Section 1031 of the Code or otherwise;

(g) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and farm-outs of undeveloped acreage to which no Proved Reserves
are attributable and assignments in connection with such farm-outs;

(h) Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(i);

(i) Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);

(j) transfers of property subject to a (i) Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;

(k) Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof or (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding;

(l) the unwinding of any Hedge Agreement (subject to the terms of
Section 2.14(f));

(m) Dispositions of Oil and Gas Properties and other assets not included in the
Borrowing Base; and

(n) Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(m) above.

10.5 Limitation on Investments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries, to make any Investment except:

(a) extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;

(b) Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and

 

110



--------------------------------------------------------------------------------

advances are made in cash, the amount of such loans and advances used to acquire
such Stock or Stock Equivalents shall be contributed to the Borrower in cash)
and (iii) for purposes not described in the foregoing subclauses (i) and (ii);
provided that the aggregate principal amount outstanding pursuant to subclause
(iii) shall not exceed $20,000,000;

(d) (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5,
(ii) Investments existing on the Closing Date of the Borrower or any Subsidiary
in any other Subsidiary and (iii) any extensions, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment set forth
on Schedule 10.5;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

(g) Investments (i) by the Borrower in any Guarantor or by any Guarantor in the
Borrower, (ii) by any Restricted Subsidiary that is not a Guarantor in the
Borrower or any other Restricted Subsidiary, and (iii) by the Borrower or any
Guarantor in any Restricted Subsidiary that is not a Guarantor, valued at the
Fair Market Value (determined by the Borrower in good faith) of such Investment
at the time each such Investment is made, in an aggregate amount pursuant to
this Section 10.5(g)(iii) that, at the time such Investement is made, would not
exceed the sum of (A) the greater of $125,000,000 and 1.25% of Consolidated
Total Assets (measured as of the date such Investment is made based upon the
financial statements most recently available prior to such date), (B) the
Applicable Equity Amount at such time and (C) to the extent not otherwise
included in the determination of the Applicable Equity Amount, an amount equal
to any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this
Section 10.5(g)(iii) was made by using the Applicable Equity Amount, then the
amounts referred to in clause (C) shall, to the extent of the original usage of
the Applicable Equity Amount, be deemed to reconstitute such amounts).

(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of Permitted Acquisition Consideration of such Permitted Acquisitions
made or provided by the Borrower or any Subsidiary Guarantor to acquire any
Restricted Subsidiary that does not become a Subsidiary Guarantor or merge,
consolidate or amalgamate into the Borrower or a Subsidiary Guarantor or any
assets that shall not, immediately after giving effect to such Permitted
Acquisition, be owned by the Borrower or a Subsidiary Guarantor, shall not
exceed the sum of (i) the greater of $250,000,000 and 2.50% of Consolidated
Total Assets after giving effect to such Permitted Acquisitions, (ii) the
Applicable Equity Amount at such time and (iii) to the extent not otherwise
included in the determination of the Applicable Equity Amount, an amount equal
to any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made) (it being
understood that to the extent any Investment made pursuant to this
Section 10.5(h) was made by using the Applicable Equity Amount, then the amounts
referred to in this clause (iii) shall, to the extent of the original usage of
the Applicable Equity Amount, be deemed to reconstitute such amounts);

 

111



--------------------------------------------------------------------------------

(i) Investments (including but not limited to (i) Minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Subsidiaries that are
not Credit Parties, (iv) Permitted Acquisitions and (v) Investments in respect
of royalty trusts and master limited partnerships), in each case valued at the
Fair Market Value (determined by the Borrower acting in good faith) of such
Investment at the time each such Investment is made, in an aggregate amount
pursuant to this Section 10.5(i) that, at the time each such Investment is made,
would not exceed the sum of (A) the greater of (1) $125,000,000 and (2) 1.25% of
Consolidated Total Assets (measured as of the date such Investment is made based
upon the financial statements most recently available prior to such date) plus
(B) the Applicable Equity Amount at such time plus (C) to the extent not
otherwise included in the determination of the Applicable Equity Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at the Fair Market Value of such Investment at the time such Investment was
made) (it being understood that to the extent any Investment made pursuant to
this Section 10.5(i) was made by using the Applicable Equity Amount, then the
amounts referred to in the clause (C) shall, to the extent of the original usage
of the Applicable Equity Amount, be deemed to reconstitute such amounts);
provided that the foregoing limits shall not apply during the period in which,
and Investments may be made pursuant to this Section 10.5(i) without limit at
any such time during which, after giving Pro Forma Effect to the making of any
such Investment, (1) no Event of Default shall have occurred and be continuing
and (2) Liquidity is not less than 10% of the then effective Borrowing Base (on
a Pro Forma Basis after giving effect to such Investment); provided, further,
that intercompany current liabilities incurred in the ordinary course of
business and consistent with past practices, in connection with the cash
management operations of the Borrower and the Subsidiaries shall not be included
in calculating any limitations in this paragraph at any time;

(j) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;

(k) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by the Co-Investors or
its Affiliates or any employee or any stock ownership plan or key employee stock
ownership plan of the Borrower (or any direct or indirect parent thereof);

(l) Investments consisting of Dividends permitted under Section 10.6;

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Dividends to the extent permitted to be
made to such parent in accordance with Section 10.6;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

 

112



--------------------------------------------------------------------------------

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q) guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(s) Investments in Industry Investments and in interests in additional Oil and
Gas Properties and gas gathering systems related thereto or Investments related
to farm-out, farm-in, joint operating, joint venture, joint development or other
area of mutual interest agreements, other similar industry investments,
gathering systems, pipelines or other similar oil and gas exploration and
production business arrangements whether through direct ownership or ownership
through a joint venture or similar arrangement;

(t) To the extent constituting Investments, the Transactions;

(u) Investments in Hedge Agreements permitted by Section 10.1 and Section 10.10;

(v) Investments consisting of Indebtedness, fundamental changes, Dispositions
and Dividends permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other than
10.6(c)); and

(w) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business.

10.6 Limitation on Dividends. The Borrower will not pay any dividends (other
than Dividends payable solely in its Stock that is not Disqualified Stock) or
return any capital to its equity holders or make any other distribution, payment
or delivery of property or cash to its equity holders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for
consideration, any shares of any class of its Stock or Stock Equivalents or the
Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Dividends”); except that:

(a) the Borrower may (or may pay Dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its (or such parent’s) Stock or
Stock Equivalents or with proceeds from substantially concurrent equity
contributions or issuances of new Stock or Stock Equivalents; provided that such
new Stock or Stock Equivalents contain terms and provisions at least as
advantageous to the Lenders in all material respects to their interests as those
contained in the Stock or Stock Equivalents redeemed thereby, and the Borrower
may pay Dividends payable solely in the Stock and Stock Equivalents (other than
Disqualified Stock not otherwise permitted by Section 10.1) of the Borrower;

 

113



--------------------------------------------------------------------------------

(b) the Borrower may (i) (or may pay dividends to permit any direct or indirect
parent thereof to) redeem, acquire, retire or repurchase shares of its (or such
parent’s) Stock or Stock Equivalents held by any present or former officer,
manager, consultant, director or employee (or their respective Affiliates,
estates, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees or immediate family members) of the Borrower and its
Subsidiaries or any parent thereof, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership, benefit or incentive plan or agreement, equity
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement; provided that, non-discretionary
repurchases, acquisitions, retirements or redemptions pursuant to the terms of
any equity option or equity appreciation rights plan, any management, director
and/or employee equity ownership, benefit or incentive plan or agreement, equity
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement, the aggregate amount of all cash paid
in respect of all such shares of Stock or Stock Equivalents so redeemed,
acquired, retired or repurchased in any calendar year does not exceed the sum of
(A) $50,000,000 (which shall increase to $100,000,000 subsequent to the
consummation of Qualifying IPO) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $75,000,000 in
any calendar year (which shall increase to $150,000,000 subsequent to the
consummation of a Qualifying IPO) plus (B) all net cash proceeds obtained by the
Borrower during such calendar year from the sale of such Stock or Stock
Equivalents to other present or former officers, consultants, employees,
directors and managers in connection with any permitted compensation and
incentive arrangements plus (C) all net cash proceeds obtained from any key-man
life insurance policies received during such calendar year; notwithstanding the
foregoing, 100% of the unused amount of payments in respect of
Section 10.6(b)(i) (before giving effect to any carry forward) may be carried
forward to the two immediately succeeding fiscal years (but not any other) and
utilized to make payments pursuant to this Section 10.6(b)(i) (any amount so
carried forward shall be deemed to be used last in the subsequent fiscal year);
and (ii) pay Dividends in an amount equal to withholding or similar Taxes
payable or expected to be payable by any present or former employee, director,
manager or consultant (or their respective Affiliates, estates or immediate
family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options so long as the amount of such payments does not
exceed $25,000,000 in the aggregate;

(c) to the extent constituting Dividends, the Borrower may make Investments
permitted by Section 10.5;

(d) to the extent constituting Dividends, the Borrower may enter into and
consummate transactions expressly permitted by any provision of Section 10.3;

(e) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;

(f) the Borrower may make and pay Dividends to Holdings or any other direct or
indirect parent entity of the Borrower:

(i) the proceeds of which will be used to pay (or to make Dividends to allow
Holdings or any other direct or indirect parent of the Borrower to pay):
(A) franchise and excise taxes, and other fees and expenses, required to
maintain its organizational existence, and (B) Taxes of a consolidated,
combined, affiliated or unitary group that includes any of the Borrower or its
Subsidiaries, to the extent such Taxes are attributable to the Borrower or its
Restricted Subsidiaries or, to the extent attributable to its Unrestricted
Subsidiaries, to the extent of the amount actually received from its

 

114



--------------------------------------------------------------------------------

Unrestricted Subsidiaries, provided that in each case, the amount of such
payments in any fiscal year does not exceed the amount that the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) would have been required to pay in respect of such foreign,
federal, state or local taxes for such fiscal year had the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) been a stand-alone taxpayer (separate from Holdings or any
other direct or indirect parent company of the Borrower) for all fiscal years
ending after the Closing Date;

(ii) the proceeds of which shall be used to allow any direct or indirect parent
of the Borrower to pay its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $25,000,000 in any fiscal year
plus any actual, reasonable and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof);

(iii) the proceeds of which shall be used by such parents to pay Dividends
contemplated by Section 10.6(b);

(iv) the proceeds of which shall be used to make Dividends to allow any direct
or indirect parent thereof to pay fees and expenses (other than to Affiliates)
related to any unsuccessful equity issuance or offering or debt issuance,
incurrence or offering, Disposition or acquisition or investment transaction
permitted by this Agreement;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers, employees and consultants of any direct or
indirect parent thereof, to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; and

(vi) in the form of Stock or Stock Equivalents of the Borrower (other than
Disqualified Stock not otherwise permitted by Section 10.1);

(g) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) so long as, after giving Pro Forma
Effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) no Borrowing Base Deficiency exists, honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(h) the Borrower may pay any Dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(i) so long as, after giving Pro Forma Effect thereto, together with any
concurrent Dividends being paid under Sections 10.6(i) and (j), (i) no Event of
Default shall have occurred and be continuing, and (ii) Liquidity is not less
than 10% of the then effective Borrowing Base (on a Pro Forma Basis after giving
effect to such Dividend), the Borrower may declare and pay additional Dividends
without limit in cash or other otherwise to the holders of its Stock and Stock
Equivalents; provided, that, in the case of any Dividend in the form of assets
other than cash, no such Dividend shall be made if a Borrowing Base Deficiency
would result from an adjustment to the Borrowing Base resulting from such
Dividend (unless the Borrower shall have cash on hand sufficient to eliminate
any such potential Borrowing Base Deficiency);

 

115



--------------------------------------------------------------------------------

(j) in addition to the foregoing Dividends and so long as no Event of Default
shall have occurred and be continuing or would result therefrom and after giving
effect to the making of any such Dividend, together with any concurrent
Dividends being paid under Sections 10.6(i) and (j), the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenant as such
covenant is re-computed as of the last day of the most recently ended Test
Period as if (i) such Dividend had been paid on the first day of such Test
Period and (ii) the amount of any Cure Amount made during such Test Period were
not made to the extent (A) the amount of the Applicable Equity Amount after
making the proposed Dividend is less than or equal to the amount of such Cure
Amount and (B) such Cure Amount was necessary for the Borrower to be in
compliance on a Pro Forma Basis with the Financial Performance Covenant, the
Borrower may declare and pay Dividends in an aggregate amount not to exceed the
Applicable Equity Amount at the time such Dividend is paid; and

(k) the Borrower may make payments described in Sections 9.9(a), (f), (g), (h),
(j) and (l) (subject to the conditions set out therein).

10.7 Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease the Senior Interim Loans, the
Senior Notes, any Permitted Second Lien Debt or any Permitted Additional Debt
comprised of senior subordinated or subordinated Indebtedness (it being
understood that payments of regularly scheduled cash interest in respect of the
Senior Interim Loans, the Senior Notes, such Permitted Second Lien Debt or such
Permitted Additional Debt shall be permitted); provided, however, that the
Borrower or any Subsidiary may prepay, repurchase, redeem or defease the Senior
Interim Loans, the Senior Notes, any Permitted Second Lien Debt or any such
Permitted Additional Debt (A) with the proceeds of any Permitted Refinancing
Indebtedness (including, in the case of the Senior Interim Loans, with the
proceeds of any Senior Notes), (B) by converting or exchanging the Senior
Interim Loans, the Senior Notes, any Permitted Second Lien Debt or any such
Permitted Additional Debt to Stock (other than Disqualified Stock) of the
Borrower or any of its direct or indirect parent or (C) so long as, after giving
Pro Forma Effect thereto, (1) no Event of Default has occurred and is continuing
and (2) Liquidity is not less than 10% of the then effective Borrowing Base (on
a Pro Forma Basis after giving effect to such prepayment, repurchase, redemption
or defeasance);

(b) The Borrower will not amend or modify the Senior Interim Loan Agreement, the
Senior Notes Indenture, the Permitted Second Lien Debt Documents or the
documentation governing any senior subordinated or subordinated Permitted
Additional Debt or the terms applicable thereto to the extent that any such
amendment or modification, taken as a whole, would be adverse to the Lenders in
any material respect; and

(c) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer or (iii) the prepayment, repurchase, redemption
or other defeasance of the Senior Interim Loans, the Senior Notes, any Permitted
Second Lien Debt or any Permitted Additional Debt comprised of senior
subordinated or subordinated Indebtedness with an aggregate amount not to exceed
the Applicable Equity Amount (with the Applicable Equity Amount being
re-computed as of the last day of the most recently ended Test Period as if
(i) such prepayment, repurchase, redemption or other defeasance had occurred on

 

116



--------------------------------------------------------------------------------

the first day of such Test Period and (ii) the amount of any Cure Amount made
during such Test Period were not made to the extent (A) the amount of the
Applicable Equity Amount after making the proposed prepayment, repurchase,
redemption or other defeasance is less than or equal to the amount of such Cure
Amount and (B) such Cure Amount was necessary for the Borrower to be in
compliance on a Pro Forma Basis with the Financial Performance Covenant) at the
time of such prepayment, repurchase, redemption or defeasance.

10.8 Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i)(x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 10.8) are listed on Schedule 10.8 and (y) to
the extent Contractual Requirements permitted by clause (x) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation so long as such Permitted Refinancing
Indebtedness does not expand the scope of such Contractual Requirement, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (iii) represent Indebtedness
of a Restricted Subsidiary of the Borrower that is not a Guarantor to the extent
such Indebtedness is permitted by Section 10.1 so long as such Contractual
Requirement applies only to such Subsidiary, (iv) arise pursuant to agreements
entered into with respect to any sale, transfer, lease or other Disposition
permitted by Section 10.4 and applicable solely to assets under such sale,
transfer, lease or other Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted by Section 10.5 and applicable solely to such joint venture or
otherwise arise in agreements which restrict the Disposition or distribution of
assets or property in oil and gas leases, joint operating agreements, joint
exploration and/or development agreements, participation agreements and other
similar agreements entered into in the ordinary course of the oil and gas
exploration and development business, (vi) are negative pledges and restrictions
on Liens in favor of any holder of Indebtedness permitted under Section 10.1,
but solely to the extent any negative pledge relates to the property financed by
or the subject of such Indebtedness, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 10.1 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or any Subsidiary, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xi) restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xii) are imposed by
Applicable Law, (xiii) exist under any documentation governing any Permitted
Refinancing Indebtedness incurred to Refinance any Indebtedness but only to the
extent such Contractual Requirement was contained in the document evidencing the
Indebtedness being refinanced, (xiv) customary net worth provisions contained in
real property leases entered into by Subsidiaries of the Borrower, so long as
the Borrower has determined in good faith that such net worth provisions would
not reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to meet their ongoing obligation and (xv) any restrictions
regarding licenses or sublicenses by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of business (in
which case such restriction shall relate only to such Intellectual Property).

 

117



--------------------------------------------------------------------------------

10.9 Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:

(a) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Documents and any Hedging Obligations;

(b) the Senior Interim Loan Agreement, the Senior Interim Loans, the Senior
Notes Indenture, the Senior Notes and related guarantees;

(c) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on transferring
the property so acquired;

(d) Requirement of Law or any applicable rule, regulation or order;

(e) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

(f) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;

(g) secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(i) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the board of directors of the
Borrower in good faith, than the provisions contained in this Agreement as in
effect on the Closing Date or (B) any such encumbrance or restriction contained
in such Indebtedness does not prohibit (except upon a default or an event of
default thereunder) the payment of dividends in an amount sufficient, as
determined by the board of directors of the Borrower in good faith, to make
scheduled payments of cash interest on the notes when due;

(j) customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;

 

118



--------------------------------------------------------------------------------

(k) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business; and

(l) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

10.10 Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedge Agreements with any Person other
than:

(a) Subject to Section 10.10(b), Hedge Agreements in respect of commodities
entered into not for speculative purposes the net notional volumes for which
(when aggregated with other commodity Hedge Agreements then in effect, other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) do not exceed, as of the date the latest
hedging transaction is entered into under a Hedge Agreement, 85% of (i) during
the period commencing on the Closing Date through and including April 1, 2014,
reasonably projected Hydrocarbon production volumes (as forecast in
(A) initially, the Sponsor Development Plan delivered on the Closing Date, and
(B) at any time after the Sponsor Development Plan is required to be delivered
pursuant to Section 9.14(c)(vi), the most recent Sponsor Development Plan
delivered pursuant thereto) and (ii) at any time thereafter, the reasonably
anticipated Hydrocarbon production from the Credit Parties’ total Proved
Reserves (as forecast based upon the most recent Reserve Report delivered
pursuant to Section 9.14(a)), in the case of each of clauses (i) and (ii) above,
for the 66 month period from the date such hedging arrangement is created (the
“Ongoing Hedges”). In addition to the Ongoing Hedges, in connection with a
proposed Permitted Acquisition (a “Proposed Acquisition”), the Credit Parties
may also enter into incremental hedging contracts with respect to the Credit
Parties’ reasonably anticipated projected production from the total Proved
Reserves of the Credit Parties as forecast based upon the most recent Reserve
Report having notional volumes not in excess of 15% of the Credit Parties’
existing projected production prior to the consummation of such Proposed
Acquisition for a period not exceeding 36 months from the date such hedging
arrangement is created during the period between (i) the date on which such
Credit Party signs a definitive acquisition agreement in connection with a
Proposed Acquisition and (ii) the earliest of (A) the date such Proposed
Acquisition is consummated, (B) the date such acquisition is terminated and
(C) 90 days after such definitive acquisition agreement was executed (or such
longer period as to which the Administrative Agent may agree). However, all such
incremental hedging contracts entered into with respect to a Proposed
Acquisition must be terminated or unwound within 90 days following the date such
acquisition is terminated. It is understood that commodity Hedge Agreements
which may, from time to time, “hedge” the same volumes, but different elements
of commodity risk thereof, shall not be aggregated together when calculating the
foregoing limitations on notional volumes.

(b) If, after the end of any calendar month, the Borrower determines that the
aggregate volume of all commodity hedging transactions for which settlement
payments were calculated in such calendar month exceeded 100% of actual
production of Hydrocarbons in such calendar month, then the Borrower shall
terminate, create off-setting positions, allocate volumes to other production
for which the Borrower or any Restricted Subsidiaries is marketing, or otherwise
unwind existing Hedge Agreements such that, at such time, future hedging volumes
will not exceed 100% of reasonably anticipated projected production for the
then-current and any succeeding calendar months.

 

119



--------------------------------------------------------------------------------

(c) Other Hedge Agreements (other than any Hedge Agreements in respect of equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions) entered into not for speculative purposes.

(d) It is understood that for purposes of this Section 10.10, the following
Hedge Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedging Agreement intended, at inception of
execution, to hedge or manage any of the risks related to existing and or
forecasted Hydrocarbon production of the Borrower or its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with
any debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.

(e) For purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a) and Section 10.10(b), respectively, forecasts of reasonably
projected Hydrocarbon production volumes (as forecast in the Sponsor Development
Plan) and reasonably anticipated Hydrocarbon production from the Credit Parties’
total Proved Reserves based upon the most recent Reserve Report delivered
pursuant to Section 9.14(a), shall be revised to account for any increase or
decrease therein anticipated because of information obtained by Borrower or any
other Credit Party subsequent to the publication of such Reserve Report
including the Borrower’s or any other Credit Party’s internal forecasts of
production decline rates for existing wells and additions to or deletions from
anticipated future production from new wells and acquisitions coming on stream
or failing to come on stream.

10.11 Consolidated Total Debt to Consolidated EBITDAXEBITDA Ratio. The Borrower
will not permit the Consolidated Total Debt to Consolidated EBITDAXEBITDA Ratio
for any Test Period ending on each date set forth below to be greater than the
ratio set forth below opposite such date:

 

Test Period Ending

  

Ratio

March 31, 2012

   5.00 to 1.00

June 30, 2012

   5.00 to 1.00

September 30, 2012

   5.005.75 to 1.00

December 31, 2012

   5.005.75 to 1.00

March 31, 2013

   4.755.75 to 1.00

June 30, 2013

   4.755.75 to 1.00

September 30, 2013

   4.755.75 to 1.00

December 31, 2013

   4.755.75 to 1.00

March 31, 2014

   4.505.50 to 1.00

June 30, 2014

   4.505.50 to 1.00

September 30, 2014

   4.505.50 to 1.00

 

120



--------------------------------------------------------------------------------

December 31, 2014

   4.505.50 to 1.00

March 31, 2015

   4.505.00 to 1.00

June 30, 2015

   4.505.00 to 1.00

September 30, 2015

   4.505.00 to 1.00

December 31, 2015

   4.505.00 to 1.00

March 31, 2016

   4.50 to 1.00

June 30, 2016

   4.50 to 1.00

September 30, 2016

   4.50 to 1.00

Maturity Date

   4.50 to 1.00

SECTION 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Loans or any Unpaid
Drawings, fees or of any other amounts owing hereunder or under any other Credit
Document (other than any amount referred to in clause (a) above).

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
Borrower) or Section 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice thereof by the Borrower from the Administrative Agent.

 

  11.4 Default Under Other Agreements.

(a) The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Indebtedness (other than Indebtedness described in
Section 11.1) in excess of $125,000,000, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, (1) with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements and (2) secured Indebtedness that
becomes due as a result of a

 

121



--------------------------------------------------------------------------------

Disposition (including as a result of Casualty Event) of the property or assets
securing such Indebtedness permitted under this Agreement), the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; or

(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
(i) with respect to Indebtedness consisting of any Hedge Agreements, other than
due to a termination event or equivalent event pursuant to the terms of such
Hedge Agreements and (ii) other than secured Indebtedness that becomes due as a
result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement),
prior to the stated maturity thereof.

11.5 Bankruptcy, Etc. The Borrower or any Specified Subsidiary shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy”; or (b) in the case of any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, judicial management, insolvency, reorganization, administration
or relief of debtors in effect in its jurisdiction of incorporation, in each
case as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action
or, in connection with any such voluntary proceeding or action, the Borrower or
any Specified Subsidiary commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any Specified Subsidiary; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any Specified Subsidiary;
or there is commenced against the Borrower or any Specified Subsidiary any such
proceeding or action that remains undismissed for a period of 60 days; or any
order of relief or other order approving any such case or proceeding or action
is entered; or the Borrower or any Specified Subsidiary suffers any appointment
of any custodian, receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any Specified Subsidiary makes a general
assignment for the benefit of creditors.

 

  11.6 ERISA.

(a) Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code (including the giving of written notice
thereof);

 

122



--------------------------------------------------------------------------------

(b) there could result from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and

(c) such lien, security interest or liability will or would be reasonably likely
to have a Material Adverse Effect.

11.7 Guarantee. The Guarantee or any material provision thereof shall cease to
be in full force or effect (other than pursuant to the terms hereof and thereof)
or any Guarantor or any other Credit Party shall deny or disaffirm in writing
any such Guarantor’s obligations under the Guarantee.

11.8 Security Documents. The Security Agreement, Mortgage or any other Security
Document pursuant to which the assets of the Borrower or any Subsidiary are
pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof) or any
grantor thereunder or any other Credit Party shall deny or disaffirm in writing
any grantor’s obligations under the Security Agreement, the Mortgage or any
other Security Document.

11.9 Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $125,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof.

 

  11.10 Change of Control. A Change of Control shall occur.

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a),
(b) and (d) below shall occur automatically without the giving of any such
notice): (a) declare the Total Commitment and Swingline Commitment terminated,
whereupon the Commitment of each Lender and the Swingline Lender, as the case
may be, shall forthwith terminate immediately and any fees theretofore accrued
shall forthwith become due and payable without any other notice of any kind;
(b) declare the principal of and any accrued interest and fees in respect of any
or all Loans and any or all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; (c) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (d) direct the Borrower to pay (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Borrower, it will
pay) to the Administrative Agent at the Administrative Agent’s Office such
additional amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.

 

123



--------------------------------------------------------------------------------

Any amount received by the Administrative Agent or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.5 shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
and/or Collateral Agent in each Person’s capacity as such;

(ii) second, to the Secured Parties, an amount equal to all Obligations due and
owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and

(iii) third, pro rata to any other Obligations then due and owing; and

(iv) fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.

11.11 Equity Cure. (a) Notwithstanding anything to the contrary contained in
this Article 11, in the event that the Borrower fails to comply with the
Financial Performance Covenant, then until the expiration of the tenth Business
Day subsequent to the date the compliance certificate for calculating such
Financial Performance Covenant is required to be delivered pursuant to
Section 9.1(c) (the “Cure Deadline”), the Borrower shall have the right to cure
such failure (the “Cure Right”) by causing cash net equity proceeds derived from
an issuance of Stock or Stock Equivalents (other than Disqualified Stock) to be
contributed as common equity to the Borrower, and upon receipt by the Borrower
of such cash proceeds (such cash amount being referred to as the “Cure Amount”)
pursuant to the exercise of such Cure Right, the Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustments:

(i) Consolidated EBITDAXEBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
Financial Performance Covenant with respect to any Test Period that includes the
fiscal quarter for which the Cure Right was exercised and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount;

(ii) Consolidated Total Debt for such Test Period shall be decreased solely to
the extent proceeds of the Cure Amount are actually applied to prepay any
Indebtedness (provided that any such Indebtedness so prepaid shall be a
permanent repayment of such Indebtedness and termination of commitments
thereunder) included in the calculation of Consolidated Total Debt; and

(iii) if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for the purposes of this Agreement;
provided that (i) in each period of four consecutive fiscal quarters there shall
be at least two fiscal quarters in which no Cure Right is made, (ii) there shall
be a maximum of five Cure Rights made during the term of this Agreement,
(iii) each Cure Amount shall be no greater than the amount required to cause the
Borrower to be in compliance with the Financial Performance Covenant (such
amount, the “Necessary Cure Amount”); provided that if the Cure Right is
exercised prior to the date financial statements are required to be delivered
for such fiscal quarter then the

 

124



--------------------------------------------------------------------------------

Cure Amount shall be equal to the amount reasonably determined by the Borrower
in good faith that is required for purposes of complying with the Financial
Performance Covenant for such fiscal quarter (such amount, the “Expected Cure
Amount”), (iv) all Cure Amounts shall be disregarded for the purposes of any
financial ratio determination under the Credit Documents other than for
determining compliance with the Financial Performance Covenant and (v) no Lender
or Letter of Credit Issuer shall be required to make any extension of credit
hereunder during the 10 Business Day period referred to above, unless the
Borrower shall have received the Cure Amount.

(b) Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is (i) greater than the Necessary Cure
Amount, then such difference may be used for the purposes of determining the
Applicable Equity Amount and (ii) less than the Necessary Cure Amount, then not
later than the applicable Cure Deadline, the Borrower must receive cash proceeds
from issuance of Stock or Stock Equivalents (other than Disqualified Stock) or a
cash capital contribution, which cash proceeds received by Borrower shall be
equal to the shortfall between such Expected Cure Amount and such Necessary Cure
Amount.

SECTION 12. The Agents

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent and the Documentation Agent and Section 12.9 with respect to
the Borrower) are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as third party beneficiary of any such provision.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, the Swingline Lender, each Lender and each Letter
of Credit Issuer hereby irrevocably designate and appoint the Collateral Agent
as the agent with respect to the Collateral, and each of the Administrative
Agent, the Swingline Lender, each Lender and the Letter of Credit Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Swingline Lender, the Lenders or the Letter of
Credit Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Collateral Agent.

(c) Each of the Syndication Agent, the Documentation Agent, the Lead Arrangers
and the Joint Bookrunners, each in its capacity as such, shall not have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

 

125



--------------------------------------------------------------------------------

12.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, subagents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

12.3 Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by any of the Borrower, any other Credit Party or any officer
thereof contained in this Agreement or any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof. The
Collateral Agent shall not be under any obligation to the Administrative Agent,
any Lender, the Swingline Lender or any Letter of Credit Issuer to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of any Credit Party.

12.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or instruction believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent or the Collateral Agent. The Administrative Agent may
deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that the Administrative Agent and Collateral Agent shall not
be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable Requirements of Law. For purposes of determining compliance with
the conditions specified in Section 6 and 7 on the Closing Date, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required

 

126



--------------------------------------------------------------------------------

thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or Collateral Agent
hereinafter taken, including any review of the affairs of the Borrower or any
other Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent or Collateral Agent to any Lender, the Swingline
Lender or any Letter of Credit Issuer. Each Lender, the Swingline Lender and
each Letter of Credit Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrower and each other Credit Party
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Credit Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

12.7 Indemnification. The Lenders agree to indemnify the Administrative Agent
and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Commitments or Loans, as applicable, outstanding in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
occur (including at any time following the

 

127



--------------------------------------------------------------------------------

payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable to the Administrative
Agent or the Collateral Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Administrative Agent’s or
the Collateral Agent’s, as applicable, gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction; provided, further, that no action taken in accordance with the
directions of the Majority Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence, bad faith or willful misconduct for purposes of
this Section 12.7. In the case of any investigation, litigation or proceeding
giving rise to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 12.7 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence, bad faith or willful
misconduct. The agreements in this Section 12.7 shall survive the payment of the
Loans and all other amounts payable hereunder.

12.8 Agents in Its Individual Capacities. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower and any other Credit Party as though such Agent were not an Agent
hereunder and under the other Credit Documents. With respect to the Loans made
by it, each Agent shall have the same rights and powers under this Agreement and
the other Credit Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

12.9 Successor Agents. Each of the Administrative Agent and Collateral Agent may
at any time give notice of its resignation to the Lenders, the Swingline Lender,
the Letter of Credit Issuer and the Borrower. If the Administrative Agent,
Swingline Lender and/or Collateral Agent becomes a Defaulting Lender, then such
Administrative Agent, Swingline Lender or Collateral Agent, may be removed as
the Administrative Agent, Swingline Lender or Collateral Agent, as the case may
be, at the reasonable request of the Borrower and the Required Lenders. Upon
receipt of any such notice of resignation or removal, as the case may be, the
Majority Lenders shall have the right, subject to the consent of the Borrower
(not to be unreasonably withheld or delayed) so long as no Default under
Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an

 

128



--------------------------------------------------------------------------------

Affiliate of any such bank with an office in the United States. If, in the case
of a resignation of a retiring Agent, no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders, the Swingline Lender and the
Letter of Credit Issuer, appoint a successor Agent meeting the qualifications
set forth above. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
(following the effectiveness of such appointment) to such Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12
(including Section 12.7) and Section 13.5 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent.

Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

12.10 Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes any Letter of Credit Issuer and any Swingline Lender.

12.11 Security Documents and Collateral Agent under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured

 

129



--------------------------------------------------------------------------------

Parties with respect to the Collateral and the Security Documents. Subject to
Section 13.1, without further written consent or authorization from any Secured
Party, the Administrative Agent or Collateral Agent, as applicable, may
(a) execute any documents or instruments necessary in connection with a
Disposition of assets permitted by this Agreement, (b) release any Lien
encumbering any item of Collateral that is the subject of such Disposition of
assets or with respect to which Majority Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented or
(c) release any Guarantor from the Guarantee with respect to which Majority
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented.

12.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Agents and each Secured Party hereby agree that (a) no Secured Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Guarantee; it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Majority Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.

12.13 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

 

130



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

SECTION 13. Miscellaneous

13.1 Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent and/or the
Collateral Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Majority
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or reduce the stated rate (it being understood that only the
consent of the Majority Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment (provided that any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the amount of the Commitment of any Lender (provided that, any Lender,
upon the request of the Borrower, may increase the amount of its Commitment
without the consent of any other Lender, including the Majority Lenders), or
make any Loan, interest, fee or other amount payable in any currency other than
Dollars, in each case without the written consent of each Lender directly and
adversely affected thereby, or (ii) amend, modify or waive any provision of this
Section 13.1, or amend or modify any of the provisions of Section 13.8(a) to the
extent it would alter the ratable allocation of payments thereunder, or reduce
the percentages specified in the definitions of the terms “Majority Lenders”,
“Required Lenders” or “Borrowing Base Required Lenders”, consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3) or alter the order of application set forth in the final paragraph
of Section 11 or modify any definition used in such final paragraph if the
effect thereof would be to alter the order of payment specified therein, in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent and Collateral Agent,
as applicable, or any other former or current Agent to whom Section 12 then
applies in a manner that directly and adversely affects such Person, or
(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of each Letter of Credit Issuer to
whom Section 3 then applies in a manner that directly and adversely affects such
Person, or (v) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or
(vi) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee or this Agreement) without the
prior written consent of each Lender, or (vii) release all or substantially all
of the Collateral under the Security Documents (except as expressly permitted by
the Security Documents or this Agreement) without the prior written consent of
each

 

131



--------------------------------------------------------------------------------

Lender, or (viii) amend Section 2.9 so as to permit Interest Period intervals
greater than six months without regard to availability to Lenders, without the
written consent of each Lender directly and adversely affected thereby, or
(ix) increase the Borrowing Base without the written consent of the Borrowing
Base Required Lenders (other than Defaulting Lenders), decrease or maintain the
Borrowing Base without the written consent of the Required Lenders or otherwise
modify Section 2.14(b), (c), (d), (e), (f) or (g) without the written consent of
Borrowing Base Required Lenders (other than Defaulting Lenders); provided that a
Scheduled Redetermination may be postponed by the Majority Lenders, or
(x) affect the rights or duties of, or any fees or other amounts payable to, any
Agent under this Agreement or any other Credit Document without the prior
written consent of such Agent; provided, further, that any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Majority Lenders
stating that the Majority Lenders object to such amendment. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender or the Letter of Credit Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Letter
of Credit Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

132



--------------------------------------------------------------------------------

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and execution and
delivery of, and any amendment, waiver, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP and Vinson &
Elkins LLP, in their capacity as counsel to the Lead Arrangers and the Joint
Bookrunners, and one counsel in each appropriate local jurisdiction (other than
any allocated costs of in-house counsel), (b) to pay or reimburse each Agent for
all its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent, Collateral Agent and the other Agents (unless there is an
actual or perceived conflict of interest in which case each such Person may
retain its own counsel), (c) to pay, indemnify, and hold harmless each Lender,
Letter of Credit Issuer and Agent from, any and all recording and filing fees
and (d) to pay, indemnify, and hold harmless each Lender, Letter of Credit
Issuer and Agent and their respective Related Parties from and against any and
all other liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, whether or not such proceedings are brought by the Borrower,
any of its Related Parties or any other third Person, including reasonable and
documented fees, disbursements and other charges of one primary counsel for all
such Persons, taken as a whole, and, if necessary, by a single firm of local
counsel in each appropriate jurisdiction for all such Persons, taken as a whole
(unless there is an actual or perceived conflict of interest in which case each
such Person may, with the consent of the Borrower (not to be unreasonably
withheld or delayed) retain its own counsel), with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law (other than by such indemnified
person or any of its Related Parties (other than any trustee or advisor)) or to
any actual or alleged presence, release or threatened release of Hazardous
Materials involving or attributable to the operations of the Borrower, any of
its Subsidiaries or any of the Oil and Gas Properties (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to any Agent or any Lender or any of
their respective Related Parties with respect to Indemnified Liabilities to the
extent it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence, bad faith
or willful misconduct of the party to be indemnified or any of its Related
Parties, (ii) any material breach (or, in the case of a proceeding brought by
the Borrower, any breach) of any Credit Document by the party to be indemnified
or (iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other

 

133



--------------------------------------------------------------------------------

than disputes, claims, demands, actions, judgments or suits involving claims
against any Agent in its capacity as such). No Person entitled to
indemnification under clause (d) of this Section 13.5 shall be liable for any
damages arising from the use by others of any information or other materials
obtained through internet, electronic, telecommunications or other information
transmission systems (including IntraLinks or SyndTrak Online) in connection
with this Agreement, except to the extent that such damages have resulted from
the willful misconduct, bad faith or gross negligence of the party to be
indemnified or any of its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable decision), nor shall any such Person,
the Borrower or any of its Subsidiaries have any liability for any special,
punitive, indirect or consequential damages (including, without limitation, any
loss of profits, business or anticipated savings) relating to this Agreement or
any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). All amounts
payable under this Section 13.5 shall be paid within 10 Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expense in
reasonable detail. The agreements in this Section 13.5 shall survive repayment
of the Loans and all other amounts payable hereunder. This Section 13.5 shall
not apply with respect to any claims for Taxes which shall be governed
exclusively by Section 5.4 and, to the extent set forth therein, Sections 2.10
and 3.5.

 

  13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Lenders and each other Person entitled to indemnification under Section 13.5)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than Holdings, the
Borrower, its Subsidiaries or any natural person) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that the
Borrower shall have the right to withhold or delay its consent to any assignment
solely if, in order for such assignment to comply with applicable Requirements
of Law, the Borrower would be required to obtain the consent of, or make any
filing or registration with, any Governmental Authority) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; and

(B) the Administrative Agent, the Swingline Lender and each Letter of Credit
Issuer (in each case, not to be unreasonably withheld or delayed).

 

134



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, each Letter of Credit
Issuer and the Administrative Agent otherwise consents (which consents shall not
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest amounts) of the Loans and L/C Obligations and any
payment made by the Letter of Credit Issuer under any Letter of Credit owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Further, the Register shall contain the name and address of the Administrative
Agent and the lending office through which each such Person acts under this
Agreement. The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, the Letter of
Credit Issuer, the Swingline Lender and, solely with respect to itself, each
other Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

135



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Swingline Lender or any Letter of Credit Issuer, sell participations
to one or more banks or other entities other than the Borrower or any Subsidiary
of the Borrower (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Credit Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) or (ii) of the proviso to Section 13.1 that affects
such Participant, provided that the Participant shall have no right to consent
to any modification to the percentages specified in the definitions of the terms
“Majority Lenders”, “Required Lenders” or “Borrowing Base Required Lenders”.
Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11, 3.5 and
5.4 to the same extent as if it were a Lender (subject to the limitations and
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6, including
the requirements of clause (e) of Section 5.4). To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this
Section 13.6. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to

 

136



--------------------------------------------------------------------------------

secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit K-1 or K-2, as the case
may be, evidencing the Loans and Swingline Loans, respectively, owing to such
Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written

 

137



--------------------------------------------------------------------------------

consent of the SPV. Notwithstanding anything to the contrary in this Agreement,
subject to the following sentence, each SPV shall be entitled to the benefits of
Sections 2.10, 2.11, 3.5 and 5.4 to the same extent as if it were a Lender
(subject to the limitations and requirements of Sections 2.10, 2.11, 3.5 and 5.4
as though it were a Lender and has acquired its interest by assignment pursuant
to clause (b) of this Section 13.6, including the requirements of clause (e) of
Section 5.4). Notwithstanding the prior sentence, an SPV shall not be entitled
to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than its
Granting Lender would have been entitled to receive absent the grant to such
SPV, unless such grant to such SPV is made with the Borrowers’ prior written
consent (which consent shall not be unreasonably withheld).

 

  13.7 Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank, lending institution
or other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or institution shall purchase, at par, all Loans and
the Borrower shall pay all other amounts (other than any disputed amounts),
pursuant to Section 2.10, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (D) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(E) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.6(b) (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein) and (F) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected or the
Required Lenders and with respect to which the Majority Lenders shall have
granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that:
(i) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

 

  13.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or the participations in Letter of Credit

 

138



--------------------------------------------------------------------------------

Obligations held by it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall (i) notify the Administrative Agent of such fact, and (ii) purchase for
cash at face value from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably in accordance with the aggregate
principal of and accrued interest on their respective Loans and other amounts
owing them; provided, however, that, (A) if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest and (B) the provisions of this
paragraph shall not be construed to apply to (1) any payment made by the
Borrower or any other Credit Party pursuant to and in accordance with the
express terms of this Agreement and the other Credit Documents, (2) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, Commitments or participations in Drawings to
any assignee or participant or (3) any disproportionate payment obtained by a
Lender as a result of the extension by Lenders of the maturity date or
expiration date of some but not all Loans or Commitments or any increase in the
Applicable Margin in respect of Loans or Commitments of Lenders that have
consented to any such extension. Each Credit Party consents to the foregoing and
agrees, to the extent it may effectively do so under Requirements of Law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Credit Party rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

139



--------------------------------------------------------------------------------

13.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, any Agent nor any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

13.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver

 

140



--------------------------------------------------------------------------------

or other modification hereof or thereof); (ii) in connection with the process
leading to such transaction, each of the Administrative Agent, other Agents and
the Lenders, is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for any of the Borrower, any other Credit
Parties or any of their respective Affiliates, equity holders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, any other
Agent, any Joint Bookrunner, any Lead Arranger, nor any Lender has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or any other Agent,
any Joint Bookrunner, any Lead Arranger or any Lender has advised or is
currently advising any of the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and none of the Administrative Agent,
any Agent, any Joint Bookrunner, any Lead Arranger or any Lender has any
obligation to any of the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(iv) the Administrative Agent and its Affiliates, each other Agent and each of
its Affiliates and each Lender and its Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its respective Affiliates, and none of the Administrative Agent,
any other Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) none of the Administrative Agent, any Agent or any Lender has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Agent with respect to any breach or alleged breach
of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15 WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH LETTER OF CREDIT
ISSUER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16 Confidentiality. The Administrative Agent, each other Agent, any Letter of
Credit Issuer, the Swingline Lender and each other Lender shall hold all
non-public information furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, the Swingline Lender, the
Administrative Agent, any Letter of Credit Issuer or such other Agent pursuant
to the requirements of this Agreement (“Confidential Information”), confidential
in accordance with its customary procedure for handling confidential information
of this nature and in any event may make disclosure (a) as required or requested
by any Governmental Authority, self-regulatory agency or representative thereof
or pursuant to legal process or applicable Requirements of Law, (b) to such
Lender’s or the Administrative Agent’s, any Letter of Credit Issuer’s or such
other Agent’s attorneys, professional advisors, independent auditors, trustees
or Affiliates, in each case who need to know such information in connection with
the administration of the Credit Documents and are informed of the confidential
nature of such information, (c) to an investor or prospective investor in a
securitization that agrees its access to information regarding the Credit
Parties, the Loans and the Credit Documents is solely for purposes of evaluating
an investment

 

141



--------------------------------------------------------------------------------

in a securitization and who agrees to treat such information as confidential,
(d) to a trustee, collateral manager, servicer, backup servicer, noteholder or
secured party in connection with the administration, servicing and reporting on
the assets serving as collateral for a securitization and who agrees to treat
such information as confidential, and (e) to a nationally recognized ratings
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued with respect to a
securitization; provided that unless specifically prohibited by applicable
Requirements of Law, each Lender, the Administrative Agent, the Swingline
Lender, any Letter of Credit Issuer and each other Agent shall endeavor to
notify the Borrower (without any liability for a failure to so notify the
Borrower) of any request made to such Lender, the Administrative Agent, any
Letter of Credit Issuer or such other Agent, as applicable, by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; provided further that in no
event shall any Lender, the Administrative Agent, any Letter of Credit Issuer or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any Subsidiary. In addition, each Lender, the Administrative
Agent and each other Agent may provide Confidential Information to prospective
Transferees or to any pledgee referred to in Section 13.6 or to prospective
direct or indirect contractual counterparties in Hedge Agreements to be entered
into in connection with Loans made hereunder as long as such Person is advised
of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in the
Section 13.16.

13.17 Release of Collateral and Guarantee Obligations.

(a) The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party (other than Holdings), to the extent such Disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 5.14(b) of the Guarantee) and (vi) as required by the Collateral Agent
to effect any Disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Credit Parties in respect of) all interests
retained by the Credit Parties, including the proceeds of any Disposition, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or otherwise becoming an Excluded Subsidiary.
The Lenders hereby authorize the Administrative Agent and the Collateral Agent,
as applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Guarantor or
Collateral pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender. Any representation, warranty or
covenant contained in any Credit Document relating to any such Collateral or
Guarantor shall no longer be deemed to be repeated.

 

142



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than (i) Hedging Obligations in
respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (iii) any contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not Cash Collateralized or backstopped, upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements and (iii) any contingent or indemnification
obligations not then due. Any such release of Obligations shall be deemed
subject to the provision that such Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

13.18 USA PATRIOT Act. The Agents and each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Agent and such Lender to identify each Credit
Party in accordance with the Patriot Act.

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

13.20 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

13.21 Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Collateral Agent for
the benefit of the Lenders of all of the Borrower’s or each Guarantor’s interest
in and to their as-extracted collateral in the form of production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding

 

143



--------------------------------------------------------------------------------

the assignment contained in such Security Documents, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

13.22 Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis to any Person (a) under any Secured Hedge Agreement, in each case, after
giving effect to all netting arrangements relating to such Hedge Agreements or
(b) under any Secured Cash Management Agreement. No Person shall have any voting
rights under any Credit Document solely as a result of the existence of
obligations owed to it under any such Secured Hedge Agreement or Secured Cash
Management Agreement.

 

144



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

SAMSON INVESTMENT COMPANY,

    as the Borrower   By:    

 

        Name:         Title:  

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,  

as Administrative Agent, Collateral Agent,

Letter of Credit Issuer, Swingline Lender and

Lender

By:    

 

     

  Name:

     

  Title:

 

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,  

as Lender

 

By:

   

 

        Name:         Title:  

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,    

as Lender

  By:    

 

        Name:         Title:  

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,    

as Lender and Letter of Credit Issuer

 

By:

   

 

        Name:         Title:  

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,  

as Lender

By:    

 

      Name:       Title:

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,  

as Lender

By:

   

 

      Name:       Title:

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

as Lender

By:

 

 

  Name:   Title:

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,

as Lender

By:  

 

  Name:   Title:

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:  

 

  Name:   Title:

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC,

as Lender

By:  

 

  Name:   Title:

Signature Page

Samson Investment Company

Credit Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

SECOND LIEN INTERCREDITOR AGREEMENT

Among

SAMSON INVESTMENT COMPANY,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Senior Representative for the Senior Secured Parties,

BANK OF AMERICA, N.A.,

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of September 25, 2012



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of September 25, 2012 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SAMSON INVESTMENT COMPANY, a Nevada corporation (the “Company”), the other
Grantors (as defined below) party hereto, JPMORGAN CHASE BANK, N.A., as
representative for the Senior Secured Parties (in such capacity, the “Senior
Representative”), BANK OF AMERICA, N.A., as representative for the Initial
Second Priority Debt Parties (in such capacity and together with its successors
in such capacity, the “Initial Second Priority Representative”), and each
additional Second Priority Representative that from time to time becomes a party
hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Representative (for itself and on behalf of the Senior
Secured Parties), the Initial Second Priority Representative (for itself and on
behalf of the Initial Second Priority Debt Parties) and each additional Second
Priority Representative (for itself and on behalf of the Second Priority Debt
Parties under the applicable Second Priority Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the UCC, the meanings specified therein. As used in this Agreement,
the following terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Company or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Credit Agreement, dated as of December 21,
2011, among the Company, the banks, financial institutions and other lending
institutions from time to time parties as lenders thereto, JPMorgan Chase Bank,
N.A., as administrative agent, collateral agent, swingline lender and a letter
of credit issuer, and each other letter of credit issuer from time to time party
thereto, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Debt Facility” means the Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Initial Second
Priority Representative, in a notice to the Senior Representative and the
Company hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

“Discharge of Senior Obligations” means, with respect to any Shared Collateral,
the Discharge of the Senior Obligations with respect to such Shared Collateral;
provided that the Discharge of Senior Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Senior Obligations secured by
such Shared Collateral.

“Grantors” means the Company and each Subsidiary or direct or indirect parent
company of the Company which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations.

“Guarantors” means the “Guarantors” as defined in the Credit Agreement.

“Initial Second Priority Loan Agreement” means that certain Second Lien Term
Loan Credit Agreement dated as of September 25, 2012, among the Company, Bank of
America, N.A., as Administrative Agent and Collateral Agent, and the lenders
party thereto.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means (i) the Initial Second Priority
Loan Agreement and (ii) any notes, security documents and other operative
agreements evidencing or governing Indebtedness arising thereunder, including
any agreement entered into for the purpose of securing such Indebtedness.

 

-2-



--------------------------------------------------------------------------------

“Initial Second Priority Debt Obligations” (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with respect to the Indebtedness arising pursuant to the Initial Second
Priority Debt Documents, (b) all other amounts payable to the related Initial
Second Priority Debt Parties under the related Initial Second Priority Debt
Documents and (c) any renewals or extensions of the foregoing.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex
III hereof required to be delivered by a Representative to the Senior
Representative pursuant to Section 8.09 hereof in order to include an additional
Debt Facility hereunder and to become the Representative hereunder for the
Second Priority Debt Parties under such Debt Facility.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

-3-



--------------------------------------------------------------------------------

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
Governmental Authority.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by the Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representative and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

 

-4-



--------------------------------------------------------------------------------

“Second Priority Collateral Documents” means each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Company or any Grantor for purposes of providing collateral security for
any Second Priority Debt Obligation.

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
guarantees thereof by the Guarantors issued in exchange therefor.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt Obligations.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including any interest which accrues
after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to the
Indebtedness arising pursuant to such Second Priority Debt Documents, (b) all
other amounts payable to the related Second Priority Debt Parties under the
related Second Priority Debt Documents and (c) any renewals or extensions of the
foregoing.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt
Obligations, the holders of such Second Priority Debt Obligations, the
Representative with respect thereto, any trustee or agent therefor under any
related Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any other Grantor under
any related Second Priority Debt Documents.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

 

-5-



--------------------------------------------------------------------------------

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility, the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.

“Senior Collateral” means any “Collateral” as defined in any Senior Debt
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted pursuant to a Senior
Collateral Document as security for any Senior Obligations.

“Senior Collateral Documents” means the Security Agreement and the other
“Security Documents” as defined in the Credit Agreement and each of the
collateral agreements, security agreements and other instruments and documents
executed and delivered by the Company or any other Grantor for purposes of
providing collateral security for any Senior Obligation.

“Senior Debt Documents” means the Credit Agreement and the other “Credit
Documents” as defined in the Credit Agreement.

“Senior Facility” means the Credit Agreement.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the “Obligations” as defined in the Credit Agreement.

“Senior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Senior Secured Parties” means the “Secured Parties” as defined in the Credit
Agreement.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under the Senior Facility and the holders of Second Priority
Debt Obligations under at least one Second Priority Debt Facility (or their
Representatives) hold a security interest at such time (or, in the case of the
Senior Facility, are deemed pursuant to Article II to hold a

 

-6-



--------------------------------------------------------------------------------

security interest). If, at any time, any portion of the Senior Collateral does
not constitute Second Priority Collateral under one or more Second Priority Debt
Facilities, then such portion of such Senior Collateral shall constitute Shared
Collateral only with respect to the Second Priority Debt Facilities for which it
constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York, or the Uniform Commercial Code
(or any similar or comparable legislation) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.

 

-7-



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to the Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) or any defect or
deficiencies in, or failure to perfect or lapse in perfection of, or avoidance
as a fraudulent conveyance or otherwise and notwithstanding any provision of the
UCC, any applicable law, any Second Priority Debt Document or any Senior Debt
Document or any other circumstance whatsoever, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of the Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Priority Debt Obligations and (b) any Lien on the Shared Collateral
securing any Second Priority Debt Obligations now or hereafter held by or on
behalf of any Second Priority Representative, any Second Priority Debt Parties
or any Second Priority Representative or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the
Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Second
Priority Debt Obligations for all purposes, whether or not such Liens securing
any Senior Obligations are subordinated to any Lien securing any other
obligation of the Company, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Company and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Company and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation

 

-8-



--------------------------------------------------------------------------------

Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of the Senior Representative or any of the other Senior Secured Parties
or other agent or trustee therefor in any Senior Collateral, and the Senior
Representative, for itself and on behalf of each Senior Secured Party under the
Senior Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any Second
Priority Representative or any of the Second Priority Debt Parties in the Second
Priority Collateral. Notwithstanding the foregoing, no provision in this
Agreement shall be construed to prevent or impair the rights of the Senior
Representative to enforce this Agreement (including the priority of the Liens
securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Senior Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to the Senior Representative as security for the
Senior Obligations, shall assign such Lien to the Senior Representative as
security for all Senior Obligations for the benefit of the Senior Secured
Parties (but may retain a junior lien on such assets or property subject to the
terms hereof) and (ii) until such assignment or such grant of a similar Lien to
the Senior Representative, shall be deemed to hold and have held such Lien for
the benefit of the Senior Representative and the other Senior Secured Parties as
security for the Senior Obligations.

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representative pursuant to Section 5.05 hereof, neither the Senior
Representative nor the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives,
the Second Priority Debt Parties or any agent or trustee therefor any
obligations in respect of the disposition of Proceeds of any Shared Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Senior Obligations

 

-9-



--------------------------------------------------------------------------------

consisting of reimbursement obligations in respect of Letters of Credit or
otherwise held by the Senior Representative pursuant to Section 3.8 of the
Credit Agreement as in effect on the date hereof (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Shared Collateral.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither any Second Priority Representative
nor any Second Priority Debt Party will (x) exercise or seek to exercise any
rights or remedies (including setoff or recoupment) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, that the Designated Second Priority
Representative may exercise any or all such rights (but not rights the exercise
of which is otherwise prohibited by this Agreement including Article VI hereof)
after a period (the “Standstill Period”) of 180 consecutive days has elapsed
from the date of delivery of written notice from the Designated Second Priority
Representative to the Senior Representative stating that (A) an Event of Default
(as defined under the Second Priority Debt Documents) has occurred and is
continuing thereunder, (B) the Second Priority Debt Obligations are currently
due and payable in full (whether as a result of acceleration thereof or
otherwise) in accordance with the terms of the Second Priority Debt Documents,
and (C) the Designated Second Priority Representative intends to exercise its
rights to take such actions, only so long as the Senior Representative or Senior
Secured Parties are not then diligently pursuing their rights and remedies with
respect to all or a material portion of the Shared Collateral or diligently
attempting to vacate any stay or prohibition against such exercise or the
Company or any other Grantor is then a debtor under or with respect to (or
otherwise subject to ) any Insolvency or Liquidation Proceeding, (y) contest,
protest or object to any foreclosure proceeding or action brought with respect
to the Shared Collateral or any other Senior Collateral by the Senior
Representative or any Senior Secured Party in respect of the Senior Obligations,
the exercise of any right by the Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations and (ii) except as otherwise provided herein, the Senior
Representative and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff, recoupment and the right to
credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Shared Collateral without any
consultation with or the consent of any Second

 

-10-



--------------------------------------------------------------------------------

Priority Representative or any Second Priority Debt Party; provided, however,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, any Second Priority Representative may file a
claim, proof of claim, or statement of interest with respect to the Second
Priority Debt Obligations under its Second Priority Debt Facility, (B) any
Second Priority Representative may take any action (not adverse to the prior
Liens on the Shared Collateral securing the Senior Obligations or the rights of
the Senior Representative or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, (D) any Second Priority Representative
may exercise the rights and remedies provided for in Article VI, (E) in any
Insolvency or Liquidation Proceeding, any Second Priority Secured Party may file
any necessary or appropriate responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of the
Second Priority Secured Parties, including without limitation any claims secured
by the Shared Collateral, if any, in each case in accordance with the terms of
this Agreement, and (F) in any Insolvency or Liquidation Proceeding, the Second
Priority Secured Parties may vote on any plan of reorganization, but only to the
extent consistent with the provisions hereof. In exercising rights and remedies
with respect to the Senior Collateral, the Senior Representative and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff and recoupment) with respect to any Shared Collateral
in respect of Second Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by the Senior
Representative or any Senior Secured Party with respect to the Shared

 

-11-



--------------------------------------------------------------------------------

Collateral under the Senior Debt Documents, including any sale, lease, exchange,
transfer or other disposition of the Shared Collateral, whether by foreclosure
or otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representative or the Senior Secured Parties seek to enforce or
collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of the Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representative or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations, the Senior Representative shall
have the exclusive right to exercise any right or remedy with respect to the
Shared Collateral and shall have the exclusive right to determine and direct the
time, method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of Senior Obligations,
the Designated Second Priority Representative shall have the exclusive right to
exercise any right or remedy with respect to the Collateral, and the Designated
Second Priority Representative shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Second Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Second Priority Representative or other agent or trustee acting on
behalf of the Second Priority Debt Parties to take such actions with respect to
the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Debt Parties or the Second Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representative upon the request of the Senior Representative) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Shared Collateral under
any of the Second Priority Debt Documents or otherwise in respect of the Second
Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, the Senior Representative or other Senior Secured Party (in

 

-12-



--------------------------------------------------------------------------------

its or their own name or in the name of the Company or any other Grantor) may
obtain relief against such Second Priority Representative or such Second
Priority Debt Party by injunction, specific performance or other appropriate
equitable relief. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
(i) agrees that the Senior Secured Parties’ damages from the actions of the
Second Priority Representatives or any Second Priority Debt Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Company, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by the Senior Representative or any other
Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Senior Representative to the Senior
Obligations in such order as specified in the relevant Senior Debt Documents
until the Discharge of Senior Obligations has occurred. Upon the Discharge of
Senior Obligations, the Senior Representative shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff or
recoupment) relating to the Shared Collateral shall be segregated and held in
trust for the benefit of and promptly paid over to the Senior Representative for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. This authorization is coupled with an interest
and is irrevocable.

 

-13-



--------------------------------------------------------------------------------

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Company) (i) in connection with the exercise of remedies in
respect of Collateral or (ii) if not in connection with the exercise of remedies
in respect of the Collateral, so long as an Event of Default (as defined in and
under any Second Priority Debt Document) has not occurred and is continuing, the
Liens granted to the Second Priority Representatives and the Second Priority
Debt Parties upon such Shared Collateral to secure Second Priority Debt
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Shared Collateral to secure Senior Obligations. Upon delivery
to a Second Priority Representative of an Officer’s Certificate stating that any
such termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Second Priority Debt Parties and the Second
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by the Company or any other Grantor, such Second Priority
Representative will promptly execute, deliver or acknowledge, at the Company’s
or the other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens. Nothing in this Section 5.01(a) will be
deemed to affect any agreement of a Second Priority Representative, for itself
and on behalf of the Second Priority Debt Parties under its Second Priority Debt
Facility, to release the Liens on the Second Priority Collateral as set forth in
the relevant Second Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Senior Representative and any officer or agent of
the Senior Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Second Priority Representative or such Second Priority Debt
Party or in the Senior Representative’s own name, from time to time in the
Senior Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

 

-14-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral to, (ii) to deliver or afford control
over (to the extent only one party can have control of such Shared Collateral)
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder, and (iv) to hold any item of Shared Collateral in trust for (to the
extent such item of Shared Collateral cannot be held in trust for multiple
parties under applicable law), in favor of, in any case, both the Senior
Representative and any Second Priority Representative or Second Priority Debt
Party, such Grantor may, until the Discharge of Senior Obligations has occurred,
comply with such requirement under the Second Priority Collateral Document as it
relates to such Shared Collateral by taking any of the actions set forth above
only with respect to, or in favor of, the Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Senior Representative and the Senior
Secured Parties shall have the sole and exclusive right, subject to the rights
of the Grantors under the Senior Debt Documents, (a) to adjust settlement for
any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Representative or any Second
Priority Debt Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Senior Representative in accordance with the terms
of Section 4.02.

SECTION 5.03. Amendments to Second Priority Collateral Documents.

(a) Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Company agrees to
deliver to the Senior Representative copies of (i) any amendments, supplements
or other modifications to the Second Priority Collateral Documents and (ii) any
new Second Priority Collateral Documents promptly after effectiveness thereof.
Each Second Priority Representative, for itself and on behalf of each Second
Priority

 

-15-



--------------------------------------------------------------------------------

Debt Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to JPMorgan Chase Bank, N.A., as administrative agent,
pursuant to or in connection with the Credit Agreement, dated as of December 21,
2011 (as amended, restated, supplemented or otherwise modified from time to
time), among the Company, the banks, financial institutions and other lending
institutions from time to time parties as lenders thereto, JPMorgan Chase Bank,
N.A., as administrative agent, collateral agent, swingline lender and a letter
of credit issuer, and each other letter of credit issuer from time to time party
thereto, and (ii) the exercise of any right or remedy by [Insert Second Priority
Representative] hereunder is subject to the limitations and provisions of the
Intercreditor Agreement dated as of September 25, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Senior Representative, [] and
its subsidiaries and affiliated entities party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

(b) In the event that the Senior Representative or the Senior Secured Parties
enter into any amendment, waiver or consent in respect of any of the Senior
Collateral Documents for the purpose of adding to or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Senior Representative, the
Senior Secured Parties, the Company or any other Grantor thereunder (including
the release of any Liens in Senior Collateral), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Company or any other Grantor; provided,
however, that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Second Priority Collateral
Documents, except to the extent that a release of such Lien is permitted by
Section 5.01 of this Agreement and provided that there is a corresponding
release of the Lien securing the Senior Obligations, (ii) imposing duties on the
Designated Second Priority Representative without its consent or (iii) altering
the terms of the Second Priority Debt Documents to permit other Liens on the
Collateral not permitted under the terms of the Second Priority Debt Documents
as in effect on the date hereof or Article VI hereof and (B) written notice of
such amendment, waiver or consent shall have been given to each Second Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent.

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Company and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and

 

-16-



--------------------------------------------------------------------------------

applicable law so long as such rights and remedies do not violate any express
provision of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second Priority Representative or any Second Priority Debt Party
of the required payments of principal, premium, interest, fees and other amounts
due under the Second Priority Debt Documents so long as such receipt is not the
direct or indirect result of the exercise by a Second Priority Representative or
any Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representative or the Senior Secured Parties may have
with respect to the Senior Collateral.

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) The Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of the Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the Senior Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the relevant Second Priority Representatives, in each case
solely for the purpose of perfecting the Liens granted under the relevant Second
Priority Collateral Documents and subject to the terms and conditions of this
Section 5.05.

(b) The rights of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Pledged or Controlled Collateral shall at all
times be subject to the terms of this Agreement.

(c) The Senior Representative and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representative under this Section 5.05 shall be limited solely to holding
or controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

(d) The Senior Representative shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in

 

-17-



--------------------------------------------------------------------------------

respect of any Second Priority Representative or any Second Priority Debt Party,
and each, Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives and releases the Senior Representative from all claims and liabilities
arising pursuant to the Senior Representative’s roles under this Section 5.05 as
sub-agent and gratuitous bailee with respect to the Shared Collateral.

(e) Following the Discharge of Senior Obligations, the Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Second Priority Representative, to the extent that it is legally permitted to do
so, all Shared Collateral, including all proceeds thereof, held or controlled by
the Senior Representative or any of its agents or bailees, including the
transfer of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Second Priority Representative is
entitled to approve any awards granted in such proceeding. The Company and the
other Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the Senior Representative for
loss or damage suffered by the Senior Representative as a result of such
transfer, except for loss or damage suffered by any such Person as a result of
its own willful misconduct, gross negligence or bad faith. The Senior
Representative has no obligations to follow instructions from any Second
Priority Representative or any other Second Priority Debt Party in contravention
of this Agreement.

(f) Neither the Senior Representative nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Company or any Subsidiary to the Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time after the Discharge of Senior Obligations has occurred, the
Company or any Subsidiary incurs any Senior Obligations (other than in respect
of the payment of indemnities surviving the Discharge of Senior Obligations),
then such Discharge of Senior Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Shared Collateral set forth
herein and the agent, representative or trustee for the holders of such Senior
Obligations shall be the Senior Representative for all purposes of this

 

-18-



--------------------------------------------------------------------------------

Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Senior Representative), each Second Priority Representative (including
the Designated Second Priority Representative) shall promptly (a) enter into
such documents and agreements (at the expense of the Company), including
amendments or supplements to this Agreement, as the Company or such new Senior
Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of the Senior Representative contemplated
hereby, (b) deliver to the Senior Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Second Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and agree to amendments to any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, (c) notify any applicable insurance carrier that it
is no longer entitled to be a sole loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and (d)
notify any governmental authority involved in any condemnation or similar
proceeding involving a Grantor that the new Senior Representative is entitled to
approve any awards granted in such proceeding.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Senior Representative or any Senior Secured
Party shall desire to consent (or not object) to the sale, use or lease of cash
or other collateral or to consent (or not object) to the Company’s or any other
Grantor’s obtaining financing under Section 363 or Section 364 of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that (except to the extent permitted by this Section 6.01) it
will raise no: (a) objection to and will not otherwise contest such sale, use or
lease of such cash or other collateral or such DIP Financing and, except to the
extent permitted by the proviso in clause (ii) of Section 3.01(a), this
Section 6.01, and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representative; (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
and the Shared Collateral made by the Senior Representative or any other Senior
Secured Party; (c) objection to (and will not otherwise contest) any lawful
exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral or to exercise any
rights under Section 1111(b) of Title 11 of the United States Code with respect
to the Shared

 

-19-



--------------------------------------------------------------------------------

Collateral; (d) objection to (and will not otherwise contest) any other request
for judicial relief made in any court by any Senior Secured Party relating to
the lawful enforcement of any Lien on Senior Collateral; or (e) objection to
(and will not otherwise contest or oppose) any order relating to a sale or other
disposition of any of the Shared Collateral for which the Senior Representative
has consented that provides, to the extent such sale or other disposition is to
be free and clear of Liens, (1) that the Liens securing the Senior Obligations
and the Second Priority Debt Obligations will attach to the proceeds of the sale
on the same basis of priority as the Liens on the Shared Collateral securing the
Senior Obligations rank to the Liens on the Shared Collateral securing the
Second Priority Debt Obligations pursuant to this Agreement, (2) that net
proceeds of such sale shall be applied to reduce the Senior Obligations, and (3)
Second Priority Debt Parties will not have been deemed to have waived the right
to bid in connection with the sale; notwithstanding the foregoing, the Second
Priority Debt Parties may assert any objection to a sale or disposition of any
Shared Collateral that is consistent with the respective rights and obligations
of the Senior Secured Parties and the Second Priority Debt Parties under this
Agreement (without limiting the foregoing, Second Priority Debt Parties may not
raise any objections based on rights afforded by Sections 363(e) and (f) of the
Bankruptcy Code to secured creditors or any comparable provision of any other
Bankruptcy Law). Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that notice received two Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such DIP Financing
shall be adequate notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by the
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by the Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on the Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of the Senior Representative or any
other Senior Secured Party under Section 506(b) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law or (B) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, may seek or request adequate

 

-20-



--------------------------------------------------------------------------------

protection in the form of a replacement Lien on such additional collateral or
superpriority claim, which Lien or superpriority claim is subordinated to the
Liens securing all Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to the Liens securing
Senior Obligations under this Agreement and (ii) in the event any Second
Priority Representatives, for themselves and on behalf of the Second Priority
Debt Parties under their Second Priority Debt Facilities, seek or request
adequate protection and such adequate protection is granted in the form of
additional collateral or superpriority claims (in each instance, to the extent
such grant is otherwise permissible under the terms and conditions of this
Agreement), then such Second Priority Representatives, for themselves and on
behalf of each Second Priority Debt Party under their Second Priority Debt
Facilities, agree that the Senior Representative shall also be granted (as
applicable) a senior superpriority claim or senior Lien on such additional
collateral as security for the Senior Obligations, and that any Lien on such
additional collateral securing the Second Priority Debt Obligations or
superpriority claim granted to the Second Priority Debt Parties shall be
subordinated to the Liens on such collateral securing the Senior Obligations and
any such DIP Financing (and all obligations relating thereto) and any other
Liens granted to the Senior Secured Parties, or the superpriority claim granted
to the Senior Secured Parties, as adequate protection on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement. Notwithstanding
anything contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, to the extent that the Senior Secured Parties are
granted adequate protection in the form of payments in the amount of current
incurred fees and expenses and/or other cash payments, or otherwise with the
consent of the Senior Representative, then the Designated Second Priority
Representative and the Second Priority Debt Parties shall not be prohibited from
seeking adequate protection in the form of payments in the amount of current
incurred fees and expenses and/or other cash payments (as applicable), subject
to the right of the Senior Secured Parties to object to the reasonableness of
the amounts of fees and expenses or other cash payments so sought by the Second
Priority Debt Parties. In addition, to the extent the Senior Secured Parties are
awarded or otherwise granted an allowed claim in any Insolvency or Liquidation
Proceeding with respect to post-petition interest, nothing herein shall prevent
the Second Priority Debt Parties from seeking or otherwise asserting a claim for
post-petition interest to the extent of the value of the Lien of the Second
Priority Debt Parties on the Shared Collateral (after taking into account the
Senior Obligations).

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second

 

-21-



--------------------------------------------------------------------------------

Priority Debt Facility, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
from the Shared Collateral in respect of the Second Priority Debt Obligations,
with each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Senior Representative amounts
otherwise received or receivable by them from the Shared Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the asserting by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the

 

-22-



--------------------------------------------------------------------------------

commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor, subject to any court order approving
the financing of, or use of cash collateral by, any Grantor. All references
herein to any Grantor shall include such Grantor as a debtor-in-possession and
any receiver or trustee for such Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of the Senior
Representative, provided that if requested by the Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representative, including any rights to payments in
respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on the Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

 

-23-



--------------------------------------------------------------------------------

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representative, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties hereunder shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

 

-24-



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Company or any other Grantor in respect of the
Senior Obligations or (ii) any Second Priority Representative or Second Priority
Debt Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

-25-



--------------------------------------------------------------------------------

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement expressly requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any Grantor,
shall require the consent of the Company. Any such amendment, supplement or
waiver shall be in writing and shall be binding upon the Senior Secured Parties
and the Second Priority Debt Parties and their respective successors and
assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Company and the
Subsidiaries. The Senior Representative, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representative, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representative, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility,

 

-26-



--------------------------------------------------------------------------------

assents to any such extension or postponement of the time of payment of the
Senior Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Senior Representative. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Company or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Company or such Grantor,
as appropriate, shall furnish to such Representative a certificate of an
Authorized Officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Second Priority Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. In order for a Second
Priority Class Debt Representative to become a party to this Agreement:

(i) such Second Priority Class Debt Representative shall have executed and
delivered a Joinder Agreement substantially in the form of Annex III (with such
changes as may be reasonably approved by the Senior Representative and such
Second Priority Class Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Second Priority Class Debt in respect of which
such Class Debt Representative is the Representative and the related Second
Priority Class Debt Parties become subject hereto and bound hereby;

 

-27-



--------------------------------------------------------------------------------

(ii) the Company shall have delivered to each Representative an Officer’s
Certificate stating that the conditions set forth in this Section 8.09 are
satisfied with respect to such Second Priority Class Debt and, if requested,
true and complete copies of each of the Second Priority Debt Documents relating
to such Second Priority Class Debt, certified as being true and correct by an
Authorized Officer of the Company; and

(iii) the Second Priority Debt Documents relating to such Second Priority Class
Debt shall provide that each Second Priority Class Debt Party with respect to
such Second Priority Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Second Priority Class
Debt.

SECTION 8.10. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Company or any Grantor, to the Company, at its address at: Samson
Plaza, Two West Second Street, Tulsa, Oklahoma 74103, Attention of General
Counsel;

 

-28-



--------------------------------------------------------------------------------

(ii) if to the Initial Second Priority Representative to it at: Bank of America,
N.A., 901 Main Street, Dallas, Texas 75202, Attention of DeWayne Rosse;

(iii) if to the Senior Representative, to it at: JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 07, Chicago, Illinois 60603, Attention of Nan Wilson; and

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

SECTION 8.12. Further Assurances. The Senior Representative, on behalf of itself
and each Senior Secured Party under the Senior Debt Facility for which it is
acting, each Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.14. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representative, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Company, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.15. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

-29-



--------------------------------------------------------------------------------

SECTION 8.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Representative represents and warrants that this Agreement is binding upon the
Senior Secured Parties. The Initial Second Priority Representative represents
and warrants that this Agreement is binding upon the Initial Second Priority
Debt Parties.

SECTION 8.18. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.20. Representative Capacities. It is understood and agreed that (a)
the Senior Representative is entering into this Agreement in its capacity as
administrative agent and collateral agent under the Credit Agreement and the
provisions of Section 12 of the Credit Agreement applicable to the Agents (as
defined therein) thereunder shall also apply to the Senior Representative
hereunder and (b) Bank of America, N.A., is entering into this Agreement in its
capacity as Administrative Agent and Collateral Agent under the Initial Second
Priority Loan Agreement and the provisions of Article 12 of such agreement
applicable to the agent thereunder shall also apply to the agent hereunder.

SECTION 8.21. Relative Rights. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement is intended to or will (a) except to the
extent contemplated by Section 5.01(a), 5.01(d) or 5.03(b), amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Company or any
Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Company or
any Grantor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Debt Document or any Second Priority Debt Document.

 

-30-



--------------------------------------------------------------------------------

SECTION 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

-31-



--------------------------------------------------------------------------------

IN WITNESSS WHEREOF, the parties herto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A.,

as Senior Representative

By:   /s/ Jo Linda Papadakis   Name: Jo Linda Papadakis   Title: Authorized
Officer

 

BANK OF AMERICA, N.A.,

as Initial Second Priority Representative

By:       Name:   Title:

 

S-1



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Initial Second Priority Representative

By:   /s/ Jeffrey Bloomquist   Name: Jeffrey Bloomquist   Title: Managing
Director

 

Signature Page to the Intercreditor Agreement



--------------------------------------------------------------------------------

SAMSON INVESTMENT COMPANY By:   /s/ Philip Cook   Name: Philip Cook  

Title: Executive Vice President and Chief

          Financial Officer

 

THE GRANTORS LISTED ON ANNEX I HERETO By:   /s/ Philip Cook   Name: Philip Cook
 

Title: Executive Vice President and Chief

          Financial Officer

 

First Lien/Second Lien Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

 

1. Samson Investment Company

 

2. Samson Resources Company

 

3. Samson Lone Star, LLC

 

4. Samson Holdings, Inc.

 

5. Samson Contour Energy Co.

 

6. Samson Contour Energy E&P, LLC

 

7. Geodyne Resources, Inc.

 

8. Samson-International, Ltd.

 

Schedules to Second Priority Security Agreement



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO.     dated as of    , to the INTERCREDITOR AGREEMENT dated as of
[    ], 2012 ( the “Second Lien Intercreditor Agreement”), among Samson
Investment Company., a Nevada Corporation ( the “Company”), certain subsidiaries
and affiliates of the Company ( each a “Grantor”), JPMorgan Chase Bank, N.A., as
Senior Representative, Bank of America, N.A., as Initial Second Priority
Representative, and the additional Representatives from time to time a party
thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Second Priority Debt Documents,
certain newly acquired or organized Subsidiaries of the Company are required to
enter into the Second Lien Intercreditor Agreement. Section 8.07 of the Second
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the Second Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary ( the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement, the Second Priority Debt Documents.

Accordingly, the New Subsidiary Grantor agrees as follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Senior Representative
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Senior
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Second Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the Senior Representative for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Senior
Representative.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Senior Representative have duly
executed this Supplement to the Second Lien Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged by: [               ], as Senior Representative By:  

 

  Name:   Title: [               ], as Designated Second Priority Representative
By:  

 

  Name:   Title:

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [    ], 20[    ] to
the SECOND LIEN INTERCREDITOR AGREEMENT dated as of September 25, 2012 ( the
“Second Lien Intercreditor Agreement”), among Samson Investment Company, a
Nevada corporation ( the “Company”), certain subsidiaries and affiliates of the
Company ( each a “Grantor”), JPMorgan Chase Bank, N.A., as Senior
Representative, Bank of America, N.A., as Initial Second Priority
Representative, and the additional Representatives from time to time a party
thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Second
Lien Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative ( the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the New Representative agrees as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe the new facility], ( ii) this Representative
Supplement has been duly authorized, executed and delivered by

 

Annex III-1



--------------------------------------------------------------------------------

it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with the terms of such Agreement and (iii) the Second Priority
Debt Documents relating to such Second Priority Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Second Priority Class
Debt Parties in respect of such Second Priority Class Debt will be subject to
and bound by the provisions of the Second Lien Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Senior Representative shall have received a counterpart of
this Representative Supplement that bears the signature of the New
Representative. Delivery of an executed signature page to this Representative
Supplement by facsimile transmission or other electronic method shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Senior Representative for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Senior Representative.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Senior Representative have
duly executed this Representative Supplement to the Second Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [             ] for the holders of [                                ]

By:  

 

  Name:   Title:       Address for notices:  

 

 

                                                                        

 

                                                                        

  Attention of:                                                     Telecopy:
                                                     

 

[                                 ],

as Senior Representative

By:  

 

  Name:   Title:

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by: SAMSON INVESTMENT COMPANY By:  

 

  Name:   Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO

By:  

 

  Name:   Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex III-5